     Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 1 of 154




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,
                                       Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,

Defendants.

              COALITION PLAINTIFFS’ REPLY BRIEF
         IN SUPPORT OF MOTION FOR ATTORNEYS’ FEES
            Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 2 of 154




                                           TABLE OF CONTENTS

I.      INTRODUCTION ........................................................................................... 1
II. COALITION PLAINTIFFS ARE PREVAILING PARTIES ..................... 1
     A. Plaintiffs Achieved an Enforceable Judgment on the Merits that Altered
     the Legal Relationship of the Parties ................................................................. 1
     B. The Passage of HB 316 Has No Effect on Prevailing Party Status .......... 2
     C. Prevailing Party Status Applies to the Entirety of the Litigation and to
     Unsuccessful Claims ............................................................................................ 4
     D. Plaintiffs Achieved Excellent Results in the Litigation ............................. 7
     E. Coalition Plaintiffs Prevailed Against Fulton County .............................. 9
III. REASONABLE HOURS ............................................................................... 10
     A. General Objections and Considerations ................................................... 10
         Coalition’s Advocacy Irrelevant ............................................................... 10
         That Fee Award Will be Paid by Taxpayers is Irrelevant ......................... 10
         Aggregate Number of Hours Are Neither “Staggering” nor “Excessive” 11
         Communications with Marilyn Marks were Productive, Not Excessive .. 17
         No Reduction Warranted Because of “Block Billing”.............................. 18
     B. Objections to Individual Lawyers’ Time Without Merit ........................ 20
         Bruce P. Brown ......................................................................................... 20
         Cary Ichter................................................................................................. 23
         Robert McGuire ........................................................................................ 24
         William Ney .............................................................................................. 27
         The Lawyers’ Committee for Civil Rights Under the Law ...................... 28
IV. COALITION PLAINTIFFS’ RATES ARE REASONABLE .................... 31
V. EXPENSES ARE REASONABLE ............................................................... 35
     A. Meals ............................................................................................................ 35
     B. Office Expenses ........................................................................................... 35
     C. Lawyers’ Documentation of Expenses ...................................................... 36
     D. Coalition for Good Governance’s Expenses are Reasonable ................. 36
VI. CONCLUSION .............................................................................................. 40




                                                              ii
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 3 of 154




      The Coalition Plaintiffs file this Reply Brief in Support of their Special

Motion for Award of Attorneys’ Fees and Costs (Doc. 595), as further supported in

their Detailed Specification (Doc. 632).

I.    INTRODUCTION

      An award of fees and expenses to the Coalition Plaintiffs will serve the

“purpose of the Attorney’s Fees Awards Act,” which “is to ensure the effective

enforcement of the civil rights laws, by making it financially feasible to litigate

civil rights violations.” Dowdell v. Apopka, 698 F.2d 1181, 1189 (11th Cir. 1983).

In this Reply, the Coalition Plaintiffs will address each of the objections raised by

the Defendants: In Part II, the Coalition Plaintiffs will show that they are the

prevailing parties entitled to reasonable fees and expenses. Part III addresses the

reasonableness of the time spent on this litigation, Part IV the reasonableness of

the rates, and Part V the reasonableness of the expenses.

      As itemized in the Appendix, Coalition Plaintiffs are entitled to $1,483,422

in fees and $415,959 in expenses, for a total award of $1,899,381.

II.   COALITION PLAINTIFFS ARE PREVAILING PARTIES

      A.     Plaintiffs Achieved an Enforceable Judgment on the Merits that
             Altered the Legal Relationship of the Parties

      The State Defendants argue that this Court’s August 15, 2019 Order does not

confer prevailing party status on Plaintiffs because it does “not grant the core relief

sought.” (Doc. 660 at 8). Yet the Court granted the core relief sought by the
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 4 of 154




Coalition Plaintiffs by enjoining the use of DREs – exactly the relief that the

Coalition Plaintiffs sought in their first two prayers for relief. (Doc. 160-1 at 71-

72). By succeeding on this “significant issue in litigation which achieve[d] some

of the benefit the parties sought in bringing suit, the plaintiff has crossed the

threshold to a fee award of some kind.” Tex. State Teachers Ass'n v. Garland

Indep. Sch. Dist., 489 U.S. 782, 791-92 (1989) (internal quotations omitted).

Plaintiffs’ successes far exceed what is necessary to be a prevailing party. Hensley

v. Eckerhart, 461 U.S. 424, 435 (1983) (“the fee award should not be reduced

simply because the plaintiff failed to prevail on every contention raised in the

lawsuit”); Buckhannon Bd. and Care Home, Inc. v. W. Va. Dep’t of Health and

Human Res., 532 U.S. 598, 603 (2001) (plaintiff is a prevailing party if the plaintiff

obtains “some relief by the court”). Furthermore, “a preliminary injunction on the

merits . . . entitles one to prevailing party status and an award of attorney's fees.”

Common Cause/Ga. v. Billups, 554 F.3d 1340, 1356 (11th Cir. 2009). In this case,

the Court’s preliminary injunction plainly resulted in a “material alteration of the

legal relationship of the parties” justifying an attorney’s fee award. Buckhannon,

532 U.S. at 604.

      B.     The Passage of HB 316 Has No Effect on Prevailing Party Status

      The passage of HB 316 does not affect Plaintiffs’ prevailing party status.

Most importantly, HB 316 did not direct the State Defendants to stop using DREs.


                                           2
        Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 5 of 154




Instead, HB 316 authorized the purchase of a new system and left it to the

Defendants to determine when the new system might be deemed “safe and

practicable for use.” O.C.G.A. § 21–2–300(a)(2).1 Further, the lengthy injunction

entered by this Court goes far beyond anything HB 316 required by requiring a

back-up plan using hand marked paper ballots and addressing a pilot program,

electronic pollbooks, provisional ballots, audit procedures, and errors in the voter

registration database. Curling v. Raffensperger, 397 F. Supp. 3d 1334, 1410–11

(N.D. Ga. 2019).2

       In a related argument, the State and Fulton County Defendants argue that

Plaintiffs are not “prevailing parties” because Defendants would have voluntarily

taken the remedial action even if the Court had not awarded it. (Doc. 661 at 4;

Doc. 660 at 2, 10; Doc. 632 at 15 to 23). The legal test, however, is not whether

the defendants might have acted differently without the granting of injunctive

relief, but whether the injunction constitutes a “material alteration of the legal

relationship between the parties.” Billups, 554 F.3d at 1356. Defendants do not


1
  Even if the passage of HB 316 had mooted the case, which Defendants do not contend,
Plaintiffs would still be prevailing parties entitled to fees because the essential relief they
sought—a prohibition of DREs—was ordered by this Court. Thomas v. Bryant, 614 F.3d 1288,
1294 (11th Cir. 2010); Diffenderfer v. Gomez-Colon, 587 F.3d 445, 453 (1st Cir. 2009) (“in the
mootness context, a ‘prevailing party' is a party who managed to obtain a favorable, material
alteration in the legal relationship between the parties prior to the intervening act of mootness”).
2
  All of this additional relief was specifically sought by the Coalition Plaintiffs, as explained in
the Detailed Specification (Doc. 632 at 15–16).


                                                  3
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 6 of 154




cite any case in support of their argument that Plaintiffs are not entitled to fees

because the Defendants might have acted differently without the injunction.

      Morever, the suggestion that the Defendants would have taken some

remedial action without the Court’s intervention – irrelevant as a matter of law – is

completely contrary to the evidentiary record. As detailed in the Coalition

Plaintiffs’ initial brief – and not refuted by the Defendants – the State Defendants

and Fulton County consistently and stubbornly resisted the outcome produced by

this Court’s Order from the start of this litigation, from ignoring warnings from

federal officials, to actively defending DREs against what they characterized as

“Luddite prejudices,” to characterizing “undetectable manipulation” as

“oxymoronic,” to denigrating Plaintiffs’ experts, to raising numerous defenses,

every one of which was defeated by the Coalition Plaintiffs.

      Ultimately, prevailing party status is established by a “judicially sanctioned

change in the legal relationship of the parties,” Buckhannon, 532 U.S. at 605,

which “modif[ies] the defendant’s behavior in a way that directly benefits the

plaintiff.” Farrar v. Hobby, 506 U.S. 103, 111-12 (1992). All of the relief granted

by this Court meets this threshold.

      C.     Prevailing Party Status Applies to the Entirety of the Litigation
             and to Unsuccessful Claims

      Defendants’ unsupported contentions that “any award of fees must be

limited only to those claims upon which Plaintiffs were successful,” Doc. 660 at 6,

                                           4
           Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 7 of 154




and that Plaintiffs’ “unsuccessful claims,” including on the first preliminary

injunction motion, “should weigh heavily against the amount sought.” (Doc. 660 at

6, 9-10). This plainly is contrary to law. Where plaintiffs have successfully

obtained an order altering the legal relationship between the parties, attorneys are

entitled to all fees reasonably expended in pursuit of that result even if some claims

or motions are unsuccessful:

          Where a plaintiff has obtained excellent results, his attorney should recover
          a fully compensatory fee. Normally this will encompass all hours reasonably
          expended on the litigation, and indeed in some cases of exceptional success
          an enhanced award may be justified. In these circumstances the fee award
          should not be reduced simply because the plaintiff failed to prevail on every
          contention raised in the lawsuit . . . The result is what matters.

Hensley, 461 U.S. at 435 (1983); (emphasis added); see also Cabrales v. Cty. of

Los Angeles, 935 F.2d 1050, 1053 (9th Cir. 1991) (“If a plaintiff ultimately wins

on a particular claim, she is entitled to all attorney's fees reasonably expended in

pursuing that claim-even though she may have suffered some adverse rulings.”).

          What this means is that the 2018 injunction motions should not be treated as

separate from the 2019 motions. Both sets of motions addressed the same

threatened constitutional violations, and the 2018 motions established much of the

evidentiary basis for the ultimate success obtained in 2019. Indeed, this Court’s

2019 Order cites the earlier 2018 injunction order at least eight times3 and draws


3
    See Doc. 579, at 3, 6 & n.5, 7, 13, 65, 130, 135 n.94, 151.


                                                   5
         Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 8 of 154




upon the whole evidentiary record assembled during both proceedings. All of

Plaintiffs’ claims, and both preliminary injunction motions, are related to a

common legal theory and the same set of facts that ultimately led to the successful

order on the second preliminary injunction. See Hensley, 461 U.S. at 440.4 Nat’l

Rifle Ass’n v. Vill. of Oak Park, 871 F. Supp. 2d 781, 792 (N.D. Ill. 2012) (“Courts

regularly award fees for lost battles fought in an ultimately successful war effort.”).

Although Plaintiffs were unsuccessful in obtaining a preliminary injunction in

2018, the time spent on the 2018 motions laid the groundwork for the successful

second preliminary injunction effort and is plainly compensable. See Nader v.

Bennett, 407 F. App'x 190, 191 (9th Cir. 2010) (“fees are awardable for work that

contributed to the ultimate success of the litigation, regardless of the reasons for

any temporary defeats”); Hapner v. Tidwell, No. 9:08-cv-00092-DWM, 2009 WL

10678819, at *3 (D. Mont. Mar. 31, 2009) (awarding fees for drafting unsuccessful

preliminary injunction papers where they “address[] many of the issues

subsequently raised” in later briefing); 1st Westco Corp. v. Sch. Dist. of


4
  Defendants argue that Plaintiffs seek recovery under the “catalyst theory” rejected by the
Supreme Court in Buckhannon. (Doc. 660 at 35-36; Doc. 661 at 5). Buckhannon, however,
disallows an award of fees if the plaintiffs achieves success without judicial action. If, as here,
the plaintiff obtains “some relief by the court,” 525 U.S. at 603, the plaintiff is entitled to fees as
the prevailing party. Plaintiffs do not contend that they are entitled to fees because the 2018
motion was a catalyst for change, but because the 2018 efforts contributed substantially to
obtaining the eventual 2019 Order, which constitutes relief ordered by the Court.




                                                   6
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 9 of 154




Philadelphia, No. 91-2727, 1994 WL 18632, at *4 (E.D. Pa. Jan. 13, 1994)

(awarding fees where “both the factual and legal arguments propounded in the

preliminary injunction effort overlapped substantially with those of the underlying

claim, on which the plaintiffs ultimately prevailed”); Richardson v. Civil Serv.

Comm'n of State of N.Y., 449 F. Supp. 10, 12 (S.D.N.Y. 1978) (awarding fees

incurred in litigating unsuccessful preliminary injunction in case that was

ultimately settled).

      D.     Plaintiffs Achieved Excellent Results in the Litigation

      When determining the appropriate fee award, “the district court should focus

on the significance of the overall relief obtained by the plaintiff in relation to the

hours reasonably expended on the litigation.” Hensley, 461 U.S. at 435. The

Court’s 2019 preliminary injunction was truly historic: it marks the first time a

federal court has enjoined the use of a state’s entire voting system on the basis that

it violated the fundamental right to vote protected by the U.S. Constitution.

      The Eleventh Circuit has upheld large awards where the relief granted was

much more modest than that sought here. See, e.g., McKenzie v. Cooper, Levins &

Pastko, Inc., 990 F.2d 1183, 1186 (11th Cir. 1993) (attorneys’ fee award of

$102,911.55 for a $8,618.06 judgment in Title VII case). Where constitutional

rights are vindicated, there is a public benefit courts must consider when assessing

attorneys’ fees. Popham v. City of Kennesaw, 820 F.2d 1570, 1580 (11th Cir.


                                            7
         Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 10 of 154




1987) (“The affirmation of constitutional principles produces an undoubted public

benefit that courts must consider in awarding attorneys' fees under Section 1988.”);

see also City of Riverside v. Rivera, 477 U.S. 561, 572 (1986) (counsel for

plaintiffs “served the public interest by vindicating important constitutional

rights”).

         A leading case in the Eleventh Circuit, which is cited repeatedly by the State

Defendants5 is Duckworth v. Whisenut, 97 F.3d 1393 (11th Cir. 1996). In

Duckworth, a Section 1983 excessive force case against DeKalb County, the

District Court awarded plaintiff’s counsel $162,209 in fees when plaintiff sought

no injunctive relief and recovered only $500 in nominal damages. The Eleventh

Circuit affirmed, specifically rejecting the Defendants’ argument that the amount

of fees awarded was out of proportion to the ultimate recovery. The Court

explained that the “pursuit of the litigation” revealed both the unconstitutional

actions of the police and the tacit condonation of such excessive force by DeKalb

County. “The acknowledgment of this pattern and practice can only inure to the

benefit of those involved when redressing an officer’s abuse of discretion which

violates a person’s constitutional rights.” 97 F.3d at 1399. Significantly,

Duckworth recognizes that the benefit to the public of a lawsuit that vindicates



5
    E.g., Doc. 660 at 5, 6, 23.


                                            8
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 11 of 154




constitutional rights extends beyond the monetary and even injunctive relief

granted. Duckworth resulted in a public benefit to those citizens who encounter

police use of force, a relatively modestly sized group, whereas this case has

produced relief that will benefit millions of Georgia voters every time an election

is held in this State from now on.

      E.     Coalition Plaintiffs Prevailed Against Fulton County

      The Fulton County Defendants contend that the Plaintiffs were not

prevailing parties against Fulton County because the Order did not modify their

behavior (Doc. 661 at 6), is “preliminary,” (id. at 8), and did not grant Plaintiffs

“everything that they asked for,” (id.). Each of these arguments is thoroughly

refuted above. The Coalition Plaintiffs agree that fees “‘can be divided according

to the relative culpability of the various defendants,’” (id. at 6 (citation omitted)),

but strongly disagree with any suggestion that Fulton County is not liable for a fair

portion of the fees. The Fulton County Defendants, like their State counterparts,

never responded to overtures to settle the case and joined the positions taken by the

State Defendants, without any apparent consideration of whether it was

independently in Fulton County citizens’ best interest to do so. In addition, as

detailed in other briefing, Director of Election Rick Barron gave wildly

exaggerated testimony in the 2018 hearing about the impact of switching to hand-

marked paper ballots upon early voting (Doc. 419-1 at 11), and then, in the press,


                                            9
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 12 of 154




falsely blamed this Court for the County’s shortcomings. (See Doc. 387-1 at 7).

Meanwhile, the Fulton County Board took no action at all in response to this

Court’s 2018 Order and never once addressed the Court’s concerns. (See Doc.

491-1 at 47-48).

III.   REASONABLE HOURS

       Defendants make several general objections to the reasonableness of the

hours claimed by Coalition Plaintiffs, which will be addressed in Part A, and

specific objections to the entries of particular lawyers and firms, which will be

addressed in Part B.

       A.    General Objections and Considerations

                   Coalition’s Advocacy Irrelevant

       The State Defendants’ leading argument is that to award fees under Section

1988 would be to reward the Coalition for its “advocacy regarding elections.”

(Doc. 661 at 3). State Defendants cite no authority for the proposition that fees

may not be awarded to parties that exercise their First Amendment rights while

litigating. The State’s argument would mean that donor-funded groups like the

ACLU and NAACP could not receive fee awards if they used litigation activities in

their fundraising appeals. This is plainly wrong.

                   That Fee Award Will be Paid by Taxpayers is Irrelevant




                                          10
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 13 of 154




      In another baseless argument, the State Defendants, joined by Fulton

County, argue that the “fact that any compensation awarded by this Court against

the State Defendants [or the Fulton Defendants] will be paid by the taxpayers . . .

is a critical consideration.” (Doc. 661 at 5). This concern applies to virtually

every award under Section 1988 and it is addressed by the requirement that every

fee award be reasonable; the provenance of a losing Defendant’s funds is no basis

for awarding a prevailing opponent less than a reasonable fee. Moreover, neither

Fulton County nor the State made any effort to settle the case to avoid the taxpayer

expense of this litigation, despite the Coalition Plaintiffs’ repeated good-faith

invitations. (See Doc. 632 at 31-32).

                  Aggregate Number of Hours Are Neither “Staggering” nor
             “Excessive”

      Defendants state repeatedly that the aggregate number of hours that

Plaintiffs’ counsel spent on the case is “staggering” and “excessive,” but do not

substantiate that charge with any analysis or discussion. Defendants do not

contend that Plaintiffs were unduly litigious or (with limited exceptions discussed

below) identify work that Plaintiffs were unreasonable to undertake.

      As this Court has observed, a summary that groups time entries by the stage

of the case serves as an aid to the Court “in its task of determining the

reasonableness of the fees requested.” Williams v. City of Atlanta, Georgia, No.

1:17-CV-1943-AT, 2018 WL 2284374, at *12 (N.D. Ga. Mar. 30, 2018). See also

                                          11
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 14 of 154




ACLU of Ga. v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999) (“A well-

prepared fee petition also would include a summary, grouping the time entries by

the nature of the activity or stage of the case.”). The Coalition Plaintiffs provided

just such a lengthy summary in their Detailed Specification. With limited

exceptions discussed below, Defendants do not respond to the summary or contend

that counsel’s level of effort in any phase was unreasonable.6

       a.      Phase I – Case Initiation – Second Amended Complaint – 231 Hours.

       The key feature of this phase of the work was that the Coalition Plaintiffs are

not seeking reimbursement for the significant amount of time spent by Steptoe &

Johnson, only for the relatively limited time of counsel McGuire (153 hours),

Ichter (10), and Ney (68). Virtually all of McGuire’s and Ichter’s work during this

period was after December 2017, when work had already shifted to preparing the

Third Amended Complaint. Defendants nowhere contend that the overall amount

of work necessary to draft the Third Amended Complaint was unreasonable.

       b.      Phase II – Pleadings, Motions to Dismiss – 336 Hours

       Defendants complain that it was unnecessary for the Coalition Plaintiffs to

file the Third Amended Complaint, yet Defendants had both filed lengthy motions




6
 Table 4 in the Appendix is a table of the fees by phase of the case, updated to reflect
modifications discussed in this brief and to include additional time in Phase VII, Enforcement
and Fee Application.


                                               12
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 15 of 154




to dismiss the Second Amended Complaint. The Third Amended Complaint

eliminated the weaknesses of the SAC, yet Defendants moved to dismiss it as well.

Coalition Plaintiffs had to defend their amended claims in briefs and in the 2018

preliminary injunction hearing. Then, Defendants appealed the denial of their

motions to dismiss, taking positions that the Eleventh Circuit found to be

completely without merit. Now that the Coalition Plaintiffs have defeated every

defense asserted by the Defendants in the District Court and the Court of Appeals,

and won the case, it is easy for Defendants to say that the Coalition Plaintiffs

should not have taken the effort to plead the case correctly and to ensure that their

claims for relief were well-grounded in the law and facts. By taking the time to

ensure that their claims were well-plead, the Coalition Plaintiffs streamlined the

issues that had to be litigated, which saved time in the long run and also greatly

increased the chances that Plaintiffs’ claims would be addressed (and would

succeed) on the merits.

      Phase II also saw substantial efforts that the Coalition Plaintiffs undertook to

try to settle the case – efforts that are described in the Detailed Specification (Doc.

632 at 31-32). Counsel and the Coalition team devoted a substantial amount of

time to this effort, which resulted in a comprehensive statement of what the

Defendants could do to resolve this litigation and protect Georgia citizens’ right to




                                          13
        Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 16 of 154




vote and to have their vote counted. (See 258-1 at 92).7 Defendants do not

contend that settlement work should not have been undertaken.

       Nor do (or could) Defendants complain about the substantial time devoted in

Phase II to preservation of evidence. (See Doc. 186, 189, 204, 205, 217).

       c.      Phase III – 2018 Motion for Preliminary Injunction – 380 Hours

       Defendants argue that Plaintiffs should not be compensated for the work on

the 2018 Motion for Preliminary Injunction in its entirety because the Court denied

the Motion, an argument that is wrong as a matter of law, as explained above.

Defendants make no attempt whatsoever to claim that the number of hours spent

on the 2018 injunction itself was unreasonable. Indeed, given the complexity of

the subject matter, the length of the briefing, and the number of lay and expert

witnesses, the number of hours is clearly reasonable. (See Doc. 632 at 33-34).

       Even more importantly, the 2018 work contributed substantially to the 2019

result. The parties and the Court all relied upon the facts and expert testimony

developed in the 2018 briefing during the litigation over the 2019 motion for

preliminary injunction. This Court’s 2019 order cited the 2018 order at least eight

times, (see supra note 3), and this Court found that the 2019 evidence “compounds




7
 Defendants in this case never responded to these settlement overtures. The defendant in
Williams sought a reduction in fees because the plaintiff did not take the time to try to settle the
case. This Court rejected that argument.


                                                 14
        Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 17 of 154




and expands the evidence established in the September 2018 preliminary

injunction record.” (Doc. 579, at 5; see also id. at 6–7.) This Court noted that

“cumulatively” the Plaintiffs had “marshaled a large body of evidence to

demonstrate the burdens to the voting process and to the casting of a secure,

reliable, counted ballot” (Doc. 579, at 5), evidence that “already set forth at length

in [the] 2018 Order and that the Court finds still applicable.” (Doc. 579, at 5 n.3.)

No portion of the 2018 injunction work can be disregarded as unreasonable or

unnecessary to obtaining the 2019 relief.

       d.      Phase IV – Motion to Stay, Motion for Additional Relief – 69 Hours

       The Coalition Plaintiffs’ Motion for Additional Injunctive Relief was never

ruled upon, but its filing was reasonable, as was the time spent.

       e.      Phase V – Stay, 2018 Election, and Appeal – 47 hours

       Defendants do not challenge the hours sought for Phase V, noting correctly

that the Coalition Plaintiffs seek no award from this Court for the substantial time

they spent successfully defending the interlocutory appeal.8

       f.      Phase VI – 2019 Preliminary Injunction – 1,386 Hours

       Significantly, Defendants do not contend that it was unreasonable for the

Coalition Plaintiffs to spend 1,386 hours in Phase VI, which covers work on the


8
 Coalition Plaintiffs continue to reserve their right to seek fees for winning the interlocutory
appeal when and if the final judgment this case is ultimately appealed to the Eleventh Circuit.


                                                15
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 18 of 154




2019 Motion for Preliminary Injunction. In their Detailed Specification, the

Coalition Plaintiffs explained the seven different complex matters that had to be

litigated. (Doc. 632, at 39-49). All of this was in addition to deposing witnesses,

obtaining documents through Open Records Act requests, drafting and filing

lengthy briefs, preparing and presenting testimony of lay and expert witnesses,

cross-examination and opening and closing statements. The Defendants do not

object to the reasonableness of any of these efforts, nor do they claim that the

aggregate amount of time spent on this phase was unreasonable.

      g.     Phase VII – Enforcement and Fee Application – 384 Hours

      Defendants do not argue that any of the time spent in the final phase of the

case was unreasonable. It bears emphasis that the time records for this phase of the

case exclude time spent on the supplemental claims challenging BMDs.

      The Coalition Plaintiffs understand fully that Defendants, and the Court, are

entitled to scrutinize not only the general level of effort in different phases of the

case, but also the individual time entries, to determine if the amount sought is

reasonable. However, the foregoing demonstrates that the Defendants’

unsupported charges that the aggregate number of hours spent on the case is

“staggering,” and “excessive amount of time for tasks performed by lawyers

ostensibly with expertise in election cases” are simply without merit.




                                           16
        Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 19 of 154




                    Communications with Marilyn Marks were Productive, Not
              Excessive

        The State Defendants complain that Coalition Plaintiffs’ time should be

reduced because of supposedly excessive and wasteful communications with Ms.

Marks. Counsel did indeed work closely with Ms. Marks throughout the case but,

as explained in the Detailed Specification, Ms. Marks’ extensive work and

counsel’s extensive communications with her, were highly productive and actually

materially decreased the number of lawyers that would have been required to staff

the case and the time they would be required to commit to the effort. Coalition

lawyers Brown and McGuire have solo practices and Mr. Ichter has a small firm.

Rather than use teams of other, more junior lawyers to assist them, and rather than

bill more time themselves, these lawyers were able to leverage Ms. Marks’s

expertise in voting systems litigation support, her substantial knowledge of the

case and voting system technology and its interface with federal and state law, and

her ability to engage and supervise paid interns, analysts and knowledgeable well-

educated volunteers at a fraction of the cost of associates and paralegals in a large

firm.

        Coalition Plaintiffs have not adopted typical “big firm” staffing, but their

approach resulted in a highly efficient overall effort. The Coalition Plaintiffs refer

the Court to Judge Batton’s thoughtful discussion of an analogous issue in In re

Delta/Airtran Baggage Fee Antitrust Litig., No. 1:09-MD-2089-TCB, 2015 WL

                                           17
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 20 of 154




4635729 (N.D. Ga. Aug. 3, 2015). In In re Detla/Airtran, the special master

reduced the plaintiffs’ fee award because of partner-heavy billing. Judge Batton

reversed this aspect of the special master’s decision, finding that it failed “to

recognize the realities of staffing complex cases at small, Plaintiffs’-side law

firms.” Id. at *24. “‘The court may not condition fees on plaintiffs’ counsel’s

conformance to the typical commercial law firm’s pyramidal staffing structure.’”

Id. (citation omitted). The demands of this complex case required the Coalition

Plaintiffs’ legal team to use the resources available to them, and the lawyers’ heavy

reliance on Ms. Marks, reflected in the time sheets, was the practical and efficient

alternative. The benefit to the Defendants from the Coalition Plaintiffs’ utilization

of Ms. Marks is clearly evident in the dramatically different number of hours spent

by the two Plaintiffs’ groups in the course of obtaining relief through parallel

efforts.

                    No Reduction Warranted Because of “Block Billing”

       Defendants’ object to what they describe as “block billing” by Coalition

Plaintiffs’ lawyers. (Doc. 661 at 25-26; Doc. 660 at 21-25). Citing Ceres

Environmental Services, Inc. v. Colonel McCrary Trucking, LLC, 476 Fed. Appx.

198, 203-04 (11th Cir. 2012), the Fulton County Defendants contend that block

billing should result in a 10% across the board reduction in the number of

compensable hours. Making the same argument, and relying on the same case


                                           18
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 21 of 154




(Ceres, which authorized a 10% reduction), the State Defendants argue for a 75%

reduction.

      Initially, the law does not prohibit “block billing” per se, but rather requires

sufficient detail such “that a neutral judge can make a fair evaluation of the time

expended, the nature and need for the service, and the reasonable fees to be

allowed.” Hensley, 461 U.S. at 441 (Burger, C.J., concurring). “Plaintiff's

counsel, of course, is not required to record in great detail how each minute of his

time was expended. But at least counsel should identify the general subject matter

of his time expenditures.” Id. at 437 n.12.

      Block billing can be problematic when the Court is required to reduce the

fee because of a lack of success on “severable” claims, the time for which is

lumped together with work on severable successful claims. The fee applicant

“should maintain billing time records in a manner that will enable a reviewing

court to identify distinct claims.” Id. at 437. In this case, however, there are no

unsuccessful claims, much less severable unsuccessful claims. Indeed, work on

unsuccessful claims in this case would still be compensable because they share a

“common core of facts.” Id., at 435. See also Duckworth, 97 F.3d at 1397

(reasonable fee includes time spent on all claims arising from the same source of

conduct and that share a common core of facts); Wetherington v. Ameripath, Inc.,

No. 1:10-CV-1108-AT, 2013 WL 12097825, at *11 (N.D. Ga. Mar. 27, 2013).


                                          19
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 22 of 154




      Moreover, the vast majority of the Coalition Plaintiffs’ time-entries are not

block billed or, if they are, the various tasks are related and were performed in

connection with the same end-product. As the District Court explained in Gibson

v. City of Chicago, 873 F. Supp. 2d 975, 987 (N.D. Ill. 2012):

      Turning to the time sheets of Yarusso and Melyon, the Court finds
      that the entries are sufficiently detailed to permit the Court to assess
      the reasonableness of the time expended. Although several entries
      combine discrete tasks without specifying the amount of time spent on
      each task, the combined tasks are related and were performed in
      connection with the same end-product. Thus, the Court will not reduce
      the hours of Yarusso or Melyon based on Defendants' “block billing”
      objection.

This Court should adopt a similar approach here and avoid arbitrarily penalizing

the Coalition Plaintiffs where the reasonableness of the time claimed is readily

apparent from the lawyers’ individual time entries.

      B.     Objections to Individual Lawyers’ Time Without Merit

                   Bruce P. Brown

      The Fulton County Defendants urge a 10% reduction in Brown’s time; the

State Defendants a 75% to 90% reduction. The primary objections are to allegedly

excessive client communications and “block billing,” both addressed above.

      As to specific time entries, out of the 1,010 hours of work recorded by

Brown, Defendants highlight for criticism four entries leading up to the September

2018 hearing on Plaintiffs’ Motion for Preliminary Injunction (Doc. 660 at 22). In

his entry for July 23, 2018, Brown records 5.9 hours of time devoted to a single,

                                          20
        Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 23 of 154




but crucially important task: making the decision “whether to file a motion for

preliminary injunction.” Involved in that decision obviously included “extensive

telephone conferences” with his client, Ms. Marks, and co-counsel Robert

McGuire, as well as “legal research on equitable relief” and drafting a “preliminary

outline of motion.” All of these activities were appropriate and the total amount of

time spent that day on such an important issue clearly was reasonable. The State’s

“block billing” objection to this entry is without merit because “the entries are

sufficiently detailed to permit the Court to assess the reasonableness of the time

expended. Although several entries combine discrete tasks without specifying the

amount of time spent on each task, the combined tasks are related and were

performed in connection with the same end-product.” Gibson v. City of Chicago,

873 F. Supp. 2d 975, 987 (N.D. Ill. 2012) (rejecting “block billing” objection).

The same is true for Brown’s entry for July 27, 2018,9 where he recorded 6.5 hours

of time working on the preliminary injunction papers and a meeting with Mr.

Ichter and Ms. Marks. The meeting with co-counsel and client clearly was

appropriate and reasonable.




9
 The State shows the date for this time as July 26, but the time is for the next day, July 27. This
error is understandable, however, as the rows in the printout of the original Excel spreadsheet of
Brown’s time are not clearly aligned. To remedy this problem, Brown has attached to his
declaration as Exhibit 1 this spreadsheet in a more readable format.


                                                21
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 24 of 154




       Similarly, in his entry for July 30, 2018, Brown recorded 5 hours working on

the preliminary injunction papers, including a conference call with Mr. McGuire

and Ms. Marks. Again, the subject matter of the call was clear – the imminent

filing of the motion for preliminary injunction – and the time reasonable.

       The State misstates Brown’s entry for September 19, 2018, in two ways.

First, the time was recorded for September 9, not September 19, and, more

important, the State leaves out half of the detailed description of the 3.5 hours of

work.10 All the work was related to a single task: preparing for the imminent

hearing on the Coalition’s Motion for Preliminary Injunction. This work is

adequately described so that the Court may determine its reasonableness, and no

adjustment is warranted. Gibson, 873 F. Supp. 2d at 987.

       Beyond these four examples, a review of Brown’s time sheets more

generally reveals reasonably described work, particularly since all of the work was

for the same, successful, claims. In addition, in those instances where client and

co-counsel conferences were lengthy, Brown used his billing judgment to reduce

the time. E.g. June 11, 2018 (“Extensive conference call regarding matter with M.

Marks and team (2 hours, only 1 hour billed); November 14, 2018 (.5 hour for



10
  The State leaves out the italicized portion: “Conference call with M. Marks and continue
preparation for the hearing; legal research on several issues; consider filing motion for
appointment of special master; prepare cross-examination; email Dr. Stark and review and
revise his declaration.”


                                              22
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 25 of 154



“Conference with M. Marks regarding next steps (1.5, only .5 billed); work on

CA11 appeal (2.2 not billed)”).11

       Defendants’ criticism of Brown’s time fails to take into account the

substantial adjustments that Brown made to his time in his original time records –

a total of 35.1 hours were written off – either because conferences with clients and

co-counsel were too lengthy or the work simply took too long. (See Brown Decl.,

Ex. B, Ex. 1). In addition to these initial write offs, after further review of these

time records, and taking Defendants’ block billing objections into account, Brown

has written off another 16.65 hours, for a total of 51.75 hours written off on pre-

October 2019 work. Another 10.5 hours were written off after October, 2019.

Particularly in light of these substantial reductions already made in the exercise of

billing judgment, there is no warrant for an additional adjustment in Brown’s time.

                      Cary Ichter




11
   The State Defendants also criticize Brown for using the phrase “next steps” to describe the
content of communications with his client. There is no basis for this objection; Brown uses the
phrase frequently to describe necessary planning, but the descriptions involved are clear and
detailed. E.g., November 15, 2018 (1.5 hours for “Telephone conference with M. Marks and R.
McGuire about next steps to preserve evidence; email to M. Marks about R. DeMillo's
declaration.”); May 24, 2019 (4.4 hours for “Prepare for and participate in telephone conference
with Judge Totenberg (1.0); extensive follow up discussions with co-counsel (.5); emails and
telephone discussion with M. Marks about next steps and substance of follow up brief on
necessary parties (1.9); work on brief (1.0).”).




                                               23
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 26 of 154




      The State Defendants’ suggestion that Mr. Ichter’s time be eliminated for

Phase 1, reduced by 95% for Phase 2, and reduced by 75% for the remaining

phases has no justification. The State Defendants criticize Mr. Ichter for

communicating with his client – a task that is necessary, commendable, and clearly

compensable. The State Defendants give examples of what they call block billing

(Doc. 660 at 24-25), but each entry shows tasks that were all related and were all

compensable. The closest the State Defendants come to offering a justification for

writing off the vast majority of Mr. Ichter’s time is, “as discussed below under

Curling Plaintiffs’ fees.” (Doc. 660 at 25). But no such discussion relating to Mr.

Ichter’s time appears (and Mr. Ichter’s time was a fraction of the time spent by the

Curling Plaintiffs’ lawyers).

      Mr. Ichter’s time records, overall, are very detailed and, particularly given

his leadership role in the case throughout the litigation, the total number of hours

claimed for him and his firm (294) is reasonable.

                    Robert McGuire

      The State devotes only 5 sentences to attacking Mr. McGuire’s time. (Doc.

660, at 31.) In that brief space, the State asserts that McGuire’s hours should be

cut by 75% overall and by 95% for the phase that encompasses the 2018

preliminary-injunction motion. (Id.) The State makes three conclusory arguments

for essentially eliminating McGuire’s entire contribution to the case.

                                          24
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 27 of 154




      First, the State’s asserts, without providing any examples (which is telling),

that McGuire “block-bills many of his entries.” (Doc. 660, at 31.) But as the State

notes, “‘Block billing occurs when an attorney lists all the day’s tasks on a case in

a single entry, without separately identifying the time spent on each task.’” (Id, at

17 (quoting Ceres, 476 Fed. Appx. at 203)). Virtually none of McGuire’s

submitted time entries meets this definition of block billing. (Doc. 632, at

94–104.) The very few time entries that superficially appear to list multiple

“tasks” do not in fact amount to block billing because they generally describe only

a single litigation activity (such as “review and comment”) but do so in a detailed

manner that itemizes component steps in a single time entry. (See, e.g., Doc. 632,

at 94 (item 16) (describing steps of review and comment), at 95 (item 56)

(describing steps of review and revise).) Providing detail in this manner has the

opposite effect of “block billing” because giving details makes it easier, not

harder, to determine the reasonableness of the time recorded. No reduction for

McGuire’s work is warranted on grounds of block billing.

      Second, the State argues that some of McGuire’s time was spent “when this

case was an election contest in superior court.” (Doc. 660, at 31.) This objection is

meritless because this case has involved Section 1983 claims from the outset,

(Doc. 1-2, at 55–63), and McGuire’s time entries recorded prior to removal show

that these constitutional claims were the object of his involvement from the start.


                                          25
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 28 of 154




(Doc. 632, at 96 (items 5–6).) In any event, McGuire recorded only 8.3 hours (a

mere 1.4% of his claimed 584.07 hours) prior to removal on August 9, 2018. No

reduction in McGuire’s hours for pre-removal work is warranted, but if any is

made, then it should be limited to the very small amount of time involved.

      Third, the State argues that McGuire’s fees should be reduced because he

“appears to be functioning in a non-litigation advisory role.” (Doc. 660, at 31.)

This argument is wrong. McGuire entered his formal appearance pro hac vice in

this case more than two years ago. He drafted the Coalition Plaintiffs’ operative

Third Amended Complaint, a pleading that survived two motions to dismiss and an

interlocutory appeal on jurisdictional and immunity grounds. McGuire worked on

opposing the motions to dismiss. McGuire served as lead counsel for Coalition

before and during the 2018 injunction motion hearing. He has since continued to

serve with Bruce Brown as Coalition’s co-lead counsel. He has traveled to Georgia

twice to appear at hearings and has substantively participated on the record in

every hearing that he has attended. McGuire’s time spent “setting Coalition’s

independent litigation strategy” is fully compensable because that task is a core

responsibility of lead counsel. In sum, no reduction is warranted by the

Defendants’ mistaken understanding of McGuire’s role in this litigation.

      Fulton County asks this Court to credit McGuire with only 97.78 hours, and

then to reduce the fees for those hours by a further 40% for “unsuccessful” phases.


                                         26
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 29 of 154




(Doc. 661 at 29.) Most of Fulton County’s arguments are similar to those already

addressed and should be rejected for the same reasons. Fulton County makes a

separate argument, however, that McGuire’s work was duplicative and that

McGuire made no distinctive contribution to the litigation. This claim must be

rejected. Not only does Fulton give no examples of duplicative work, but a simple

review of the Coalition Plaintiffs’ claimed hours per phase shows that McGuire

alone was responsible for more than half of the legal work done by the Coalition

Plaintiffs during Phases I–III. Devising strategy, drafting the Third Amended

Complaint, and resisting dismissal were all major and distinctive contributions.

       Neither the State Defendants nor Fulton County makes any particularized

argument against the reasonableness of McGuire’s well-documented time. Their

generalized objections cannot overcome McGuire’s showing of reasonableness.

All of McGuire’s claimed time—584.07 hours, including the time McGuire has

spent since the initial fee application12—should thus be found reasonable.

                      William Ney

       The State Defendants claim that Mr. Ney’s time should be reduced by 90 to

95% because his work focused primarily on communications with Ms. Marks, co-

counsel and opposing counsel. Initially, as explained in the declaration of Ms.


12
  McGuire’s initial claim of 554.21 hours already includes a reduction of 8% (or 47.9 hours) for
time that McGuire wrote off in the exercise of billing judgment. (Doc. 632 at 85, ¶ 34.)


                                               27
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 30 of 154




Marks, Mr. Ney’s limited role in the case was to represent the Coalition during the

transition from Steptoe & Johnson to its current team (McGuire, Brown, Ichter and

The Lawyer’s Committee). In that capacity, Mr. Ney’s work focused on the

ethical and procedural issues involved in Steptoe & Johnson’s withdrawal and the

filing of appropriate pleadings relating thereto. Mr. Ney – whose expertise is in

the area of professional responsibility and legal ethics – recorded his time for this

work carefully and in detail. In addition, in a transitional role, Mr. Ney’s primary

duty was to communicate with the various parties, their counsel, and the Court, and

to prepare and file pleadings such as document preservation communications,

substitutions of counsel and applications to appear pro hac vice. The claim for the

work of Mr. Ney and his staff is particularly reasonable in light of their relatively

low hourly rate ($450 for attorney Ney) and the fact that Coalition is seeking no

compensation for the work performed by Steptoe & Johnson.13

                      The Lawyers’ Committee for Civil Rights Under the Law

       Defendants unreasonably argue for across-the-board reductions of Lawyers’

Committee’s time entries. See Doc. 660, at 25-29. Each of their arguments is

addressed below:



13
  The State Defendants also allege that there is a discrepancy in Mr. Ney’s figures. This is
incorrect as explained in Note 3 in the Appendix.




                                               28
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 31 of 154




                       a. Travel Expenses Are Compensable Yet Waived as an
                          Expression of Good-Faith Billing Judgment

      First, Defendants object to Messrs. Rosenberg and Brody charging their

hourly rate for time spent traveling. Id. at 26. Travel expenses, generally, fall

within the “reasonable expenses incurred in case preparation” that are recoverable

under Section 1988. Barnes, 168 F.3d at 438. However, to avoid further dispute,

the Lawyers’ Committee has eliminated these hours. (See Powers Decl., Ex. D).

                       b. Lawyers’ Committee Should be Reimbursed for Time
                          Spent During the Investigative Phase of the Litigation

      Defendants’ argument that Lawyers’ Committee staff should not be

reimbursed for time spent on matters before they were retained, Doc. 660 at 26,

ignores that there is frequently a phase of factual investigation prior to client

retention in voting rights litigation. The 6.8 billable hours accrued between May 8,

2019 and May 21, 2019 include conversations with the plaintiffs relating to the

representation, internal conversations between counsel, review of pleadings, and

the preparation of pro hac vice applications. (Doc. 632 at 181). This work was

necessary for the Lawyers’ Committee’s to gain a factual understanding of the

litigation necessary and the legal strategy. These are the precise kinds of

conversations and discussions that are compensable. Barnes, 168 F.3d at 436.

                       c. Lawyers’ Committee Avoided Redundancy




                                           29
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 32 of 154




       Defendants further argue for a reduction in the Lawyers’ Committee’s

billable hours citing specifically to “nearly 700 hours of attorney time in just under

eight weeks of litigation” with 338 of those hours occurring in the two weeks

between July 12, 2019 and July 26, 2019. (Doc. 660 at 26). Defendants’ argument

omits several key factors for this accumulation of hours. First, these hours were

billed by five attorneys and two legal interns. As Defendants concede, “there is

nothing inherently unreasonable about a client having multiple attorneys.” Doc.

660 at 27 (quoting Norman v. Housing Auth. of City of Montgomery, 836 F. 2d

1292, 1302 (11th Cir. 1988)). A review of individual time entries confirm that

their time was spent working on discrete tasks such as deposition and trial

preparation. Second, given that this time period was the critical two weeks leading

up to and including the hearing on the preliminary injunction, a matter taking up

either all or the vast majority of the time of these attorneys and legal interns, it is

eminently reasonable. Third, 82.3 hours were accrued by the attorneys of record

during the July 25, 2019 and July 26, 2019 hearings on the preliminary injunction

alone, representing nearly 25% of the 338 hours in question.

       Defendants also point to a two-day period on July 17, 2019 and July 18,

2019 when “four [billers]14 spent significant time apparently carrying out the same


14
  Defendants misidentify Ms. Walters and Ms. Wilson as attorneys but they are legal interns.
See Doc. 632 at 177 (Ex. E at 21).


                                              30
        Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 33 of 154




task.” Doc. 660 at 27. However, Defendants’ assertion of the redundancy of these

tasks is misplaced. These two dates represent the two days before the preliminary

injunction reply brief, Doc. 507, was due. Given the compressed time frame and

the length of the brief, it was necessary to have two attorneys and two legal interns,

see Doc. 632 at 177 (Ex. E at 21), researching, drafting, editing, revising, and cite

checking distinct portions of a key dispositive motion in the days leading up to its

filing. The Lawyers’ Committee submitted detailed time entries that even

Defendants conceded were “generally not block billed,” (Doc. 660 at 25) “showing

they were entitled to recover for the hours of each of the attorneys employed on the

task of drafting the briefs.” Barnes, 168 F. 3d at 433.15

       In sum, no reduction in the Lawyers’ Committee time is warranted.

IV.    COALITION PLAINTIFFS’ RATES ARE REASONABLE



15
   In fact, the entries to which Defendants cite as an example of redundancy in billing sufficiently
state in detail the distinct contributions each biller made to the preliminary injunction reply brief.
Doc. 660 at 27-28. Mr. Brody drafted the ballot secrecy and ADA portions of the reply brief.
He tasked Mr. Conarck with the responsibility for drafting the section relating to security of
paper ballots and reviewing the brief as a whole; Ms. Walter was tasked with researching
academic articles about the ADA and ballot security, compiling data, as well as cite checking
and editing; Ms. Wilson was tasked with researching articles on the disability community and
use of voting machines, compiling data, entering deposition cites, and cite checking the brief. Id.
This is a far cry from the mere “conclusory statement” provided through affidavit by an attorney
in Barnes that his billed hours “represent a specific division of labor with co-counsel.” 168 F. 3d
at 433. Also, rather than five attorneys block billing work on three separate briefs, these billable
hours represent the work of one attorney, one junior associate, and two legal interns each
working on discrete portions of a legal brief. This time spent “reflects the distinct contribution
of each lawyer to the case and is the customary practice of multiple-lawyer litigation.” Id. at
432.


                                                 31
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 34 of 154




       Defendants argue that Coalition Plaintiffs’ attorneys’ rates should be

reduced “by a minimum of 25% for all partners and by 50% for all associate-level

work and lower” because (1) cases involving private parties allegedly are

inapposite and (2) Coalition Plaintiff’s rates must be brought “in line with their

D.C. counterparts.” Doc. 660 at 14. This second argument fails on its face

because Coalition Plaintiffs’ counsel, including D.C.-based counsel from the

Lawyers’ Committee, are seeking Atlanta rates far below their Morrison &

Foerster co-counsel – not the other way around.

       Defendants offer no evidence rebutting the conclusions of longtime Rogers

& Hardin partner Robert Remar, Plaintiffs’ attorneys’ fee expert, who determined

that the hourly rates requested by Coalition Plaintiffs’ counsel are reasonable based

on his extensive review of the relevant literature and his 45 years of experience in

the Atlanta legal market.16 (Doc. 632 at 64). Fee expert Remar identifies several

recent “close cohorts,” as required by the Eleventh Circuit. Compare Norman, 836

F.2d at 1299-1300, and observes that the Curling case is “of equal complexity and

importance” to those two cases. (Doc. 632 at 67). 17


16
  Because “statements and arguments of counsel are not evidence,” United States v. Valois, 915
F.3d 717, 726 (11th Cir. 2019), this means that the only evidence available to the Court affirms
that Brown, McGuire, and Ichter’s claimed rates are reasonable.
17
  Bizarrely, none of Defendants’ exhibits, including Exhibit F, Doc. 660-6, propose specific rate
reductions for Lawyers’ Committee staff members Ezra Rosenberg, Jon Greenbaum, David
Brody, John Powers, and Jacob Conarck, although Defendants propose reductions to $375 per


                                               32
          Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 35 of 154




          Defendants’ unsupported argument to the contrary notwithstanding, Atlanta-

area decisions involving government clients support the rates sought by Coalition

Plaintiffs’ attorneys. The rates proposed as reasonable for attorneys Rosenberg

($650), Greenbaum ($650), Brown ($625), Ichter ($625), McGuire ($615), and

Ney ($450) in this case are consistent with the hourly rates approved by the Court

in Williams for Gerry Weber ($525) and “junior” associate Greenamyre ($325),

particularly given the substantially greater case size and difficulty — and thus the

greater risk of non-recovery assumed by lawyers. 2018 WL 2284374, at *15.

          The State implies that the prevailing market rate is demonstrated by the

contract rates that its own lawyers have agreed to accept. This anecdotal evidence

is irrelevant because the issue is “the prevailing market rate in the relevant

community for similar services by lawyers of reasonably comparable skills,

experience, and reputation,” Norman, 836 F.2d at 1299. The State itself pays far

more in cases that are of vital interest to the State, such as Georgia v. Florida,

where the State pays counsel $900 per hour and legal assistants $300 per hour.18




hour for Bruce Brown, Cary Ichter, and Robert McGuire and $225 for William Ney. See Doc.
660 at 2. Such inconsistency undermines any rationale in favor of Defendants’ preferred rates.
18
     Marks Decl., Exhibit E hereto, Exhibit 1.


                                                 33
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 36 of 154




      Defendants’ arguments demean the importance of civil rights litigation

against government entities. As the Eleventh Circuit explained in Dowdell, 698

F.2d at 1190–91 (internal quotation marks and citations omitted):


      Civil rights litigation performs a public service: vindicating
      fundamental constitutional rights, often obtaining judgments which
      benefit a large class of individuals, and enabling vigorous
      enforcement of modern civil rights legislation, while at the same time
      limiting the growth of the enforcement bureaucracy . . . . Attorneys’
      fees and expenses are awarded not only to make it possible for non-
      affluent litigants to obtain legal representation, but to reward
      attorneys whose service has benefited the public interest.

      Finally, in proposing their alternate rates, the Defendants make no effort to

account for the market reality that a risk premium even above ordinary market

rates is necessary to make it economically feasible for lawyers (like Brown,

McGuire, Ichter, and the Lawyers’ Committee) to represent poorer individuals and

non-profit organizations (like Coalition) that require partially or fully contingent

fee arrangements in order to access justice. Dowdell, 698 F.2d at 1189 (“Because

the Act is designed to translate policy into fact, the standard of reasonableness is

governed by the economic realities of civil rights litigation.”) The economic

realities of contingent and partially contingent work is explained in detail in

McGuire’s initial declaration. (Doc. 632 at 87–91). Considering that all of

Coalition Plaintiffs’ counsel’s hourly rates are already lower than the hourly rates

that some Georgia public entities pay to their lawyers for non-contingent work, it is


                                          34
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 37 of 154




clear that the claimed rates must be deemed reasonable when they are used to value

the time of civil rights attorneys whose fee arrangements require them (at worst) to

suffer non-recovery of any fees in case of a loss and (at best) to weather years of

delay before receiving full payment.

V.    EXPENSES ARE REASONABLE

      A.     Meals

      Defendants argue that certain meal-related expenses are not “reimbursable or

reasonably tied to the litigation.” Doc. 660 at 40. Long-standing Eleventh Circuit

precedent holds otherwise. See Dowdell, 698 F.2d at 1191-92 (holding travel,

food, and lodging expenses are reasonable and “may be taxed as costs under

section 1988” where “the standard of reasonableness is to be given a liberal

interpretation”); cf. Sklar v. Clough, 2008 WL 5381961, at *5 (N.D. Ga. Dec. 23,

2008) (refusing to reduce meal reimbursement). Even if this Court were to find

certain meal expenses unreasonable, that cannot warrant an across-the-board cut of

expenses by 50%, as Defendants argue. While this Court should reward the

Lawyers’ Committee its requested expenses, Mr. Powers reduces his request by

$25 to address the State’s objection to desserts.

      B.     Office Expenses

      Defendants incorrectly cite to Barnes, 168 F. 3d 438-39, to argue that

computerized legal research is “part of general law firm overhead expenses” and


                                          35
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 38 of 154




non-recoverable. (Doc. 660 at 40). But the Eleventh Circuit has since clarified

that “expenses for mediation, legal research, postage and travel may be awarded as

attorneys’ fees if the district court determines they were reasonably incurred in the

course of case preparation, settlement, or litigation.” Evans v. Books-A-Million,

762 F.3d 1288, 1299 and id. n.8 (11th Cir. 2014). Accordingly, this Court should

award Lawyers’ Committee all expenses related to computerized legal research.

      C.     Lawyers’ Documentation of Expenses

      The State argues that Coalition should receive none of the $4,808.02 of

expenses incurred by McGuire and of the $469.01 incurred by Brown because they

did not submit receipts with the initial claim. (Doc. 660 at 39.) No court rule

appears to require third-party receipts, so McGuire and Brown both submitted

contemporary billing records to prove these expenses. (Doc. 632 at 106, 135.) In

case their sworn declarations authenticating those records are in fact insufficient,

McGuire and Brown attach third-party receipts to their supplemental declarations.

      D.     Coalition for Good Governance’s Expenses are Reasonable

      This Reply to CGG’s request for $395,779.82 in expenses is organized in the

sequence in which each expense is listed in CGG’s summary. (Doc. 632 at 305).

      Holcomb & Ward. CGG seeks the amount it actually paid to Holcomb &

Ward ($75,108) for its work early in the case for both sets of Plaintiffs. The State

Defendants’ objection to this expense is that Holcomb & Ward “provided no


                                          36
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 39 of 154




summaries of the time spent, stage of the case, timekeeper or category.” (Doc.

660, at 17). This is incorrect. All of Holcomb & Ward’s time was in Phase I and

the timekeepers and hours are itemized in detail in their time sheets. (Doc. 632, at

367 to 382). The State Defendants’ charge that Holcomb & Ward’s already

reasonable rates (partner at $325, id.) should be arbitrarily reduced by 25% (Doc.

660-4, at 2), is completely unsupported and is without merit.

       Phillip Stark – Dr. Stark invented the Risk Limiting Audit and is the nation’s

leading expert on election audits. His reputation and experience allowed him to

provide extremely valuable opinions in this case in a minimum amount of time,

making his $1,500 standard litigation expert hourly rate reasonable, particularly

when compared to the $600 rate the State pays its expert, Dr. Shamus, and the

$900 rate the State pays to attorneys in the water case. Dr. Stark’s work has been

cited by this Court repeatedly. 19 His time records, (Doc. 632, at 309), show 5.9

hours for his authoritative declaration in this case in September 2018, (Doc. 296, at

6). The balance of Dr. Stark’s work (20.4 hours) addressed the statistical

anomalies in the 2018 election. All of this work directly supported the Coalition

Plaintiffs’ arguments in this case. (Doc. 632, at 309; see e.g., Doc. 507). Of the

20.4 hours relating to the 2018 election, 15.5 hours was for work that plaintiffs


19
  See Curling v. Kemp, 334 F. Supp. 2d at 1309 n. 6, 1311 n. 13; Doc. 375 at 5 n. 5 and 10 n. 12;
and Curling v. Raffensperger, 403 F. Supp. 3d 1311, 1320 n.5 (N.D. Ga. 2019).


                                               37
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 40 of 154




used both in this case and in the related State Court litigation before Judge Grubbs

which terminated on January 18, 2019, and 4.9 hours was only for this case.20

       Other Experts. Defendants’ only objection to the amount claimed for expert

Matthew Bernhard (96 hours at $200, with expenses, totaling $20,856.47), (Doc.

632, at 312), is that only $45 per hour of the work was paid by the Coalition at the

time, incurring debt for the deferred balance. This objection is invalid as a matter

of law.21

       As for the other experts—Amber McReynolds (52 hours at $250, with

expenses, totaling $13,703.15) (id. at 365); Virginia Martin (43 hours at $150, with

expenses, totaling $6,548.45) (id. at 324); Kellie Ottoboni ($6,225, see note 22);

Candice Hoke (67.8 hours at $400, less discount, totaling $17,628) (id. at 331); and

Ritchie Wilson (211.5 hours at $200, with expenses, totaling $42,651) (id. at

334)—the State Defendants offer no reason for any reduction. Each of these costs

is supported by invoices and other records.

       Database analysts. CGG also claims reimbursement for the work of data


20
  For Dr. Stark’s research assistant, Berkeley Ph.D. candidate Kellie Ottoboni: over her 41.5
hours total, 15 (at $150, totaling $2,250) were for both cases (from January 2 through January 6,
2019), and 26.5 hours (at $150, $3,975) were solely for this case. (See Doc. 632 at 327 to 329).
21
  The State Defendants contend that Coalition Plaintiffs “are not entitled to fees under Section
1988 to fees they did not pay” (Doc. 660 at 42) is wrong. As the Supreme Court held in Blum v.
Stenson, 465 U.S. 886, 895 (1984), under Section 1988, courts “‘must avoid ... decreasing
reasonable fees because the attorneys conducted the litigation more as an act of pro bono publico
than as an effort at securing a large monetary return.’” (citations omitted).


                                               38
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 41 of 154



analysts (B. Lee and W. Wilson, totaling $990) and four interns (totaling

$38,233.53 which cost is supported by Ms. Marks’ declaration (Doc. 632 at 305).

Coalition Plaintiffs have corrected the amount sought for intern and research

analyst Taran Greenwald to separate the amount reimbursed to him for his

expenses, which were substantial. The reasonableness and necessity of his time,

and expenses, is explained in Ms. Marks’ declaration, attached as Exhibit E.

Greenwald’s hourly rate, and the rate of Coalition’s other interns ($17), compares

most favorably to the what the State pays “legal assistants” ($300) in Georgia v.

Florida. (Marks Decl., attached as Exhibit E, Exhibit 1).

       Ms. Marks’ Time. The State Defendants contend that Ms. Marks’ time

($125,300) should be disallowed because she is not an attorney or an expert

witness. (Doc. 660 at 15, 19-20, 31-33; Doc. 661 at 18-19).22 This argument fails

because Ms. Marks’s time is awardable not for those reasons, but on the same

grounds as the work of any paralegal, law clerk or legal assistant who performs the

work traditionally done by an attorney. See Jean v. Nelson, 863 F.2d 759, 778 (11th

Cir. 1988), and Webster Greenthumb Co. v. Fulton County, 112 F. Supp. 2d 1339,

1366-67 (N.D. Ga. 2000). The State Defendants do cite or distinguish this case



22
  The Defendants’ overt hostility to Ms. Marks (in her capacity as a party representative) has
been an unspoken subtext of these proceedings and may explain why this argument occupies a
greater share of their response than any other, even though it concerns less than 7% of the
Coalition Plaintiffs’ total monetary claim.


                                               39
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 42 of 154




law. In the records attached to her declaration, Ms. Marks’ itemizes by phase of

the case and, where pertinent, the document number relating to her work. (Doc.

632 at 345 to 363). This substantive work traditionally would have been

performed by attorneys at substantially higher rates and is accordingly

compensable at the reasonable $200 rate. Ms. Marks’ contribution is a major

reason the Coalition Plaintiffs’ claim is substantially less than the claim of the

Curling Plaintiffs.

      Out of pocket expenses. Defendants do not itemize any objections to the

Coalitions’ $9,146.22 in out-of-pocket expenses.

VI.   CONCLUSION

      For the foregoing reasons, the Coalition Plaintiffs should be awarded

$1,483,422 in fees and $415,959 in expense, for a total of $1,899,381.

      Respectfully submitted this 21st day of January, 2020.

/s/ Bruce P. Brown                             /s/ Robert A. McGuire, III
Bruce P. Brown                                 Robert A. McGuire, III
Georgia Bar No. 064460                         Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                           (ECF No. 125)
1123 Zonolite Rd. NE                           ROBERT MCGUIRE LAW FIRM
Suite 6                                        113 Cherry St. #86685
Atlanta, Georgia 30306                         Seattle, Washington 98104-2205
(404) 881-0700                                 (253) 267-8530
                      Counsel for Coalition for Good Governance




                                          40
     Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 43 of 154




/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

                Counsel for William Digges III, Laura Digges,
                      Ricardo Davis & Megan Missett

/s/ John Powers
Ezra D. Rosenberg
John Powers
David Brody
Lawyers’ Committee for Civil Rights
Under Law
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8300
Counsel for Coalition Plaintiffs




                                      41
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 44 of 154




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                            /s/ Bruce P. Brown
                                            Bruce P. Brown




                                       42
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 45 of 154




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on January 21, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ Bruce P. Brown
                                               Bruce P. Brown




                                          43
     Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 46 of 154




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, ET AL.,
Plaintiffs,
                                         Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,

Defendants.

              COALITION PLAINTIFFS’ REPLY BRIEF
         IN SUPPORT OF MOTION FOR ATTORNEYS’ FEES

                   INDEX OF TABLES AND EXHIBITS

          Table 1:   Total Fees by Attorney and Firm
          Table 2:   Expenses by Attorney and Firm
          Table 3:   Summary of Total Fees and Expenses
          Table 4:   Number of Hours by Phase

       Exhibit A             Declaration of Robert A. McGuire
       Exhibit B             Declaration of Bruce P. Brown
       Exhibit C             Declaration of Cary Ichter
       Exhibit D             Declaration of John Powers
       Exhibit E             Declaration of Marilyn Marks
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 47 of 154




                                Table I – Total Fees
                                                            Top
                             Hours      Hours
                                                          Lawyer       Total Fees
                             10/15/2019 1/17/2020
                                                           Rate1
               McGuire            554.21       584.07      $615.00        $359,203
               Brown               954.5       1010.3      $625.00        $631,438
               Ichter2               294        339.8      $625.00        $178,852
               LC                  760.5        774.5      $650.00        $265,415
               Ney3                  129        125.5      $450.00         $48,514
               Totals               2692      2834.17                   $1,483,422




1
  Mr. McGuire and Mr. Brown have solo practices, so their total fees are the product of the top
lawyer rate times the number of hours. The other firms have timekeepers at different rates, so
their total fees do not equal the top rate times the number of hours. Other differences are due to
rounding.
2
  Mr. Ichter’s Total Fee figure in this table is the sum of the amount claimed in the initial
Detailed Specification ($155,912.50) (Doc. 632 at 153) plus the additional time since that filing
($22,940), as set forth in Mr. Ichter’s Declaration, infra, Exhibit C.
3
  The State Defendants also allege that there is a discrepancy in the Detailed Specification (Doc.
632) between the amount of hours claimed for Mr. Ney and the other time keepers in his firm in
Coalition Table II and the information in Mr. Ney’s declaration. The State Defendants misread
Coalition’s Table II, which explains in a footnote that the number of “Hours” includes non-
lawyer time-keepers. (Doc. 632 at 58 n. 11). The total amount of fees documented by Mr. Ney
in his declaration for himself and the other timekeepers in his firm is $48,514 (Doc. 632 at 269);
this is the exact amount that is sought in Coalition’s Motion (Doc. 632 at 58), and in this most
recent request.

In reviewing this claim, however, Coalition did discover an unrelated, and immaterial, mistake:
Table II in the initial Detailed Specification (Doc. 632) shows that Mr. Ney’s firm’s total number
of hours is 129 hours; the correct figure is 125.5. The breakdown of the hours of Mr. Ney’s
time-keepers (totaling 125.5) is provided in his declaration. (Doc. 632 at 269). This mistake is
corrected in this revised table and has no impact on the total amount claimed for Mr. Ney’s
firm’s time ($48,514).
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 48 of 154




               Table 2 – Total Expenses
                        10/15/2019        1/17/2020
           McGuire            $4,808             $4,808
           Brown                $469               $469
           Ichter             $1,772             $1,772
           LC                $13,155            $13,130
           Ney                     0                  0
           CGG              $395,780           $395,780
           Totals           $415,984           $415,959




                 Table 3 – Grand Totals
                         Fees          Expenses
                                                          Total
            McGuire      $359,203           $4,808        $364,011
             Brown       $631,438             $469        $631,907
              Ichter     $178,852           $1,772        $180,624
                 LC      $265,415          $13,130        $278,545
                Ney       $48,514                0         $48,514
               CGG                        $395,780        $395,780
              Totals   $1,483,422         $415,959        $1,899,381
        Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 49 of 154




               Table 4 - Coalition Plaintiffs' Hours by Phase – Revised January 17, 2020

                         Major Activities                                     The
Phase        Dates         in the Phase     McGuire       Ichter    Brown     LC      Ney       Total
                         Case Initiation,
                         State Court
          2017 to
                         Complaint;
  I       February 28,
                         Second
          2018
                         Amended
                         Complaint              152.69         10                      68.5      231.19
                         Third Amended
          March 1,
                         Complaint;
  II      2018 – June
                         Motion to
          30, 2018
                         Dismiss
                                                147.93         74      67.4                47    336.33
          July 1, 2018   2018 Motion for
 III      – September    Preliminary
          19, 2018       Injunction             185.62         25   159.05                 10    379.67
                         Motion to Stay,
          September
                         Motion for
          20, 2018 to
 IV                      Additional
          October 2,
                         Injunctive
          2018
                         Relief                  10.12         15      44.3                       69.42
          October 3,
                         Stay, 2018
          2018 to
  V                      Election,
          February 8,
                         Appeal
          2019                                    4.98         16      26.2                     47.18
          February 9,
                         2019 Motion for
          2019 to
 VI                      Preliminary
          August 15,
                         Injunction
          2019                                    8.58        148     497.8 731.5               1385.88
          August 16,     Enforcement
 VII      2019 to        and Fee
          Present        Application
                                                 74.14       51.8   215.55       43              384.49
Totals                                          584.07      339.8   1010.3 774.5      125.5     2834.17
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 50 of 154




                                                                   E
                                                                   X
                                                                   H
                                                                    I
                                                                   B
                                                                    I
                                                                   T


                                                                   A
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 51 of 154




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.


         SECOND DECLARATION OF ROBERT A. MCGUIRE, III
        IN SUPPORT OF COALITION PLAINTIFFS’ MOTION FOR
                 ATTORNEY FEES AND EXPENSES


      1.     My name is Robert A. McGuire, III. I am over the age of 21 and

competent to testify. I have personal knowledge of the facts stated in this Second

Declaration, which I offer in further support of the Coalition Plaintiffs’ Special

Motion for Award of Attorneys’ Fees and Costs (Doc. 595). If called as a witness,

I would testify under oath to these facts.

                       Additional Awardable Hours Spent
                        After The Initial Fee Application

      2.     Since the filing of the detailed specification on October 16, 2019

(Doc. 630), I have spent additional time on awardable work in this matter.
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 52 of 154




      3.     Attached hereto as Exhibit A is a report showing 23 time entries

(numbered 419 through 441) that describe in detail the dates of my work and the

nature of the tasks I performed.

      4.     The entries shown on Exhibit A are true and correct copies of the

information recorded in my timekeeping software.

      5.     Exhibit A shows that I spent 13.13 hours since October 16, 2019, on

work necessary to verify Defendants’ compliance with, and to enforce, the Court’s

2019 preliminary injunction order. Valued at my claimed rate of $615 per hour,

the additional lodestar amount awardable for this time spent on enforcement is

$8,074.95.

      6.     Exhibit A also shows that I spent 16.73 hours since October 16, 2019,

on work necessary to pursue this fee claim. Valued at my claimed rate of $615 per

hour, the additional lodestar amount awardable for this time spent on the fee claim

is $10,288.95.

      7.     Based on my personal knowledge of the work memorialized by the

time entries shown in Exhibit A, and based on my professional experience of

litigating voting and election-law matters, the additional 29.86 hours that I spent on

enforcement efforts and on this fee claim were necessary and the amount of time

that I spent on the recorded tasks was reasonable.


                                          2
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 53 of 154




      8.      The table shown in Paragraph 37 of my initial Declaration (Doc. 630

at 85, ¶ 37), when updated to reflect the additional time claimed here, reads as

follows:

                    Major Activities in the      Initial     New       New Pct.
 Phase/Dates
                    Phase                        Hours       Hours     Time
                    Case Initiation, State
 Phase I
                    Court Complaint; Second        152.69       n/a      26.1%
 to 2/28/18
                    Amended Complaint
                    Third Amended
 Phase II
                    Complaint; Motions to          147.93       n/a      25.3%
 3/1–6/30/18
                    Dismiss
 Phase III          2018 Motion for
                                                   185.62       n/a      31.8%
 7/1–9/19/18        Preliminary Injunction
                    Consideration of Motion
 Phase IV           for Reconsideration and
                                                   10.12        n/a       1.7%
 9/20–10/2/18       Motion for Additional
                    Injunctive Relief
 Phase V            Stay, 2018 Election,
                                                    4.98        n/a       0.9%
 10/3/18–2/8/19     Appeal
 Phase VI           2019 Motion for
                                                    8.59        n/a       1.5%
 2/9–8/15/19        Preliminary Injunction
 Phase VII          Enforcement and Fee
                                                   44.28      29.86      12.7%
 From 8/16/19       Application
                                        Total:      584.07 hours         100%




                                          3
         Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 54 of 154




      9.      The different breakdown shown by the table in Paragraph 38 of my

initial Declaration (Doc. 630 at 86, ¶ 38), when updated to reflect the additional

time claimed here, reads as follows:

                                                  Initial      New
 Category Work Description                                               Pct. Time
                                                  Hours        Hours
     1        Providing independent advice
                                                     23.70       n/a        4.1%
              prior to my formal appearance
     2        Setting Coalition’s independent
              litigation strategy at the outset
              of 2018 and then drafting and
                                                    212.33       n/a        36.4%
              defending the Coalition’s Third
              Amended Complaint
              accordingly
     3        Preparing and litigating the
                                                    163.32       n/a        28.0%
              2018 injunction motion
     4        Opposing the State
              Defendants’ interlocutory
                                                        -        n/a         0%
              appeal of jurisdiction and
              standing
     5        Providing ongoing strategic
                                                     59.64       n/a        10.2%
              and discovery planning
     6        Obtaining and enforcing the
                                                     14.10      13.13       4.7%
              2019 injunction
     7        Preparing this fee application         35.09      16.73       8.9%
     8        Preparing a supplemental
              complaint addressing ballot
              marking devices and                       -        n/a         0%
              accompanying motion for leave
              to file
     9        All other necessary litigation
                                                     46.03       n/a        7.9%
              work
                                        Total:         584.07 hours         100%



                                           4
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 55 of 154




                    Third-Party Receipts For Expenses Claimed

      10.    Attached hereto as Exhibit B are true and correct copies of third-party

receipts documenting all but $14 of the $4,808.02 of expenses that are claimed and

itemized in the expense report that was attached to my initial Declaration (Doc.

630, at 105–06.). The $14 is not evidenced by any receipts because it was the total

amount I was charged for two $7 bridge tolls, and receipts are not available.

      11.    Based on my personal knowledge of the expenses included in that

total, and based on my professional experience of litigating voting and election-law

matters as well as other civil cases in federal court, the $4,808.02 of expenses

claimed by Coalition for Good Governance were necessary and reasonably

incurred and contributed to Coalition’s success in obtaining the 2019 preliminary

injunction order.

            Updated Total Of Attorney Fees And Expenses Claimed

      12.    After adding these new additional lodestar amounts ($8,074.95 and

$10,288.95) to the initial lodestar amount sought for my work in the detailed

specification ($340,839.15) (Doc. 630, at 20), the revised total of attorney fees

claimed for my work equals: $359,203.05.

      13.    Adding this amount ($359,203.05) to the litigation expenses already

claimed ($4,808.02) produces a revised total amount that should be awarded for



                                          5
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 56 of 154




my non-appellate and non-BMD efforts in this case through January 16, 2020, of:

$364,011.07.

                                   Conclusion

      14.    This Court should award a grand total of $364,011.07 as attorney fees

and litigation expenses related to my non-appellate and non-BMD efforts in this

case through January 16, 2020.

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

      DATED this 20th day of January, 2020.




                                             Robert A. McGuire, III
                                             Admitted Pro Hac Vice
                                              (ECF No. 125)
                                             ROBERT MCGUIRE LAW FIRM
                                             113 Cherry St. #86685
                                             Seattle, Washington 98104-2205
                                             (253) 267-8530

                                             Counsel for Coalition for Good
                                             Governance




                                         6
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 57 of 154




               EXHIBIT A
                Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 58 of 154


(Additional) Work on Enforcement of 2019 Injunction
Cont. Entry   Date          Description                                                                   Total Time
                            Call w MRM regarding motion to reconsider ruling on Rule 59 motion.
   419         11/07/2019                                                                                    1.00
                            Email to JP, BPB, MRM, ER re same.
   420         11/13/2019   Review and comment on request for status conference.                             0.25
                            Review Cobb County Board of Elections segment about problems with
   421         11/15/2019                                                                                    0.23
                            BMD pilot project.
                            Conference call with CI, BPB, MRM to consider necessary discovery to
   422         12/18/2019                                                                                    1.15
                            conduct re DRE issues, FBI drive, BMD discovery.
                            Portion of call with MRM regarding Curling contempt issues ‐ State not
   423         12/19/2019                                                                                    0.33
                            planning for HMPB.
                            Conf. call w BPB, MRM, J Powers, RW regarding Defs.' request for status
   424         01/06/2020                                                                                    1.66
                            conference on DREs.
                            Review and action MRM email re MoFo expert declarations; email to D.
   425         01/06/2020                                                                                    0.10
                            Cross.
   426         01/07/2020   Draft response to State's request for status conference.                         0.50
   427         01/07/2020   Revise and file response to State's request for status conference.               0.25
                            Call with CI, J Powers, RW, MRM to allocate responsibilities for
   428         01/09/2020                                                                                    0.20
                            preparation of status report.
                            Review Curling response to State's request for status conference and
                            consider best approach to raise March implementation issues and DRE
   429         01/10/2020   preservation issues at 1/17 status conference. (0:60); participate on            1.33
                            conference call with BPB, Brad ___, J. Powers, RW, MRM to confirm
                            approach and assignments. (0:20).
                            Prepare 12/6 hearing transcript annotation for attachment and draft
   430         01/14/2020   email to opposing counsel requesting 12/17 SEB meeting transcript.               0.30

                          Consider issue of sealing status report. Review drafts prepared by B.
   431         01/15/2020                                                                                    0.75
                          Phillips, J. Powers, MRM.
   432         01/15/2020 Revise status report and supplemental status report.                               2.18
                          Consolidate sealed and unsealed status reports into single document,
   433         01/16/2020                                                                                    1.90
                          review and finalize substance for filing.
   434         01/16/2020 Prepare for status conference.                                                    1.00
                                                                                               Total:       13.13      @$615/hr =   $    8,074.95

(Additional) Work on Fees Claim
Cont. Entry   Date          Description                                                                   Total Time
                            Call with EP, BPB, J Powers, MRM, to plan drafting of reply supporting fee
   435         11/18/2019                                                                                    1.00
                            claim.
   436         01/08/2020   Review oppositions to fee claim.                                                0.85
   437         01/09/2020   Review oppositions of State and Fulton to fee claim.                            1.88
   438         01/09/2020   Draft reply sections pertaining to fees claimed for RAM work.                   0.75
   439         01/10/2020   Continue drafting drop‐in sections defending RAM fees claimed.                  5.75
   440         01/15/2020   Edit reply brief iso fee claim.                                                 4.00
   441         01/16/2020   Prepare second declaration iso fee claim.                                       2.50
                                                                                                 Total:     16.73      @$615/hr =   $   10,288.95

                                                                                                                                    $   18,363.90
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 59 of 154




               EXHIBIT B
           Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 60 of 154


From:                Alaska Airlines
To:                  Robert McGuire
Subject:             Confirmation Letter - QWPRHU 04/26/18 - from Alaska Airlines
Date:                Monday, April 9, 2018 10:41:42 AM


                    If you have trouble viewing this message, click here to request a plain text-only version of this email.




     Confirmation code: QWPRHU

     You're all set. Thank you for booking with Alaska and we look forward to seeing you on board.

     Manage your trip online and view full details about your flight reservation and fare. You can choose seats, make
     service requests, and make changes to your flight.


           MANAGE TRIP


     Flight                             Departs                      Arrives                   Class       Traveler(s)              Seat(s)
                                        Seattle (SEA)                Atlanta, GA (ATL)            K        Robert Mcguire           32D
                                        Thu, Apr 26                  Thu, Apr 26               (Coach)
     Alaska 746
                                        6:59 am                      2:52 pm
     Boeing 737-900



                                        Atlanta, GA (ATL)            Seattle (SEA)                V        Robert Mcguire           7F★
                                        Sat, Apr 28                  Sat, Apr 28               (Coach)
     Alaska 745
                                        4:02 pm                      6:30 pm
     Boeing 737-900


      ★Premium Class seat has been selected for this flight.                                           Hotels and cars

     Additional information
                                                                                                             Low price guarantee
                                                                                                              Powered by Expedia®
     Prohibited hazardous materials
     The Federal Government has specific restrictions about hazardous materials in
     carry-on and checked baggage. Failure to declare hazardous materials may result                   Need a hotel?
     in civil and criminal penalties. For more information, visit: the FAA website.                    Use our hotel deal finder to
                                                                                                       book a hotel in Atlanta, GA.

     Summary of airfare charges                                                                        Need a ride?
     Robert Mcguire                                                                                    Use our car deal finder to
     American Frequent Flyer # ***EBD4                                                                 rent a car in Atlanta, GA.

     Ticket 0272168757640
                                                                                                       Get the Visa Signature® card
           Base Fare and Surcharges                                                 $407.45
           Taxes and Other Fees                                                      $58.96            Apply now for the Alaska Airlines
             Per person total                                                       $466.41            Visa Signature® card and earn
                                                                                                       30,000 bonus miles after
     Total charges for air travel                                              USD $466.41             qualifying purchases.
     View all taxes, fees and charges


     Summary of additional item charges                                                                                        APPLY
     Seat upgrade purchases
                                                                                                       Sign up for email deals
           Robert Mcguire, 1 seat                                                    $45.58
   Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 61 of 154


   Tax                                                                    $3.42       Our email deals features
      Total for Robert Mcguire                                           $49.00       exclusive fare sales, discount
                                                                                      codes and web specials tailored
      Total charges for seat upgrades                                    $49.00       to your preferences, as well as
                                                                                      Alaska Airlines Mileage Plan
                                                                                      offers and news.
Total charges for additional items                                  USD $49.00
                                                                                      Sign up

Total charges and credits
                                                                                      Service requests
Nonrefundable fare of $515.41 was charged to the Visa card with number
************7646 on 04/09/2018.                                                       Alaska Airlines provides a meet
                                                                                      and assist service for travelers
                                                                                      who need assistance through the
Trip protection by Allianz Global Assistance                                          airport. Request this service
                                                                                      online or over the phone.
Purchase trip protection benefits and travel assistance services for your trip
from Allianz Global Assistance. Learn more                                            View reservation


Flight notifications                                                                  InFlight service

                                                                                      Many Alaska Airlines flights offer
Flight notifications are how we will contact you with important travel information.
                                                                                      the option to purchase a meal.
Get alerts about departures, arrivals, gate changes, cancelations and more.
                                                                                      We've also equipped almost all of
                                                                                      our fleet with InFlight WiFi so you
         SIGN UP                                                                      can surf the web or stay
                                                                                      productive inflight. For more info,
                                                                                      please see our on board guide.
Web Check-in
                                                                                      For your security
When traveling on Alaska Airlines, save time by checking in online 1 to 24
hours prior to departure. You can also check in at one of our airport kiosks or at    Do you have a redress number?
the ticket counter.                                                                   If so, and you did not provide it
                                                                                      when you made your reservation,
                                                                                      please visit www.alaskaair.com
         CHECK IN                                                                     or call reservations.

                                                                                      To learn more about redress
For more information about minimum check-in times, required identification,           numbers go to www.dhs.gov/trip.
international travel, and traveling with minors, please visit our website.
                                                                                      Destinations
Manage your flight reservation
                                                                                      View information for:
                                                                                      Atlanta, GA
View full details about your flight reservation and fare. You can choose seats,       Seattle
make service requests, and make changes online.

Alaska Airlines reservations 1-800-ALASKAAIR (1-800-252-                              Contact us
7522)
                                                                                      Share your thoughts with us,
                                                                                      contact us.
         MANAGE


Baggage


Carry-on baggage: On Alaska Airlines flights, each traveler is limited to one
carry-on bag that measures up to 10 x 17 x 24 inches, plus one personal item.
See our carry-on baggage page for more information.

Checked baggage: Alaska Airlines rules and fees apply for this itinerary. The
first and second checked bag fees are $25 each. See the checked baggage
page for details and exceptions.
   Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 62 of 154


       Alaska Airlines® baggage service guarantee
       Get your bags in 20 minutes guaranteed.


Your rights


Please review important information about your consumer rights and our
limitations of liability.

You may also wish to review the contract of carriage applicable to your trip.


 Please do not reply to this email. Need help? Contact us.
 If you have an account with us and wish to unsubscribe from marketing email, visit the manage email page.
 You may still receive transactional messages from Alaska Airlines. Privacy Notice

 This email was sent to ram@lawram.com.
 Reference number PL81592887. Requested at 04/09/2018 10:28 AM




Alaska Airlines, PO Box 68900, Seattle, WA 98168-0900.
© 2018 Alaska Airlines. All rights reserved.

View our privacy notice or contact us.
           Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 63 of 154


From:                Alaska Airlines
To:                  Robert McGuire
Subject:             Confirmation Letter - QWPRHU 04/29/18 - from Alaska Airlines
Date:                Wednesday, April 25, 2018 10:20:28 AM


                    If you have trouble viewing this message, click here to request a plain text-only version of this email.




     Confirmation code: QWPRHU                                                                            ADD TO MY TRIPS

     You're all set. Thank you for booking with Alaska and we look forward to seeing you on board.

     Manage your trip online and view full details about your flight reservation and fare. You can choose seats, make
     service requests, and make changes to your flight.


           MANAGE TRIP


     Flight                             Departs                      Arrives                    Class      Traveler(s)               Seat(s)
                                        Seattle (SEA)                Atlanta, GA (ATL)             B       Robert Mcguire            31D
                                        Sun, Apr 29                  Sun, Apr 29                (Coach)
     Alaska 746
                                        6:59 am                      2:52 pm
     Boeing 737-900



                                        Atlanta, GA (ATL)            Seattle (SEA)                 H       Robert Mcguire            9D★
                                        Wed, May 2                   Wed, May 2                 (Coach)
     Alaska 85
                                        6:30 am                      9:04 am
     Boeing 737-900


      ★Premium Class seat has been selected for this flight.                                            Hotels and cars

     Additional information
                                                                                                             Low price guarantee
                                                                                                              Powered by Expedia®
     Prohibited hazardous materials
     The Federal Government has specific restrictions about hazardous materials in
     carry-on and checked baggage. Failure to declare hazardous materials may result                    Need a hotel?
     in civil and criminal penalties. For more information, visit: the FAA website.                     Use our hotel deal finder to
                                                                                                        book a hotel in Atlanta, GA.

     Summary of airfare charges                                                                         Need a ride?
     Robert Mcguire                                                                                     Use our car deal finder to
     American Frequent Flyer # ***EBD4                                                                  rent a car in Atlanta, GA.

     Ticket 027-2170279233
                                                                                                        Get the Visa Signature® card
           Change Fee                                                                 $25.00
             Per person total                                                        $580.99            Apply now for the Alaska Airlines
                                                                                                        Visa Signature® card and earn
     New Ticket 0272170279231                                                                           30,000 bonus miles after
     (previous ticket 0272168757640)                                                                    qualifying purchases.
           New Ticket Value                                                         $1,022.40
           Additional Amount Due                                                     $555.99
             Per person total                                                        $580.99
                                                                                                                                APPLY

     Total charges for air travel                                              USD $580.99
                                                                                                        Sign up for email deals
     View all taxes, fees and charges
   Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 64 of 154


                                                                                      Our email deals features
Total charges and credits                                                             exclusive fare sales, discount
                                                                                      codes and web specials tailored
Nonrefundable fare of $580.99 was charged to the Visa card with number                to your preferences, as well as
************7646 held by Robert Mcguire on 04/25/2018.                                Alaska Airlines Mileage Plan
                                                                                      offers and news.

Trip protection by Allianz Global Assistance                                          Sign up

Purchase trip protection benefits and travel assistance services for your trip
                                                                                      Service requests
from Allianz Global Assistance. Learn more

                                                                                      Alaska Airlines provides a meet
Flight notifications                                                                  and assist service for travelers
                                                                                      who need assistance through the
                                                                                      airport. Request this service
Flight notifications are how we will contact you with important travel information.   online or over the phone.
Get alerts about departures, arrivals, gate changes, cancelations and more.
                                                                                      View reservation
        SIGN UP
                                                                                      InFlight service

Web Check-in                                                                          Many Alaska Airlines flights offer
                                                                                      the option to purchase a meal.
When traveling on Alaska Airlines, save time by checking in online 1 to 24            We've also equipped almost all of
hours prior to departure. You can also check in at one of our airport kiosks or at    our fleet with InFlight WiFi so you
the ticket counter.                                                                   can surf the web or stay
                                                                                      productive inflight. For more info,
                                                                                      please see our on board guide.
        CHECK IN
                                                                                      For your security
For more information about minimum check-in times, required identification,
international travel, and traveling with minors, please visit our website.            Do you have a redress number?
                                                                                      If so, and you did not provide it
                                                                                      when you made your reservation,
Manage your flight reservation                                                        please visit www.alaskaair.com
                                                                                      or call reservations.
View full details about your flight reservation and fare. You can choose seats,
                                                                                      To learn more about redress
make service requests, and make changes online.
                                                                                      numbers go to www.dhs.gov/trip.
Alaska Airlines reservations 1-800-ALASKAAIR (1-800-252-
7522)                                                                                 Destinations

                                                                                      View information for:
        MANAGE                                                                        Atlanta, GA
                                                                                      Seattle

Baggage
                                                                                      Contact us

Carry-on baggage: On Alaska Airlines flights, each traveler is limited to one         Share your thoughts with us,
carry-on bag that measures up to 10 x 17 x 24 inches, plus one personal item.         contact us.
See our carry-on baggage page for more information.

Checked baggage: Alaska Airlines rules and fees apply for this itinerary. The
first and second checked bag fees are $25 each. See the checked baggage
page for details and exceptions.


       Alaska Airlines® baggage service guarantee
       Get your bags in 20 minutes guaranteed.


Your rights
   Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 65 of 154


Please review important information about your consumer rights and our
limitations of liability.

You may also wish to review the contract of carriage applicable to your trip.


 Please do not reply to this email. Need help? Contact us.
 If you have an account with us and wish to unsubscribe from marketing email, visit the manage email page.
 You may still receive transactional messages from Alaska Airlines. Privacy Notice

 This email was sent to ram@lawram.com.
 Reference number PL82368977. Requested at 04/25/2018 09:53 AM




Alaska Airlines, PO Box 68900, Seattle, WA 98168-0900.
© 2018 Alaska Airlines. All rights reserved.

View our privacy notice or contact us.
          Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 66 of 154


From:              Uber Receipts
To:                Robert McGuire
Subject:           Your Sunday afternoon trip with Uber
Date:              Sunday, April 29, 2018 4:28:38 PM
Attachments:       map_809b82b2-ab51-4a80-a63e-1dc627000cf1




                                                                                   Uber logo




               $51.29
               Thanks for choosing Uber, Robert

               April 29, 2018 | Select




                  04:00pm | 4000, 6000 N Terminal Pkwy, Atlanta, GA

                  04:28pm | 1365 Peachtree St NW, Atlanta, GA




                                               You rode with Dave
                                                    13.10     00:28:03    Select
                                                    miles     Trip time      Car
                                Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 67 of 154




                                                                 ADD A TIP




Your Fare



 Trip fare                                                                                                         $51.29




 Subtotal                                                                                                          $51.29




                                                                                                           $51.29
 CHARGED
                                           Personal •••• 7646




 xid809b82b2-ab51-4a80-a63e-1dc627000cf1
 pGvlI2ANUbXFfyEOgxta1RMV082993




                                                     Earn 4% back on dining, 3% back on hotel & airfare, 2% back on online
                                                     purchases, and more with the Uber Visa Card.

                                                     Learn more




   Need help?
  Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 68 of 154


Tap Help in your app to contact support with questions about your trip.

Leave something behind? Track it down.
                       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 69 of 154




                                  




! "#$%&                                     '%(&

     )*+,-./,./                       .
    )*+,-./,./                       .
    )*+,-./,./                       .
    )*+,-./,./                       .
    )*+,-./,./                       .


            (01%2                                   .
            1/#                                       .
            1%2                                      .



134$53%25$$#%3##($%633$$5
&%$5&733$'&07&3##($&5
34$53%25$.

859/:66$&,34&$#

3$$
2&*
;<=
777.859/:66.%'

122(#3%77>$5%&&5$?
@%66%($&/$&%$5$
65/.%'72#&%$===
:66$4%5      :66$/$#

*%($'##%(&0773
?$3&6$%'6(22=%2%$0&&$#%
3%%=A(2%#$#$5#&#
(%'&#&5'%$.

2#213#
                       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 70 of 154




                                  




! "#$%&                                     '%(&

     )*+,-./,./                       .
    )*+,-./,./                       .


            (01%2                                    .
            1/#                                       .
            1%2                                       .



134$53%25$$#%3##($%633$$5
&%$5&733$'&07&3##($&5
34$53%25$.

859/:66$&,34&$#

3$$
2&*
;<=
777.859/:66.%'

122(#3%77>$5%&&5$?
@%66%($&/$&%$5$
65/.%'72#&%$===
:66$4%5      :66$/$#

*%($'##%(&0773
?$3&6$%'6(22=%2%$0&&$#%
3%%=A(2%#$#$5#&#
(%'&#&5'%$.

2#213#
2989-AT Document 705 Filed 01/21/20
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 72 of 154
AT Document 705 Filed 01/21
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 74 of 154
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 75 of 154
          Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 76 of 154


From:             Uber Receipts
To:               Robert McGuire
Subject:          Your Wednesday morning trip with Uber
Date:             Wednesday, May 2, 2018 1:25:46 AM
Attachments:      map_1cdd6b92-e367-4a07-875c-e473df393ff9




                                                                                  Uber logo




               $42.25
               Thanks for choosing Uber, Robert

               May 2, 2018 | Select




                  04:09am | 1370 Peachtree St NE, Atlanta, GA

                  04:25am | College Park, GA




                                              You rode with Kenneth
                                                   14.13     00:16:19    Select
                                                    miles    Trip time      Car
                                 Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 77 of 154




                                                                 ADD A TIP




Your Fare



 Trip fare                                                                                                         $42.25




 Subtotal                                                                                                          $42.25




                                                                                                           $42.25
 CHARGED
                                           Personal •••• 7646




 xid1cdd6b92-e367-4a07-875c-e473df393ff9
 pGvlI2ANUbXFfyEOgxta1RMV082993




                                                     Earn 4% back on dining, 3% back on hotel & airfare, 2% back on online
                                                     purchases, and more with the Uber Visa Card.

                                                     Learn more




   Need help?
  Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 78 of 154


Tap Help in your app to contact support with questions about your trip.

Leave something behind? Track it down.
9/6/2018                                           Finish – Your trip705
                             Case 1:17-cv-02989-AT Document           confirmation
                                                                             Filed– American
                                                                                    01/21/20 Airlines
                                                                                                    Page 79 of 154

            Thank you for making your reservation on AA.com!

           Your trip is booked
           Once the status of your trip is ‘Ticketed,’ you’ll receive a confirmation email and can print your itinerary and receipt on aa.com (usually within 3 hours).


                Seattle to Atlanta                                                                                                                       Your Trip Price:
                1 Adult
                Sunday September 9, 2018 – Thursday September 13, 2018
                                                                                                                                                                          $1,176.41 USD

                 AA Record Locator                                                 Reservation Name
                 JTJTVE                                                            SEA/ATL
                 Your record locator is your reservation confirmation number and   Status: Ticket Pending on Sep 06, 2018
                 will be needed to retrieve or reference your reservation.




              Flight                                 Depart                                           Arrive                                         Fare Amount


              American Airlines                      Seattle (SEA)                                    Phoenix (PHX)                                  Adult
                                                                                                                                                     1 × $938.60 USD           $938.60 USD
               615                                   September 9, 2018 08:25 AM                       September 9, 2018 11:21 AM
                                                     Travel Time : 2 h 56 m                           Booking Code : K
                                                                                                                                                     Trip Options
                                                     Class : Economy                                  Plane Type : 321
                                                     Seat : 7F
                                                                                                                                                     Main Cabin Extra          $121.81 USD

              Create Notification   􎀿
                                                                                                                                                     AAdvantage® Benefits


                                                     Phoenix (PHX)                                    Atlanta (ATL)                                  Preferred Seats             $0.00 USD
              American Airlines
               1380                                  September 9, 2018 12:18 PM                       September 9, 2018 06:54 PM                     Main Cabin Extra            $0.00 USD
                                                     Travel Time : 3 h 36 m                           Booking Code : K
                                                     Class : Economy                                  Plane Type : 738                               Priority AccessSM           $0.00 USD
                                                     Seat : 17C
                                                                                                                                                     Same-Day Standby            $0.00 USD

              Create Notification   􎀿
                                                                                                                                                     Taxes & Carrier-Imposed Fees


              American Airlines                      Atlanta (ATL)                                    Phoenix (PHX)
                                                                                                                                                     Taxes                     $116.00 USD
               440                                   September 13, 2018 06:04 PM                      September 13, 2018 07:02 PM
                                                     Travel Time : 3 h 58 m                           Booking Code : L
                                                     Class : Economy                                  Plane Type : 320                               Carrier-Imposed Fees        $0.00 USD
                                                     Seat : 4B

              Create Notification   􎀿
                                                                                                                                                     Flight Subtotal

              American Airlines                      Phoenix (PHX)                                    Seattle (SEA)
                                                                                                                                                                          $1,176.41 USD
               1681                                  September 13, 2018 08:35 PM                      September 13, 2018 11:40 PM
                                                     Travel Time : 3 h 5 m                            Booking Code : L
                                                     Class : Economy                                  Plane Type : 321
                                                     Seat : 5D

              Create Notification   􎀿


    Hotel Offers




https://www.aa.com/booking/reviewAndPay                                                                                                                                                 1/3
9/6/2018                                            Finish – Your trip705
                              Case 1:17-cv-02989-AT Document           confirmation
                                                                              Filed– American
                                                                                     01/21/20 Airlines
                                                                                                     Page 80 of 154
    Book your hotel with us and earn up to 10,000 miles per night                                                                                                                               Powered by

    Destination/Hotel Name:                                                                Check-in                                           Check-out

     Atlanta                                                                                 09/09/2018                            낦           09/13/2018                        낥     Search   뎔




                                                                                                                                                                                       More hotel
                                                                                                                                                                                        offers 뎔
     Red Roof Inn PLUS+ Atlanta - Buckhead                         Hyatt Place Atlanta Airport South                               Country Inn & Suites by Radisson,
                                             4-night stay                                                    4-night stay          Atlanta Downtown South at Turner
                                                                                                                                                                4-night stay

                                            $228 뎔                                                          $496 뎔                                                            $337 뎔

           Baggage Information

           Baggage Charges (per person)
           Based on your travel, one airline is designated as the Most Significant Carrier, and that airline's baggage allowances and charges apply to your entire journey.
           Other Baggage and Optional Charges         􎀿
           Carry-On Baggage                                                 Cost (USD)          Size*                       Additional Info



           American Airlines                          1st Carry-On           No Charge          36 din / 91 dcm             Includes: purse, briefcase, laptop bag or similar
                                                                                                                            item that must fit under the seat in front of you.
           Domestic


                                                      2nd Carry-On           No Charge          45 din / 114 dcm            Maximum dimensions not to exceed:
                                                                                                                            22" long x 14" wide x 9" tall (56 x 35 x 23 cm)




                                                                         Cost (USD)          Size*                       Weight
           Checked Baggage


           American Airlines                        1st Bag               No Charge          62 din / 158 dcm            Under 50 lbs/ 23 kgs



                                                    2nd Bag               $35                62 din / 158 dcm            Under 50 lbs/ 23 kgs


                                                                                                     *Dimensional Size is calculated as follows: (Length + Width + Height)



           Passenger Summary
           Save time at the airport! Add your travel information below to check-in online.


            ROBERT MCGUIRE                                                                                       No Further information required to travel


            Trip Contact Information


            We may need to contact you in the event there is important information relevant to your trip. Please enter your cell
            phone number. This information will not be used for marketing purposes.



               1          Area Code and Number




            Summary



            All information required for                   Secure Flight Information                              Frequent Flyer Number
            online check-in has been                                                                              356EBD4
            provided.
            Online check-in will be
            available 24 hours prior to
            your departure.




           Upgrade reservation

https://www.aa.com/booking/reviewAndPay                                                                                                                                                                      2/3
9/6/2018                                        Finish – Your trip705
                          Case 1:17-cv-02989-AT Document           confirmation
                                                                          Filed– American
                                                                                 01/21/20 Airlines
                                                                                                 Page 81 of 154
           If your upgrade request on your American Airlines flight cannot be confirmed prior to check-in, you will be added to the
           American Airlines airport standby list. In order to be added to the American Airlines airport standby list, please ensure you
           have the appropriate number of upgrades in your account prior to check-in.
            Flight           Flight Details                           Upgrade Required                  Request Upgrade?

               615           Depart: Seattle ( SEA )                  500-mile Upgrades
                             Arrive: Phoenix ( PHX )                                                            Not Requested
                                                                      3 (per person)
                                                                      1106 miles

               1380          Depart: Phoenix ( PHX )                  500-mile Upgrades
                             Arrive: Atlanta ( ATL )                                                            Not Requested
                                                                      4 (per person)
                                                                      1587 miles

               440           Depart: Atlanta ( ATL )                  500-mile Upgrades
                             Arrive: Phoenix ( PHX )                                                            Not Requested
                                                                      4 (per person)
                                                                      1587 miles

               1681          Depart: Phoenix ( PHX )                  500-mile Upgrades
                             Arrive: Seattle ( SEA )                                                            Not Requested
                                                                      3 (per person)
                                                                      1106 miles

                                                                                                              View 500-mile upgrade rules   􎀿
           Trip insurance

           Insurance Offer Declined
           It's not too late! Trip Insurance from Allianz Global Assistance helps protect against expenses should you be required to
           cancel or interrupt your trip due to medical or other covered reasons affecting you or your family members. To purchase trip
           insurance or to learn more, visit Travel Insurance From Allianz Global Assistance or call Allianz Global Assistance directly
           at 1-800-628-5404.




https://www.aa.com/booking/reviewAndPay                                                                                                         3/3
2989-AT Document 705 Filed 01/21/20
           Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 83 of 154


From:               Gogo
To:                 Robert McGuire
Subject:            Here"s Your Gogo Receipt - Check Out Your Purchase Details! - Order #321676762SPAA
Date:               Sunday, September 9, 2018 8:56:10 AM


Purchase Details - Order #321676762SPAA
To ensure you receive emails from Gogo, add gogo@e.gogoair.com to your email address book.

Mobile device | Web browser                                                                                 My Account | Contact Us

Gogo




Thanks for your purchase!
You can view your purchase history at any time by visiting My Account. For more information about Gogo, visit
our Privacy Policy and Terms of Use.

            Receipt Info
            Customer: Gogo Traveler Gogo Traveler
            Email Address: ram@lawram.com
            Order #: 321676762SPAA
            Date: 9/9/2018 8:55 AM PDT

            Product                               Quantity                                                    Price
            Flight Pass                           1                                                           $12.00



            Payment Info                                                                                 Tax : $0.00
            Payment Type: VISA
            Payment Info: 7646                                                                      Total: $12.00




    How to get online, in air.

                                                                                                     Launch your
               Turn on your Wifi                        Connect to the
                                                                                                     browser and sign
               enabled device                           "GogoInflight" network
                                                                                                     in to Gogo




           Connect with Gogo  >                               Facebook                  Twitter                  Pinterest
     Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 84 of 154



My Account      |   Customer Service   |   Passes & Products   |   Find Gogo   |   Terms of Use   |   Privacy Policy


This email was sent to ram@lawram.com because you have made a Gogo purchase.
If you would like to change your email preferences or unsubscribe, please click here.



©2018 Gogo LLC. All rights reserved. All trademarks are the property of their respective owners.
111 N Canal St | Chicago, IL 60606 | USA
          Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 85 of 154


From:             Uber Receipts
To:               Robert McGuire
Subject:          Thanks for tipping! We’ve updated your Sunday evening trip receipt
Date:             Sunday, September 9, 2018 5:00:02 PM
Attachments:      map_ba207846-3bbb-4f4a-b8b9-bdc121a876bd




                                                            Updated receipt (Tip Added)




                                                                                                   Uber logo




               $68.09
               Thanks for tipping, Robert

               September 9, 2018 | Select




                  07:38pm | 4000, 6000 N Terminal Pkwy, Atlanta, GA

                  07:58pm | 3314 Peachtree Rd NE, Atlanta, GA




                                                  You rode with Mamadou B
                                                        18.96            00:20:27         Select
                                                         miles           Trip time           Car
         Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 86 of 154


From:                                                    Uber Receipts
To:                                                      Robert McGuire
Subject:                                                 Thanks for tipping! We’ve updated your Wednesday morning trip receipt
Date:                                                    Wednesday, September 12, 2018 10:44:44 AM
Attachments:                                             map_148b1e3e-d9c2-498f-90ed-a352abb1cc84_wide
                                                         map_148b1e3e-d9c2-498f-90ed-a352abb1cc84




                                                                                                                                       Total: $75.24
                                                                                                                                  Wed, Sep 12, 2018




               Thanks for tipping, Robert
               Here's your updated Wednesday
               morning ride receipt.




               Total                                                                                                             $75.24
               Base Fare                                                                                                                   $14.00

               Time                                                                                                                        $21.28

               Distance                                                                                                                    $34.96




               Subtotal                                                                                                                    $70.24

               Tip                                                                                                                          $5.00




               Amount Charged


                                                                •••• 7646 | Switch                                                     $70.24

                                                                •••• 7646 | Switch                                                       $5.00

                                         Download PDF
                                         Download link expires 10/12/18
               xid148b1e3e-d9c2-498f-90ed-a352abb1cc84
               pGvlI2ANUbXFfyEOgxta1RMV082993
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 87 of 154




  You rode with Leonard


                                   4.92   Rating


                                   Top Driver Compliment

                                   "Excellent Service"



  Issued on behalf of Leonard Alawobu




    Black SUV      8.61 mi | 42 min

         08:12am
         3300 Peachtree Rd NE,
         Atlanta, GA


         08:55am
         Richard B. Russell Plaza SW,
         Atlanta, GA




                        Invite your friends and family.
                        Get a free ride worth up to $5 when you refer a
                        friend to try Uber. Share code: robertm23396ue
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 88 of 154




REPORT LOST ITEM            CONTACT SUPPORT                  MY TRIPS




FAQ                                    Uber Technologies
                                       1455 Market St
Forgot password                        San Francisco, CA 94103

                                       Privacy

                                       Terms
AT Document 705 Filed 01/21
           Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 90 of 154


From:               Gogo
To:                 Robert McGuire
Subject:            Here"s Your Gogo Receipt - Check Out Your Purchase Details! - Order #321987709SPAA
Date:               Thursday, September 13, 2018 4:13:15 PM


Purchase Details - Order #321987709SPAA
To ensure you receive emails from Gogo, add gogo@e.gogoair.com to your email address book.

Mobile device | Web browser                                                                                 My Account | Contact Us

Gogo




Thanks for your purchase!
You can view your purchase history at any time by visiting My Account. For more information about Gogo, visit
our Privacy Policy and Terms of Use.

            Receipt Info
            Customer: Gogo Traveler Gogo Traveler
            Email Address: ram@lawram.com
            Order #: 321987709SPAA
            Date: 9/13/2018 7:12 PM EDT

            Product                               Quantity                                                    Price
            Flight Pass                           1                                                           $16.00



            Payment Info                                                                                 Tax : $0.00
            Payment Type: VISA
            Payment Info: 7646                                                                      Total: $16.00




    How to get online, in air.

                                                                                                     Launch your
               Turn on your Wifi                        Connect to the
                                                                                                     browser and sign
               enabled device                           "GogoInflight" network
                                                                                                     in to Gogo




           Connect with Gogo  >                               Facebook                  Twitter                  Pinterest
     Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 91 of 154



My Account      |   Customer Service   |   Passes & Products   |   Find Gogo   |   Terms of Use   |   Privacy Policy


This email was sent to ram@lawram.com because you have made a Gogo purchase.
If you would like to change your email preferences or unsubscribe, please click here.



©2018 Gogo LLC. All rights reserved. All trademarks are the property of their respective owners.
111 N Canal St | Chicago, IL 60606 | USA
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 92 of 154
         Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 93 of 154


From:                                                    Uber Receipts
To:                                                      Robert McGuire
Subject:                                                 Thanks for tipping! We’ve updated your Thursday afternoon trip receipt
Date:                                                    Thursday, September 13, 2018 11:15:03 AM
Attachments:                                             map_46d98c9e-3770-4b60-9144-2881eb64c1de_wide
                                                         map_46d98c9e-3770-4b60-9144-2881eb64c1de




                                                                                                                                        Total: $67.15
                                                                                                                                   Thu, Sep 13, 2018




               Thanks for tipping, Robert
               Here's your updated Thursday
               afternoon ride receipt.




               Total                                                                                                              $67.15
               Trip fare                                                                                                                    $61.05




               Subtotal                                                                                                                     $61.05

               Tip                                                                                                                           $6.10




               Amount Charged


                                                                •••• 7646 | Switch                                                     $61.05

                                                                •••• 7646 | Switch                                                       $6.10

                                        Download PDF
                                        Download link expires 10/13/18
               xid46d98c9e-3770-4b60-9144-2881eb64c1de
               pGvlI2ANUbXFfyEOgxta1RMV082993
   Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 94 of 154


      You rode with Ken


                                         4.92   Rating


                                         Top Driver Compliment

                                         "Excellent Service"



      Issued on behalf of DSL Limo LLC




        Select     19.84 mi | 33 min

             01:40pm
             Highland Dr NE, Atlanta, GA


             02:13pm
             4000, 6000 N Terminal Pkwy,
             Atlanta, GA




                            Invite your friends and family.
                            Get a free ride worth up to $5 when you refer a
                            friend to try Uber. Share code: robertm23396ue




REPORT LOST ITEM                     CONTACT SUPPORT                MY TRIPS
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 95 of 154




                                                                   E
                                                                   X
                                                                   H
                                                                    I
                                                                   B
                                                                    I
                                                                   T


                                                                   B
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 96 of 154




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,                   )
                                         )
              Plaintiffs,                )
                                         )     CIVIL ACTION
 vs.                                     )
                                         )     FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER,                      )
ET AL.,                                  )
                                         )
              Defendants.                )

                   DECLARATION OF BRUCE P. BROWN


       1.    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

the foregoing is true and correct.

       2.    My name is Bruce P. Brown. I am over the age of 18 and competent

to testify. I have personal knowledge of the facts stated in this declaration.

       3.    I represent the Coalition Plaintiffs in this case. The purpose of this

declaration is to provide updated evidence relating to Coalition Plaintiffs’ Motion

for Fees under 42 U.S.C. § 1988. This declaration supplements my October 15,

2019 declaration, filed on October 17, 2019 (Doc. 632 at 110).

       4.    I have attached as Exhibit 1 a true and correct copy of my time

records in this case through January 16, 2020. Exhibit 1 adds additional time
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 97 of 154




through January 16, 2020, and makes additional changes to my prior time as

described below.

      5.     In my October 15, 2019 declaration, I explained that when I record

my time, I do not include time that I spend on administrative or secretarial tasks

that would in a larger firm be undertaken by employees who do not charge clients

by the hour. In addition, after I record my time, I will use my judgment to reduce

the amount of time recorded to reflect inefficiencies or other circumstances. In this

case, I have reduced my time on a number of days so that I can be certain that the

amount that I am recording is appropriate. In most instances in which I reduce my

time after it is recorded, I will so indicate in the billing entry. In Exhibit 1, I show

these initial write-offs in Column G, entitled “Initial Billing Judgment Write Off.”

For the period leading up to the initial Detailed Specification (Doc. 632) (called

“Pre-October 15 Time”), the number of hours initially written off total 35.1 hours,

and this figure is shown on Exhibit 1 at Row 268, Column G. For the “Post-

October 15 Time,” the number of hours initially written off total 10.5 hours, and

this figure is shown on Exhibit 1 at Row 322. Thus, I wrote off a total number of

45.6 hours in my billing judgment. I note that the hours written-off in my billing

judgment are reflected in the totals in Column D.




                                            2
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 98 of 154




      6.     In addition to the write-offs that I made in the exercise of my billing

judgment, with this submission, I have made addition reductions in my time, and

these reductions are shown in Column E, which is entitled “January 2020

Adjustment.” Column F shows the adjusted total, by subtracting the reductions

made in January 2020 from the figures in Column D. The number of additional

hours written off total 16.65 hours. Though the original time recorded was

accurate to the best of my knowledge and fair, I have made these additional

reductions to those entries which show substantial time for conferences with my

client and co-counsel. These reductions are made only to the Pre-October 15, 2019

time; for the Post-October 15, 2019 time, all reductions have been made in the

exercise of initial billing judgment.

      7.     As adjusted by additional write-offs, my hours for the Pre-October 15,

2019 period total 937.85.

      8.     Exhibit 1 also updates my time to bring it current, as shown in Rows

271 to 321. I note that this additional time is only for work on enforcement of the

2019 Order and the preparation of the fee request. This figure does not include any

time on the litigation involving the Coalition Plaintiffs’ Supplemental Complaint

involving the BMDs. The rows that say “Redacted” are for days in which the only

time was for work on the Supplemental Complaint. In addition, I note that I made


                                          3
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 99 of 154
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 100 of 154




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    1
                                                     Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 101 of 154



                  A               B                                                             C                                                            D           E            F                 G

         Matter          Date              Description                                                                                                   Number of January 2020 Adjusted         Initial Billing
         Description and                                                                                                                                 Hours     Adjustment Total              Judgment
         Time Keeper                                                                                                                                     Billed                                  Write off
    1

         CGG Curling - Bruce   3/30/2018 Review file; review proposed third amended complaint; review memo from R. McGuire; extensive                             5                         5
         Brown                           telephone call with C. Ichter; telephone call with M. Marks and team; draft engagement letter;
    2                                    review C. Icther draft; further work on matter.
         CGG Curling - Bruce    4/1/2018 Review local rules and Judge Totenberg's Standing Order; draft notice of appearance; draft                              1.5                       1.5
    3    Brown                           certificate of compliance; emails to C. Ichter about pleadings.
         CGG Curling - Bruce    4/2/2018 Review and editing of draft Third Amended Complaint and transmit comments to R. Maguire; emails                         2.5                       2.5
    4    Brown                           with client and R. Maguire about filings and strategy.
         CGG Curling - Bruce    4/3/2018 Further work on draft third amended complaint; legal research on official capacity immunity; email                      1.5                       1.5
    5    Brown                           to R. McGuire and M. Marks about the other plaintiffs.
         CGG Curling - Bruce    4/4/2018 Review motion for leave to amend; revise motion for leave to amend; legal research into standards                       5.9                       5.9
         Brown                           for granting such motions and edit motion to include same; review pleadings relating to Steptoe's
                                         withdrawal; legal research as to applicability of Rule 41(a) dismissal; review and revise proposed
                                         order; circulated revised drafts of pleadings; further edits to same; legal research confirming
                                         viability of injunctive relief against state officials sued in their official capacity for injunctive relief;
                                         facilitate filing of pleadings; numerous email to R. McGuire and M. Marks; emails to J. Salter.
    6

         CGG Curling - Bruce    4/5/2018 Review and edit request for status conference and emails regarding same; finalize, file and serve                       1.8                       1.8
         Brown                           same; telephone conference with J. Salter and email R. McGuire regarding same; emails with team
    7                                    about meeting to plan strategy.
         CGG Curling - Bruce    4/6/2018 Substantive email to team about need to make a formal demand on Secretary Kemp about the                                 1                         1
         Brown                           feasibility and legality of his using Coalition Plaintiffs' proposed solution; further emails about next
    8                                    steps.
         CGG Curling - Bruce    4/6/2018 Email to team about Judge Totenberg's decision in Williams v. City of Atlanta and implications                          0.5                       0.5
    9    Brown                           about making clear demand to Secretary Kemp and Section 1988 recovery.
         CGG Curling - Bruce    4/9/2018 Review status conference request and information about spoliation to prepare for conference call;                       2.4                       2.4
         Brown                           conference call with team to discuss making a demand on Secretary Kemp, scope of injunctive
                                         relief, and coordinating efforts (if possible) with other plaintiffs; brief review of Kemp's response in
    10                                   opposition to motion for leave and emails regarding same.
         CGG Curling - Bruce   4/12/2018 Extensive work drafting and revising lengthy demand letter to Gov. Barnes and J. Salter; numerous                       4.8                       4.8
    11   Brown                           emails and telephone discussions with M. Marks and team regarding same;
         CGG Curling - Bruce   4/13/2018 Consider response to Curling Plaintiffs for an extension of time to respond to motion to amend and                      1.9                       1.9
         Brown                           emails regarding same (.8); extensive conference call with M. Marks and R. McGuire concerning
                                         other plaintiffs' position and whether to oppose, and consideration of motion to sever (.5 plus);
                                         research spoliation cases by Judge Totenberg and Judge Batten and email to team regarding same
    12                                   (.5); email responding to attorney Cross (.1).
         CGG Curling - Bruce   4/14/2018 Further work on demand letter to Gov. Barnes and J. Salter.                                                              2                         2
    13   Brown
         CGG Curling - Bruce   4/16/2018 Revise and finalize letter to Gov. Barnes and J. Salter (1.9); exchange emails with J. Salter about                     2.2                       2.2
    14   Brown                           Secretary Kemp's position (.3).
         CGG Curling - Bruce   4/17/2018 Telephone conference with M. Marks; review draft press release for the Coalition (.5, not billed);                      1.3         -1.3           0
    15   Brown                           further work on matter.
         CGG Curling - Bruce   4/18/2018 Draft email to D. Cross concerning potential joint motion to sever; emails with M. Marks and team                        1                         1
    16   Brown                           regarding same;
         CGG Curling - Bruce   4/19/2018 Substantive email to D. Cross; numerous emails about replies to briefs in opposition to motion to                       1.2                       1.2
    17   Brown                           amend; further work on matter.




1                                                                                                                                                                                                                  Brown Time CGG
                                                   Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 102 of 154



                  A              B                                                         C                                                        D           E            F                 G

         Matter          Date             Description                                                                                           Number of January 2020 Adjusted         Initial Billing
         Description and                                                                                                                        Hours     Adjustment Total              Judgment
         Time Keeper                                                                                                                            Billed                                  Write off
    1

         CGG Curling - Bruce   4/23/2018 Telephone conference with R. McGuire, and then R. McGuire and D. Cross; telephone conference                   1.5                       1.5
         Brown                           with M. Marks; consider approach toward Curling plaintiffs joinder and emails to team regarding
    18                                   same.
         CGG Curling - Bruce    5/1/2018 Prepare for and attend court hearing; conference with R. McGuire and M. Marks thereafter.                      4.5                       4.5
    19   Brown
         CGG Curling - Bruce    5/2/2018 Follow up on court hearing; telephone call with C. Ichter about statistics experts and call with co-           2.2                       2.2
    20   Brown                           plaintiffs.
         CGG Curling - Bruce    5/3/2018 Work on Rule 34 application; legal research on whether videotaping processes is allowed under Rule             2.5                       2.5
    21   Brown                           34; emails to client regarding same.
         CGG Curling - Bruce    5/4/2018 Work with M. Marks on email about preservation of evidence.                                                    0.2                       0.2
    22   Brown
         CGG Curling - Bruce    5/6/2018 Review numerous emails about matter from opposing counsel and others; work on Rule 34 pleading                 1.5                       1.5
    23   Brown                           and emails regarding same.
         CGG Curling - Bruce    5/7/2018 Communications with client and opposing counsel about Rule 34 request; draft email to J. Salter                1.5                       1.5
         Brown                           about difference between state law and what Rule 34 request would allow; further work on matter.
    24

         CGG Curling - Bruce    5/8/2018 Work on Rule 34 notice issues; emails to team and J. Salter regarding same.                                    1.5                       1.5
    25   Brown
         CGG Curling - Bruce    5/9/2018 Prepare for and telephone calls about conference call with the Court; prepare "pocket brief" on                2.5                       2.5
    26   Brown                           duty to preserve evidence; emails to J. Salter; further work on matter.
         CGG Curling - Bruce   5/10/2018 Prepare for and attend meeting with counsel and then hearing with Court and follow up discussions              4.5                       4.5
    27   Brown                           and emails thereafter.
         CGG Curling - Bruce   5/11/2018 Multiple emails and telephone calls regarding matter, including emails on advisability of filing a             3.2                       3.2
    28   Brown                           spoliation motion.
         CGG Curling - Bruce   5/14/2018 Extensive email about reactions to Court agreement on preservation.                                            0.5                       0.5
    29   Brown
         CGG Curling - Bruce    6/1/2018 Extensive conference call with team on strategy going forward.                                                 1.5          -1           0.5
    30   Brown
         CGG Curling - Bruce   6/11/2018 Extensive conference call regarding matter with M. Marks and team (2 hours, only 1 hour billed)                 1                         1
    31   Brown
         CGG Curling - Bruce   6/13/2018 Revise and finalize draft letter to DeKalb and Kemp counsel; emails regarding same.                             1                         1
    32   Brown
         CGG Curling - Bruce   6/15/2018 Legal research on whether Rule 45 subpoena may be served prior to Rule 26 conference and emails                0.5                       0.5
    33   Brown                           regarding same.
         CGG Curling - Bruce   6/20/2018 Extensive work drafting, revising and finalizing motion for issuance of subpoena and associated                3.1                       3.1
    34   Brown                           exhibits; emails to counsel; emails to D. Cross; multiple emails to M. Marks regarding same.
         CGG Curling - Bruce   7/17/2018 Review and analysis of motion to dismiss; review draft response and transmit edits and comments                3.4                       3.4
         Brown                           to R. McGuire; review file on motion for affidavit; emails with M. Marks regarding same; draft,
    35                                   review, revise and file reply.
         CGG Curling - Bruce   7/18/2018 Review recent filings; review amicus brief; Prepare for and call with M. Marks, R. McGuire and C.              1.2                       1.2
    36   Brown                           Icther about whether to enjoin DRE machine use in December election.
         CGG Curling - Bruce   7/19/2018 Consider next steps in the litigation and email memo to M. Marks regarding same.                               1.2         -1.2           0
    37   Brown
         CGG Curling - Bruce   7/19/2018 Prepare for and telephone conference with M. Marks and co-counsel on timing of PI motion; review                1                         1
    38   Brown                           Defendant Kemp's press statements about security of election system.




2                                                                                                                                                                                                         Brown Time CGG
                                                    Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 103 of 154



                  A              B                                                           C                                                         D           E            F                  G

         Matter          Date             Description                                                                                              Number of January 2020 Adjusted          Initial Billing
         Description and                                                                                                                           Hours     Adjustment Total               Judgment
         Time Keeper                                                                                                                               Billed                                   Write off
    1

         CGG Curling - Bruce   7/23/2018 Extensive telephone conferences with M. Marks, and then M. Marks and R. McGuire, about strategy                   5.9                        5.9
         Brown                           in the case, specifics of remedy, whether to file a motion for a preliminary injunction; legal research
    39                                   on equitable relief; draft preliminary outline of motion.
         CGG Curling - Bruce   7/24/2018 Review Amicus Brief and study authorities for use in motion for a preliminary injunction; further                 4.1                        4.1
         Brown                           work on motion; emails to M. Marks and R. Maguire about framing of requested relief and form of
    40                                   submission to the Court; further work on motion papers.
         CGG Curling - Bruce   7/25/2018 Work on motion papers; study South Carolina action; email to M. Manor; emails and telephone                       3.2            -1          2.2
         Brown                           conversations with M. Marks about news reports and action to take in Georgia; emails about
    41                                   settlement possibilities with Sec. Kemp.
         CGG Curling - Bruce   7/26/2018 Telephone call with C. Ichter and J. Salter (Salter aborted call); further work on ideas to settle the            3.5                        3.5
    42   Brown                           matter with C. Ichter and M. Marks; extensive work on motion papers.
         CGG Curling - Bruce   7/27/2018 Work on motion papers; conference with M. Marks and C. Ichter; further extensive work on motion                   6.5            -2          4.5
         Brown                           papers. January 2020 note: additional detail on conference with Marks and Ichter, which was no
    43                                   longer than 2 hours, is found in Ichter's time sheets at Doc. 632, page 145.
         CGG Curling - Bruce   7/28/2018 Further work on brief in support of motion for preliminary injunction; email memo to team                          4                          4
    44   Brown                           regarding same; circulate draft brief
         CGG Curling - Bruce   7/29/2018 Extensive work on motion for preliminary injunction, including substantive conference call with M.                5.5                        5.5
         Brown                           Marks about motion, brief and evidence; review brief; review draft affidavits; consider Rule 65,
                                         Local Rules, and Court's Standing Order; draft motion itself; draft proposed order; legal research
    45                                   into argument about dollar cost to defendant of injunctive relief.
         CGG Curling - Bruce   7/30/2018 Review law on injunctive relief; extensive telephone conference with M. Marks and R. McGuire;                      5          -1.75         3.25
         Brown                           further work on motion papers. Per R. McGuire entry: conference with M. Marks lasted 1.75
    46                                   hours.
         CGG Curling - Bruce   7/31/2018 Work on declarations and further work on brief; numerous emails and phone calls about motion for                  2.8                        2.8
    47   Brown                           preliminary injunction; further legal research on irreparable harm.
         CGG Curling - Bruce    8/1/2018 Further work on preliminary injunction papers, including editing M. Bernhard declaration; reviewing               4.8            -1          3.8
         Brown                           R. Wilson declaration and email to her regarding same; review and edit D. Bower's declaration;
                                         prepare press statement (no more than .5 but 1 hour reduction); continued editing of motion
    48                                   papers.
         CGG Curling - Bruce    8/2/2018 Further work on major declarations (Lamb, Bernhard, and others); further drafting of brief;                        8                          8                 4
         Brown                           additional legal research on irreparable harm; additional legal research on balancing of the equities
                                         and impact of cost upon defendants' equities; numerous telephone calls and emails with R. McGuire
    49                                   and M. Marks. (Actual time 12 plus hours).
         CGG Curling - Bruce    8/3/2018 Further substantial work revising and finalizing motion papers, including all declarations and exhibits           7.8                        7.8
         Brown                           thereto, brief, motion, and proposed order; numerous emails and telephone calls with R. McGuire
    50                                   and M. Marks regarding same; further editing, finalizing and filing papers.
         CGG Curling - Bruce    8/5/2018 Work on Open Records Act requests to defendants and others.                                                        1                          1
    51   Brown
         CGG Curling - Bruce    8/6/2018 Work following up to filing; work with clerk preparing submission to Judge Totenberg; work on Open                2.5                        2.5
         Brown                           Records Act requests; telephone calls with media; research Secretary Kemp's testimony before
    52                                   Congress blaming federal government for interference; further work on matter.
         CGG Curling - Bruce    8/7/2018 Review Judge Totenberg's order and telephone calls and emails relating thereto to co-counsel and                  4.9                        4.9
         Brown                           client; research about and email to Athens-Clarke County election officials; further extensive work
    53                                   on Open Records Act requests.




3                                                                                                                                                                                                             Brown Time CGG
                                                    Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 104 of 154



                  A               B                                                          C                                                          D           E            F                  G

         Matter          Date             Description                                                                                               Number of January 2020 Adjusted          Initial Billing
         Description and                                                                                                                            Hours     Adjustment Total               Judgment
         Time Keeper                                                                                                                                Billed                                   Write off
    1

         CGG Curling - Bruce    8/8/2018 Work on declarations (.5); review Curling brief (.4); extensive work on Open Records requests and                   3.8                       3.8
    54   Brown                           fact-gathering (2.4); telephone calls with media about case (.5)
         CGG Curling - Bruce    8/9/2018 Work on KSU and DOAS Open Records Act requests.                                                                     0.9                       0.9
    55   Brown
         CGG Curling - Bruce   8/13/2018 Follow up emails on Open Records Act; telephone conference with R. Maguire and M. Marks.                            1.5                       1.5
    56   Brown
         CGG Curling - Bruce   8/14/2018 Review and analysis of defendants' papers and circulate memorandum to team regarding same;                          2.5                       2.5
    57   Brown                           email to SOS regarding Open Records Act request.
         CGG Curling - Bruce   8/15/2018 Draft and revise introduction to Reply Brief; further work on legal research for Reply; numerous                    4.5                       4.5
         Brown                           telephone calls and emails about strategy and Open Records Act requests; email to J. Salter; legal
    58                                   research on five day rule for Attorney General and injunctive relief.
         CGG Curling - Bruce   8/16/2018 Extensive work on Reply Brief; numerous telephone calls and emails about brief, Open Records                        5.2                       5.2
    59   Brown                           requests, request for a hearing, and related matters.
         CGG Curling - Bruce   8/17/2018 Continued work on reply; telephone call with D. Cross; draft motion for hearing; extensive                          3.5                       3.5
    60   Brown                           additional work on reply brief.
         CGG Curling - Bruce   8/18/2018 Drafting reply brief.                                                                                                4                         4
    61   Brown
         CGG Curling - Bruce   8/19/2018 Drafting reply brief; circulate first draft; re-write of "spoliation" section; emails regarding                     3.6                       3.6
    62   Brown                           declarations.
         CGG Curling - Bruce   8/20/2018 Extensive work on Reply Brief, including extensive revisions; review and revisions of declarations;                12.5                      12.5              1.5
         Brown                           numerous telephone conferences; substantial work on finalization and filing of papers (actual time
    63                                   14 plus hours).
         CGG Curling - Bruce   8/21/2018 Email to R. Maguire about laches and other arguments; emails and telephone calls regarding                          1.2                       1.2
    64   Brown                           strategy going forward.
         CGG Curling - Bruce    9/4/2018 Emails with R. McGuire and M. Marks about GOIA or notice to produce; review of court order about                    0.2                       0.2
    65   Brown                           scheduling.
         CGG Curling - Bruce    9/5/2018 Work on plan for evidence submission at the hearing; multiple emails and telephone call about                       3.2                       3.2
         Brown                           difference in relief between Curling Plaintiffs and Coalition Plaintiffs; conference call with D. Cross
                                         and team regarding same; emails with J. Salter about hearing; consider whether to call Secretary
    66                                   Kemp as a witness.
         CGG Curling - Bruce    9/6/2018 Multiple telephone conferences with co-counsel and Curling counsel about what witnesses to call                     3.8                       3.8
         Brown                           and subpoena and schedule for examination; extensive consideration of whether to call Secretary
                                         Kemp and review documents relating to Secretary Kemp's opposition to federal funding of election
    67                                   equipment improvement and his charge that DHS was hacking Georgia.
         CGG Curling - Bruce    9/7/2018 Emails to co-counsel and defendants' counsel about joint notice; revise, finalize and file joint notice;             3                         3
         Brown                           emails concerning and finalize subpoena; conference call with R. Maguire and M. Marks about trial
                                         planning; telephone conference with M. Marks about evidence and testimony.
    68

         CGG Curling - Bruce    9/9/2018 Conference call with M. Marks and continue preparation for the hearing; legal research on several                   3.5                       3.5
         Brown                           issues; consider filing motion for appointment of special master; prepare cross-examination; email
    69                                   Dr. Stark and review and revise his declaration.
         CGG Curling - Bruce   9/10/2018 Further preparation for hearing; review and edit declarations; meet with R. Maguire and M. Marks;                    7                         7                 2
         Brown                           email with C. Ichter about special master brief; draft and revise timeline (actual time 9 plus hours).
    70




4                                                                                                                                                                                                              Brown Time CGG
                                                     Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 105 of 154



                  A                B                                                          C                                                        D           E            F                 G

         Matter          Date              Description                                                                                             Number of January 2020 Adjusted         Initial Billing
         Description and                                                                                                                           Hours     Adjustment Total              Judgment
         Time Keeper                                                                                                                               Billed                                  Write off
    1

         CGG Curling - Bruce    9/11/2018 Finalize and file declarations; intensive preparation for hearing; meet with expert C. DeMillo and               9.3                       9.3
         Brown                            assist in the preparation of his testimony; meet with M. Marks and R. Maguire; telephone
                                          conference with D. Cross; review W. Lee slides; prepare exhibits for hearing; prepare opening
    71                                    statement; legal research on various issues.
         CGG Curling - Bruce    9/12/2018 Additional substantial preparation for hearing; work on opening statement; attend hearing (date                   8                         8
    72   Brown                            corrected).
         CGG Curling - Bruce    9/13/2018 With R. Maguire, draft, revise and file post-hearing brief and response to declaration of R. Sullivan.           2.8                       2.8
    73   Brown
         CGG Curling - Bruce    9/18/2018 Review court order; draft and circulate strategy memo; numerous emails and telephone calls about                 2.4                       2.4
    74   Brown                            order and next steps (2.4); meet with HBO film crew (not billed to client).
         CGG Curling - Bruce    9/19/2018 Draft initial motion for reconsideration; multiple conversations about appeal and next steps; emails             3.3                       3.3
         Brown                            with D. Cross about appeal and about discovery; review C. Hoke material; consider grounds for
    75                                    additional relief.
         CGG Curling - Bruce    9/20/2018 Extensive work on strategy and whether to file additional request for relief; telephone calls with R.            2.5                       2.5
         Brown                            Maguire, M. Marks; emails to D. Cross; emails and legal research about dangers of mootness.
    76

         CGG Curling - Bruce    9/21/2018 Multiple emails and telephone communications about request for status conference and strategy.                    1                         1
    77   Brown
         CGG Curling - Bruce    9/24/2018 Further study on strategy and next steps; telephone call with C. Hoke and M. Marks; substantial                  2.8                       2.8
    78   Brown                            additional communications on importance of considering mootnesss.
         CGG Curling - Bruce    9/25/2018 Extensive call with M. Marks about staffing and additional litigation (not billed); numerous calls and           2.4                       2.4
         Brown                            emails about whether and how to move for additional injunctive relief; emails to amici about
                                          whether to seek injunction of paper ballot audit; outine grounds for injunctive relief and circulate.
    79

         CGG Curling - Bruce    9/26/2018 Extensive work on motion for additional injunctive relief; emails with amici; additional legal                   4.5                       4.5
    80   Brown                            research; outline possible claims; work on requests for relief relating to audits.
         CGG Curling - Bruce    9/27/2018 Further extensive work drafting brief.                                                                            4                         4
    81   Brown
         CGG Curling - Bruce    9/28/2018 Continue drafting brief for circulation to team; emails with team about election results and turn-out            5.1                       5.1
         Brown                            metrics; consider email from Ms. Burgess and draft response; conference call with team; further
    82                                    drafting of motion.
         CGG Curling - Bruce    9/29/2018 Revise draft and circulate; call with M. Marks.                                                                  2.6                       2.6
    83   Brown
         CGG Curling - Bruce    9/30/2018 Extensive work on motion.                                                                                         6                         6
    84   Brown
         CGG Curling - Bruce    10/1/2018 Substantial work on motion for additional relief; drafting brief and reviewing supporting                        5.4                       5.4
    85   Brown                            documentation; numerous emails and phone calls with R. McGuire and M. Marks.
         CGG Curling - Bruce    10/2/2018 Draft and finalize motion papers; numerous emails and conference calls with M. Marks, R. McGuire,                 8                         8               2.5
    86   Brown                            amici; further drafting and revision and finalization (actual time 10.5 plus).
         CGG Curling - Bruce   10/10/2018 Emails and conferences relating to Court's minute order (.6); consider Defendants' motion to sever               0.9                       0.9
    87   Brown                            (.3).
         CGG Curling - Bruce   10/11/2018 Emails to D. Cross about severance; multiple emails about strategy and status conference.                        1.3                       1.3
    88   Brown
         CGG Curling - Bruce    11/3/2018 Substantial work relating to cyber-vulnerability of State's election system, including telephone                  1                         1
    89   Brown                            discussion with M. Marks and R. DeMillo; draft email to J. Salter.




5                                                                                                                                                                                                            Brown Time CGG
                                                    Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 106 of 154



                  A                B                                                        C                                                        D           E            F                 G

         Matter          Date              Description                                                                                           Number of January 2020 Adjusted         Initial Billing
         Description and                                                                                                                         Hours     Adjustment Total              Judgment
         Time Keeper                                                                                                                             Billed                                  Write off
    1

         CGG Curling - Bruce    11/4/2018 Multiple emails and telephone conversations with press (NY Times, WaPo, and NPR), client, D.                   2.5                       2.5
    90   Brown                            Cross, R. Barnes about notification of vulnerability of the system
         CGG Curling - Bruce    11/5/2018 Multiple emails and telephone conversations about Secretary's claim that Democrats hacked the                  2.2                       2.2
    91   Brown                            DRE system with NY Times, Washington Post, NPR, Roy Barnes,
         CGG Curling - Bruce    11/7/2018 Numerous telephone calls and emails about defendants' preservation duties after the election;                  1.8                       1.8
    92   Brown                            emails and telephone calls with R. Shahar, pollwatcher, about election irregularies.
         CGG Curling - Bruce   11/14/2018 Conference with M. Marks regarding next steps (1.5, only .5 billed); work on CA11 appeal (2.2 not              0.5                       0.5
    93   Brown                            billed)
         CGG Curling - Bruce   11/15/2018 Telephone conference with M. Marks and R. McGuire about next steps to preserve evidence; email                 1.5                       1.5
    94   Brown                            to M. Marks about R. DeMillo's declaration.
         CGG Curling - Bruce   11/16/2018 Review R. DeMillo declaration and extensive email to team regarding same; extensive telephone call             3.8                       3.8
    95   Brown                            with M. Marks about next steps; work on motion to preserve evidence.
         CGG Curling - Bruce   11/19/2018 Further work considering continued spoliation of DRE machines and preventative action; draft brief             3.5                       3.5
         Brown                            to this effect; consider whether Court likely to grant same; discuss alternatives with M. Marks;
                                          further work on brief and consider whether "sampling" alternative should be entire "ask".
    96

         CGG Curling - Bruce   11/19/2018 Reconsider additional motion; discussions with M. Marks about Court Order regarding discovery                  2.5                       2.5
         Brown                            and preservation; review and revise M. Marks' draft notification to J. Salter et al. regarding
    97                                    preservation and numerous discussions regarding same; finalize same.
    CGG Curling - Bruce        11/20/2018 Additional work on preservation and spoliation issue; consider alternatives with M. Marks; multiple            1.8                       1.8
    Brown
    98                                    emails to J. Salter about State Rule requiring 30 day hold on DREs.
    CGG Curling - Bruce        11/30/2018 Telephone conferences with R, McGuire about whether to brief legislative immunity and respond to               0.8                       0.8
 99 Brown                                 D. Cross emails regarding same.
    CGG Curling - Bruce        12/12/2018 Telephone conference with L. Bryan and J. Chandler about Fire Fight litigation and the Curling case.           0.4                       0.4
100 Brown

    CGG Curling - Bruce         1/30/2019 Review briefs relating to CA11 appeal and attend oral argument (1.8 not billed); conference with M.            0.5                       0.5
    Brown                                 Marks and R. McGuire after hearing to consider necessity of filing motion to preserve evidence or to
101                                       initiate discovery.
    CGG Curling - Bruce         1/31/2019 Conference with M. Marks and R. McGuire about strategy for discovery and further study of race-                0.4                       0.4
102 Brown                                 targeted malware.
    CGG Curling - Bruce          2/8/2019 Review and analysis of Court of Appeals' decision; review Judge's orders regarding when case stops             0.8                       0.8
103 Brown                                 being stayed.
    CGG Curling - Bruce         2/11/2019 Work on discovery; prepare interrogatories and document requests; telephone calls and emails                   1.5                       1.5
104 Brown                                 about scope of discovery and other procedural issues.
    CGG Curling - Bruce         2/12/2019 Extensive telephone call with J. Chanlder about strategy; legal research on "mandate"; telephone               2.8                       2.8
    Brown                                 conference with M. Marks about whether to initiate dicovery before "mandate", preservation
105                                       issues, status of old motion for additional injunctive relief.
    CGG Curling - Bruce         2/13/2019 Conference with M. Marks on discovery.                                                                         0.5                       0.5
106 Brown
    CGG Curling - Bruce         2/15/2019 Telephone conference with M. Marks and R. McGuire about strategy, including possibility of                     0.3                       0.3
107 Brown                                 mootness and timing of discovery launch.
    CGG Curling - Bruce         2/17/2019 Review and revise letter to V. Russo and B. Tyson regarding BMDs.                                              0.7                       0.7
108 Brown

    CGG Curling - Bruce         2/18/2019 Review and revise letter to V. Russo and B. Tyson regarding BMDs.                                              1.4                       1.4
109 Brown




6                                                                                                                                                                                                          Brown Time CGG
                                                   Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 107 of 154



                 A              B                                                          C                                                       D           E            F                 G

        Matter          Date             Description                                                                                           Number of January 2020 Adjusted         Initial Billing
        Description and                                                                                                                        Hours     Adjustment Total              Judgment
        Time Keeper                                                                                                                            Billed                                  Write off
    1

        CGG Curling - Bruce   3/20/2019 Consider expedited discovery in advance of mandate, legal research about discovery timing, emails              2.3                       2.3
        Brown                           regarding same (1.5); outline and draft strategy memo for litigation and transmit to R. McGuire.
110

    CGG Curling - Bruce       3/21/2019 Multiple emails and telephone calls about planning and scheduling the "meet and confer" with                   1.7                       1.7
111 Brown                               defendants' counsel (1.2); consider drafting demand letter outlining claims (.5).
    CGG Curling - Bruce       3/22/2019 Emails with opposing counsel about meet and confer (.2); work on demand letter and emails with                  1                         1
112 Brown                               team regarding same (.8).
    CGG Curling - Bruce       3/23/2019 Further work on demand letter; multiple communications with M. Marks about new legislation,                    3.5                       3.5
113 Brown                               BMDs, auditability and mechanics.
    CGG Curling - Bruce       3/24/2019 Finalize demand letter to Russo and others.                                                                    1.8                       1.8
114 Brown

    CGG Curling - Bruce       3/25/2019 Emails about discovery.                                                                                        0.2                       0.2
115 Brown

    CGG Curling - Bruce       3/26/2019 Draft Request for Production of Documents to Secretary Raffensperger (for GEMS database) and                   2.4                       2.4
    Brown                               circulate to R. McGuire and M. Marks; emails to V. Russo about upcoming elections schedule.
116

    CGG Curling - Bruce       3/27/2019 Finalize and circulate discovery; telephone calls about discovery with B. Tyson and, separately, K.            1.1                       1.1
117 Brown                               Burwell.
    CGG Curling - Bruce       3/28/2019 Telephone conferences with M. Marks about, and then telephone conference with D. Cross and C.                  2.3         -2.3           0
118 Brown                               Chappel.
    CGG Curling - Bruce       3/29/2019 Review rules on third-party discovery; draft notice of third-party discovery; emails to M. Marks               1.5                       1.5
119 Brown                               regarding same.
    CGG Curling - Bruce        4/1/2019 Draft, revise and finalize substantive letter to V. Russo concerning fundamental problems with the             3.1                       3.1
    Brown                               BMDs (1.5); prepare for "meet and confer" conference with Defendants' counsel, and
                                        communications with C. Chappel regarding same (1.0); conference call with opposing counsel and
120                                     follow-up thereto (.6).
    CGG Curling - Bruce        4/2/2019 Work drafting Status Report for the Court; email to V. Russo about election schedule; email about              2.8                       2.8
121 Brown                               expert opinions on BMDs; further work on status report.
    CGG Curling - Bruce        4/4/2019 Prepare for hearing; draft memo on BMDs; review file; telephone call with D. Cross and C. Chapple;             5.5                       5.5
122 Brown                               draft discovery.
    CGG Curling - Bruce        4/6/2019 Work on status report (1.9); extensive telephone conference with M. Marks about status report and              2.9                       2.9
123 Brown                               litigation plan (1.0).
    CGG Curling - Bruce        4/7/2019 Work on status report, schedule and preparation for hearing.                                                   2.5                       2.5
124 Brown

    CGG Curling - Bruce        4/8/2019 Additional work on status report.                                                                              1.1                       1.1
125 Brown

    CGG Curling - Bruce        4/9/2019 Substantial revisions to status report (2.5); emails and telephone calls with Curling team regarding           7.5                       7.5
    Brown                               Status Report and planned schedule (.5); further preparation for hearing and conference with M.
                                        Marks (.5); revise and file Status Report (1.5); travel to and from hearing, attend hearing and
126                                     conference after hearing (2.5).
        CGG Curling - Bruce   4/12/2019 Review defendants' response to status report; telephone call with M. Marks regarding same;                     2.5                       2.5
        Brown                           telephone call with D. Cross about response and proposing our own schedule; review and revise
127                                     draft schedule.
        CGG Curling - Bruce   4/15/2019 Finalize third-party discovery to Morgan County; telephone call to C. Henry (outside counsel to                2.8                       2.8
128     Brown                           Morgan County) regarding same; review 30b6 topic list; meet with M. Marks about discovery.i




7                                                                                                                                                                                                        Brown Time CGG
                                                   Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 108 of 154



                 A              B                                                          C                                                        D           E            F                 G

        Matter          Date             Description                                                                                            Number of January 2020 Adjusted         Initial Billing
        Description and                                                                                                                         Hours     Adjustment Total              Judgment
        Time Keeper                                                                                                                             Billed                                  Write off
    1

    CGG Curling - Bruce       4/17/2019 Emalil to Morrison Foerster about timing of filing of preliminary injunction and communications                 0.2                       0.2
129 Brown                               with client regarding same.
    CGG Curling - Bruce       4/18/2019 Work on amended motion for preliminary injunction; draft and revise outline with M. Marks; email                2.4                       2.4
130 Brown                               to D. Cross about single brief; emails about scope of relief.
    CGG Curling - Bruce       4/22/2019 Review Appel paper (cost split with election contest case).                                                     0.3                       0.3
131 Brown

    CGG Curling - Bruce       4/24/2019 Review, analysis and revision of affidavit of A. McReynolds and transmit comments with extensive                1.6                       1.6
132 Brown                               email to M. Marks; email to D. Cross regarding same.
    CGG Curling - Bruce        5/2/2019 Review Curling brief; multiple emails with team about next steps; consider State Defendants'                    2.4                       2.4
133 Brown                               motion to quash and response to it; conference with M. Marks.
    CGG Curling - Bruce       5/13/2019 Review draft brief in support of MPI from MoFo ; draft extensive email to D. Cross about differences            1.5                       1.5
134 Brown                               in relief sought; further work on matter.
    CGG Curling - Bruce       5/14/2019 Draft and file brief in response to motion to quash; extensive work on proposed brief; numerous                 3.5                       3.5
135 Brown                               communications with M. Marks and D. Cross.
    CGG Curling - Bruce       5/15/2019 Draft, revise and circulate motion to open discovery and proposed order.                                         2                         2
136 Brown

    CGG Curling - Bruce       5/15/2019 Further work on motion to open discovery; numerous emails and telephone calls with M. Marks and                 3.5         -2.5           1
137 Brown                               D. Cross regarding same; finalize motion and file.
    CGG Curling - Bruce       5/16/2019 Substantial work on proposed remedy and emails with team about Curling's approach regarding                     1.5                       1.5
138 Brown                               scanners.
    CGG Curling - Bruce       5/18/2019 Work on proposed relief; emails with D. Cross and M. Marks.                                                      1                         1
139 Brown

    CGG Curling - Bruce       5/19/2019 Work on proposed remedy; draft extensive email to D. Cross explaining need to specify scanner;                  1.5                       1.5
140 Brown                               follow up emails.
    CGG Curling - Bruce       5/20/2019 Review and edit affidavits; emails with D. Cross about proposed relief; continued work on brief.                4.2                       4.2
141 Brown

    CGG Curling - Bruce       5/21/2019 Substantial email to MoFo on CGG's briefing, including summary of new sections and                              2.5                       2.5
    Brown                               recommendation that CGG file separate brief; review Judge Totenberg's Order; further substantial
142                                     work on subpoenas and discovery.
        CGG Curling - Bruce   5/22/2019 Draft new subpoena for Morgan County and subpoena for Rockdale County and work with T.                          2.8                       2.8
        Brown                           Greenwald regarding service; telephone conference with D. Cross and C. Chapple; telephone calls
143                                     and emails regarding conference with the court.
        CGG Curling - Bruce   5/23/2019 Prepare for and meet with The Lawyers' Committee about strategy and planning for the case.                      5.5                       5.5
144     Brown
        CGG Curling - Bruce   5/24/2019 Prepare for and participate in telephone conference with Judge Totenberg (1.0); extensive follow up             4.4                       4.4
        Brown                           discussions with co-counsel (.5); emails and telephone discussion with M. Marks about next steps
                                        and substance of follow up brief on necessary parties (1.9); work on brief (1.0).
145

        CGG Curling - Bruce   5/25/2019 Work on analysis of proper party defendants.                                                                     1                         1
146     Brown
        CGG Curling - Bruce   5/26/2019 Work on brief in support of motion for preliminary injunction (1.5); work on issue of proper parties,            3                         3
        Brown                           including numerous emails with M. Marks about her knowledge of Georgia procedure and election
147                                     rules.




8                                                                                                                                                                                                         Brown Time CGG
                                                  Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 109 of 154



                 A              B                                                          C                                                       D           E            F                 G

        Matter          Date             Description                                                                                           Number of January 2020 Adjusted         Initial Billing
        Description and                                                                                                                        Hours     Adjustment Total              Judgment
        Time Keeper                                                                                                                            Billed                                  Write off
    1

        CGG Curling - Bruce   5/27/2019 Further work on outline of brief in support for motion for preliminary injunction and                          3.8                       3.8
        Brown                           communications with M. Marks regarding same; work on discovery plan; extensive work on "proper
148                                     parties" brief.
        CGG Curling - Bruce   5/28/2019 Further work preliminary injunction brief, particularly ballot secrecy issue (3.5); substantial work           6.5                       6.5
        Brown                           completing, revising, editing, and finalizing brief regarding proper parties, including review of J.
149                                     Powers' edits and comments (3.0).
        CGG Curling - Bruce   5/29/2019 Finalize and file brief on proper parties (.5); extensive work on planning for conference with Judge           2.5                       2.5
        Brown                           Totenberg, including additional filings and scheduling changes; emails to MoFo about schedule
150                                     change.
        CGG Curling - Bruce   5/30/2019 Email to team about lawyers-only meeting with the Court and how to address CGG's changes to the                1.8                       1.8
        Brown                           schedule with MoFo and the Court (.8); draft email to M. Marks regarding same (.3); draft email to
151                                     D. Cross regarding same (.2); review cases on ballot secrecy (.5).
        CGG Curling - Bruce   5/31/2019 Work with team to prepare for conference with Judge Totenberg (.5); work on ballot secrecy issues              2.8                       2.8
        Brown                           (.8); review Curling MPI and extensive analysis of same and memo to team regarding same (1.5).
152

        CGG Curling - Bruce    6/1/2019 Communications with M. Marks and team about conference with Judge Totenberg (.8); legal                        4.1                       4.1
        Brown                           research on anonymous ballot (2.5); finalize memo (section of brief) addressing ballot secrecy (.8).
153

        CGG Curling - Bruce    6/4/2019 Review substantial number of emails from Mr. Martin, Deputy Clerk, State Defendants, M. Marks, D.               4                         4
        Brown                           Cross, C. Ichter, E. Rozenberg on: service of document requests; 30b6 depositions; scheduling of the
                                        preliminary injunction hearing; and further work on the motion for preliminary injunction; email
154                                     exchange with D. Cross; email to Mr. Martin.
        CGG Curling - Bruce    6/5/2019 Prepare for telephone call with team on discovery; review Judge Totenberg's standing order on                  2.2                       2.2
        Brown                           protective orders and discovery disputes; review outline of brief; emails with R. McGuire about
155                                     ballot secrecy section; participate in conference call with J. Powers and team on discovery.
        CGG Curling - Bruce    6/6/2019 Review discovery plan and emails with team regarding same.                                                     0.8                       0.8
156     Brown
        CGG Curling - Bruce    6/7/2019 Work on motion for preliminary injunction brief outline (.8); work on discovery to defendants on               2.6                       2.6
        Brown                           unique identifiers (.4); review and edit A. McReynolds declaration (.5); review and edit C. Hoke
                                        declaration and email to C. Hoke (.6); emails regarding discovery conference and M. Marks
157                                     attendance (.3).
        CGG Curling - Bruce    6/8/2019 Review and revise interrogatories to Defendants on undervotes and unique identifiers (.8); emails              1.5                       1.5
158     Brown                           about discovery conference and strategy (.7).
        CGG Curling - Bruce    6/9/2019 Review transcript of Judge Totenberg's hearing on discovery and email to client regarding                      2.6                       2.6
        Brown                           implication of same on scope of relief and presentation (.7); work on order of proof (1.3); work on
159                                     V. Martin declaration and emails regarding same (.6).
        CGG Curling - Bruce   6/10/2019 Prepare discovery plan and further work on order of proof (4.1); email about protective order (.2);            9.6                       9.6
        Brown                           work on discovery of GEMS database and unique identifiers and prepare for Rule 26 conference
160                                     (3.8); attend Rule 26 conference and follow-up work relating thereto (1.5).
        CGG Curling - Bruce   6/11/2019 Continual work on the case including emails with K. Anderson about protective order; email about                8                         8                 1
        Brown                           M. Barnes deposition scheduling; work drafting, editing and finalizing RPDs to the State
                                        Defenandants; draft and edit Bartow County subpoena; work on race-based claims with the
                                        Lawyers' Committee; emails to V. Russo about new system implementation; further work on
161                                     discovery (actual time over 9 hours).




9                                                                                                                                                                                                        Brown Time CGG
                                                 Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 110 of 154



               A              B                                                           C                                                         D           E            F                  G

      Matter          Date             Description                                                                                              Number of January 2020 Adjusted          Initial Billing
      Description and                                                                                                                           Hours     Adjustment Total               Judgment
      Time Keeper                                                                                                                               Billed                                   Write off
 1

      CGG Curling - Bruce   6/11/2019 Emails about and extensive telephone conference with M. Marks about spoliation claim and related                   4.4                       4.4
      Brown                           discovery (2.5); draft and revise discovery relating thereto; extensive work on potential
162                                   amendments; further work on matter.
      CGG Curling - Bruce   6/12/2019 Further continuing work on all aspects of case, including outlining brief in support of motion (2.9);              6.2                       6.2
      Brown                           work on protective order (.4); emails about discovery to Bartow and Rockdale counties (.4); draft
                                      and revise subpoena to counties (.2); emails about Barnes and Barron depositions and related issues
                                      (.8); revise requests to admit (.5); multiple communications about State's refusal to disclose
163                                   information on new system implementation (1.0).
      CGG Curling - Bruce   6/13/2019 Work on joint discovery plan (1.5); extensive communications with client about protective order                    6.4                       6.4
      Brown                           terms (1.3); communications about Barron and Barnes depositions (.5); continue work on
164                                   declarations in support of brief and brief (3.1).
      CGG Curling - Bruce   6/14/2019 Substantial work on brief; work on proposed discovery plan; work on discovery to counties; emails                  8.5                       8.5              0.5
      Brown                           to V. Russo about depositions; review draft discovery dispute statement (actual time 9 plus).
165

      CGG Curling - Bruce   6/15/2019 Further work on brief; work on C. Hoke declaration and emails regarding same; draft introductory                   5.8                       5.8
166   Brown                           paragraph.
      CGG Curling - Bruce   6/16/2019 Work on brief; further work on declarations; extensive work on argument relating to undervote in                   4.2                       4.2
      Brown                           African American precincts; draft discovery plan and circulate to the Lawyers' Committee team and
167                                   to M. Marks; further work on matter.
      CGG Curling - Bruce   6/17/2019 Continual work on motion for preliminary injunction, including working on Lt. Governor section of                   7                         7                 2
      Brown                           the brief; considering pre-filing evidence; work with C. Hoke on declaration; email to Fulton County
                                      counsel; work on secret ballot section of the brief; further work on discovery plan; email to C. Miller
168                                   for GEMS database production (actual time 9 plus).
      CGG Curling - Bruce   6/18/2019 Further work on all matters in the case, including protective order, GEMS discovery dispute,                       8.6                       8.6
      Brown                           declaration of C. Hoke, drafting electronic pollbooks section of the brief; numerous
169                                   communications with opposing counsel and clients; prepare substantial pre-filing of evidence.
      CGG Curling - Bruce   6/19/2019 Finalize pre-filing of evidence; continue working on brief; review submission on discovery dispute                 6.4                       6.4
      Brown                           and emails to D. Brody and M. Marks regarding same; conference call with Defendants' counsel on
170                                   GEMS database; further work on brief.
      CGG Curling - Bruce   6/20/2019 Substantial work on brief, incliding drafting major sections and editing others, and multiple                       6                         6                 4
      Brown                           communications with Lawyers' Committee, M. Marks; further major revisions (actual time 10 plus).
171

      CGG Curling - Bruce   6/21/2019 Substantial work finalizing and filing brief; draft and revise proposed order and motion; substantial             10.8                      10.8              1.7
      Brown                           discussion wit E. Rosenberg and team about ballot secrecy issue; finalize and file brief (actual tie
172                                   12.5 plus).
    CGG Curling - Bruce     6/22/2019 Outline topics for Ledford and Barnes deposition; numberous emails with team to plan discovery.                    1.2                       1.2
173 Brown
    CGG Curling - Bruce     6/23/2019 Draft and circulate emails on upcoming discovery; emails to Curling team regarding depositions;                    1.2                       1.2
174 Brown                             email to D. Brody about protective order status.
    CGG Curling - Bruce     6/24/2019 Draft and circulate email to B. Tyson about L. Ledford deposition; email to D. Brody and then Curling              5.5                       5.5
    Brown                             about protective order; conference call with Defendants' counsel regarding protective order;
                                      conference with M. Marks to plan discovery and hearing preparation; email to J. Powers about
175                                   initial disclosures.
      CGG Curling - Bruce   6/25/2019 Draft and revise substantive email to C. Correia about FBI's image of elections.kennesaw.edu server;               3.8                       3.8
176   Brown                           substantial preparation for Barnes deposition; work on discovery disputes.




10                                                                                                                                                                                                         Brown Time CGG
                                                Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 111 of 154



               A              B                                                          C                                                       D           E            F                 G

      Matter          Date             Description                                                                                           Number of January 2020 Adjusted         Initial Billing
      Description and                                                                                                                        Hours     Adjustment Total              Judgment
      Time Keeper                                                                                                                            Billed                                  Write off
 1

    CGG Curling - Bruce     6/26/2019 Letter to Judge Totenberg; prepare for Barnes deposition; substantial work relating to subpoenas to            4.5                       4.5
177 Brown                             counties.
    CGG Curling - Bruce     6/27/2019 Prepare for and take M. Barnes deposition; prepare for J. Doran deposition.                                     9                         9
178 Brown

    CGG Curling - Bruce     6/28/2019 Prepare for J. Doran deposition; travel to Athens; take J. Doran deposition; conference call hearing            8                         8
179 Brown                             with Judge Totenberg about GEMS discovery; travel to Atlanta (actual time 9 plus).
    CGG Curling - Bruce     6/29/2019 Work on GEMS discovery brief; emails with D. Cross and M. Marilyn about server and database                    4.8                       4.8
    Brown                             issues; address issue of why clients, not just experts, need to see database; emails with D. Brody
                                      about brief; conference call with A. Halderman and M. Bernhard about GEMS database issues.
180

      CGG Curling - Bruce   6/30/2019 Work on GEMS database discovery brief.                                                                          2                         2
181   Brown
      CGG Curling - Bruce    7/1/2019 Work on GEMS brief; edit D. Brody draft and transmit to D. Cross; review D. Cross and A. Halderman             6.7                       6.7
      Brown                           edits (4.8); emails to J. Power and M. Marks about pending discovery issues (.9); email to C. Ichter
                                      about spoliation (.5); email to team and D. Cross about M. Beaver deposition and other discover
182                                   issues (.5).
      CGG Curling - Bruce    7/2/2019 Review Judge Jones' opinion in Fair Fight case and email to team, and D. Cross, regarding same;                6.5                       6.5
      Brown                           telephone discussion with J. Powers about initial disclosures; conference call with Fair Fight about
                                      common interests; telephone calls with counsel representing third party churches; review Judge
                                      Totenberg's decision on discovery and multiple discussions over email and telephone about how to
183                                   respond with clients, Curling and experts.
      CGG Curling - Bruce    7/3/2019 Work on Plaintiffs' Proposal Regarding Security Protocols for Review of GEMS Database, including               3.5                       3.5
184   Brown                           drafting with Curling team, multiple discussions with experts and clients.
      CGG Curling - Bruce    7/4/2019 Work on supplemental pleading on W. Digges; numerous communications about protective order                     5.5                       5.5
      Brown                           with M. Marks and D. Brody; numerous emails with M. Marks about protective order terms; emails
185                                   about ES&S contract and contractors.
      CGG Curling - Bruce    7/5/2019 Work on GEMS discovery dispute, including emails and telephone calls with defendants, D. Cross                 5.8                       5.8
      Brown                           and M. Marks; prepare, revise and serve subpoena to ES&S and emails to defendants regarding
                                      same; emails and telephone calls regarding A. Halderman deposition; telphone call with defendant
186                                   laywers; prepare filing regarding Digges.
      CGG Curling - Bruce    7/6/2019 Substantial work on GEMS discovery issues; planning for Bartow County deposition, including                    3.8                       3.8
      Brown                           possibility of witness bringing a DRE machine; emails with J. Belinfante about discovery to third-
187                                   party churches.
      CGG Curling - Bruce    7/7/2019 Work on discovery of Bartow County (.2); substantial work on reply brief relating to GEMS                      5.8                       5.8
      Brown                           discovery, including multiple conferences with M. Marks and D. Cross and team; draft and revise
                                      brief; email to C. Ichter about spoliation brief and theory; draft proposed order on GEMS and
188                                   transmit to D. Cross.
      CGG Curling - Bruce    7/8/2019 Substantial work on GEMS discovery, including Phase I document discovery, including drafting                   8.8                       8.8
      Brown                           briefs, emails, proposed orders, and planning conference calls; emails with D. Cross on Shamos and
189                                   Halderman discovery; substantial work on discovery to third party churches.




11                                                                                                                                                                                                     Brown Time CGG
                                                 Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 112 of 154



               A              B                                                          C                                                         D           E            F                  G

      Matter          Date             Description                                                                                             Number of January 2020 Adjusted          Initial Billing
      Description and                                                                                                                          Hours     Adjustment Total               Judgment
      Time Keeper                                                                                                                              Billed                                   Write off
 1

      CGG Curling - Bruce    7/9/2019 Continued work on GEMS discovery, including preparation for call with defense counsel,                            8.7                       8.7
      Brown                           preparation of brief for filing on Phase I documents, numerous telephone conversations with D.
                                      Cross, M. Marks, M. Bernhard and A. Halderman (4.5); work on responses to third party subpoenas,
                                      including calls to Fair Fight and Common Cause lawyers and consideration of filing a motion to
                                      quash (1.5); further work on discovery to third parties (1.6); review Judge's order on GEMS
190
                                      discovery and emails and telephone calls about how to execute (1.1.
      CGG Curling - Bruce   7/10/2019 Draft, revise and circulate substantive email to defendants on terms of the proposed protective                   8.4                       8.4
      Brown                           order, including First Amendment objection to retroactivity provision (1.2); emails about M.
                                      Bernhard deposition (.3); multiple emails and calls about plans for DB review and clarification of the
                                      Court's order, and non-confidential data extraction (2.5); review State's "mootness" brief (Doc. 466)
                                      and multiple emails and telephone conversations about planned response, including working with C.
                                      Chapple and D . Cross to draft, revise and file Doc. 470, Plaintiffs' Response to Minute Order (2.8);
                                      review Defendants' response brief and substantive email to team about the reply (1.5); draft
                                      response to V. Russo's suggestion that hearing needs to be delayed so that Dr. Shamos can be ready
191
                                      for his deposition (.1).
      CGG Curling - Bruce   7/11/2019 Review Defendants' Brief in Response to Motion for Preliminary Injunction and start work on reply;                9.4                       9.4              1.2
      Brown                           email regarding elections at issue; email to J. Belinfante regarding spoliation; prepare for and
                                      teleconference with Judge Totenberg on Phase I GEMS data dispute; email to D. Cross about expert
                                      review at Ann Arbor; multiple calls with A. Halderman, M. Marks, D. Cross etc. about document
                                      extraction; draft, revise and submit operative command language to Ms. Cole; participate in
                                      conference call and follow up thereto; extensive work with Curling team on protocol for GEMS
                                      database review and extraction; detailed email to M. Bernhard and R. Wilson regarding protocols
                                      (actual time 9 plus; 8.2 billed); review and edit motion to quash subpoena to third party churches
192
                                      (1.2).
      CGG Curling - Bruce   7/12/2019 Work on reply brief, including telephone calls with all counsel and M. Marks; circulate list of tasks;            8.5                       8.5
      Brown                           begin drafting section on municipal elections and what's at stake; emails with A. McReynolds about
                                      her testimony; emails with C. Ichter about spoliation; emails with L. Bryan about witnesses on voting
193                                   problems.
      CGG Curling - Bruce   7/13/2019 Communications with M. Bernhard and D. Cross about Defendants' misrepresentations as to how                       5.6                       5.6
194   Brown                           unique the Georgia GEMS database is (.7); work on reply brief (4.9).
      CGG Curling - Bruce   7/14/2019 Extensive work on GEMS extraction protocols, including numerous telephone calls and emails with                  10.2                      10.2              1.2
      Brown                           D. Cross, A. Halderman, M. Bernhard and M. Marks, and emails to Defendants' counsel about issues
                                      to be resolved per Court's instructions on July 15 or submitted to the Court for determination (4.1);
                                      emails and telephone calls about Barnes deposition (.8); emails about Curling and Coalition
                                      remedies (1.5); work on reply brief, including ADA section, spoliation section, impact on
                                      municipalities, implementation section, and other sections of the brief (3.8 billed, actual time 5
195
                                      plus).
      CGG Curling - Bruce   7/15/2019 Draft response to document requests and start responses to interrogatories (1.1); prepare for and                 8.6                       8.6              2.5
      Brown                           participate in call with defense counsel on GEMS discovery and follow up conversation with Curling
                                      lawyers regarding same (1.5); work on reply, including ballot secrecy, implementation, and all other
196                                   sections (6.0 billed, actual time 8.5 plus).
      CGG Curling - Bruce   7/16/2019 Further work on reply brief (actual time 12 plus).                                                                11                        11                 1
197   Brown




12                                                                                                                                                                                                        Brown Time CGG
                                                 Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 113 of 154



               A              B                                                           C                                                          D           E            F                  G

      Matter          Date             Description                                                                                               Number of January 2020 Adjusted          Initial Billing
      Description and                                                                                                                            Hours     Adjustment Total               Judgment
      Time Keeper                                                                                                                                Billed                                   Write off
 1

      CGG Curling - Bruce   7/17/2019 Work on witness list and time of testimony with M. Marks and D. Cross (2.1); work on response to                   11.6                      11.6                2
      Brown                           document requests and interrogatories (1.5); work on corrective notice of filing (.5, actual time 1.3);
198                                   work on reply brief (7.5, actual time 9.5).
      CGG Curling - Bruce   7/18/2019 Draft major sections of Reply Brief; review and edit entire draft; finalize and file (6.4); further work            9.7                       9.7
      Brown                           on case, including letter to Judge Totentberg, telephone calls about witnesses and Dr. Shamos, work
199                                   on interrogatory responses; prepare for hearing (3.3).
      CGG Curling - Bruce   7/19/2019 Email to J. Belinfante about defendants' discovery requests to Ebenezer church and others; review                   5.5                       5.5
      Brown                           joint discovery statement on third party discovery; review and analysis of Curling reply brief;
                                      consider plaintiffs' remedies and email to D. Cross regarding issues and remedies; work planning the
200                                   hearing and outlining testimony.
      CGG Curling - Bruce   7/20/2019 Prepare for hearing, including telephone conference with J. Power and M. Marks about witnesses;                     3.8                       3.8
      Brown                           numerous emails with J. Belinfante about production of RFP documents; numerous communications
                                      with D. Cross about how to approach remedies (3.8); mutliple emails and telephone calls about
201                                   public media attacks on State's position (not billed).
    CGG Curling - Bruce     7/22/2019 Prepare for hearing.                                                                                               11.8                      11.8
202 Brown
    CGG Curling - Bruce     7/23/2019 Prepare for hearing (actual time 13 plus).                                                                          11                        11                 2
203 Brown

    CGG Curling - Bruce     7/24/2019 Prepare for hearing (actual time 13 plus).                                                                          11                        11                 2
204 Brown

    CGG Curling - Bruce     7/25/2019 Prepare for first day of preliminary injunction hearing; attend hearing; prepare for second day of                  12                        12                 2
205 Brown                             preliminary injunction hearing (actual time 14 plus).
    CGG Curling - Bruce     7/26/2019 Prepare for day two of injunction hearing; attend injunction hearing (actual time 15.5).                            14                        14                1.5
206 Brown

    CGG Curling - Bruce     7/29/2019 Review State's announcement on new contract; multiple communications about potential response;                      4.6                       4.6
    Brown                             draft response brief and emails about content; draft section on why these BMDs violate Georgia
                                      law; draft section on why Coalition's remedy is the only feasible and constitutional alternative.
207

      CGG Curling - Bruce   7/30/2019 Revise and finalize brief in response to State's announcement (3.2); telephone calls and emails                     5.2                       5.2
      Brown                           about State's misleading video (.5); review State's response on spoliation and emails regarding our
208                                   reply (1.5).
    CGG Curling - Bruce     7/31/2019 Work on spoliation reply brief with C. Ichter; review record for determination of status of non-                    2.2                       2.2
209 Brown                             confidential document extraction and emails to D. Cross regarding same.
    CGG Curling - Bruce      8/1/2019 Work on spoliation reply brief, including editing C. Ichter draft and emails regarding same; factual                2.9                       2.9
210 Brown                             research relating to M. Barnes' statements; further work on draft.
    CGG Curling - Bruce      8/2/2019 Emails about transcript distribution; work on protocol for GEMS database extraction to non-experts;                 2.3                       2.3
    Brown                             circulate draft protocol; emails to M. Marks regarding same; transmit to D. Cross and then to B.
211                                   Tyson.
      CGG Curling - Bruce    8/3/2019 Emails to Defendants about extraction protocol.                                                                     0.1                       0.1
212   Brown
      CGG Curling - Bruce    8/7/2019 Emails regarding extraction protocol for GEMS databases (.8); extended conference with team                          3                         3
      Brown                           about next steps on GEMS, BMDs, certification, discovery, etc. (1.5); follow up on third-party
213                                   discovery to KSU and ES&S with the LC (.7).




13                                                                                                                                                                                                          Brown Time CGG
                                                 Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 114 of 154



               A               B                                                           C                                                          D           E            F                 G

      Matter          Date             Description                                                                                                Number of January 2020 Adjusted         Initial Billing
      Description and                                                                                                                             Hours     Adjustment Total              Judgment
      Time Keeper                                                                                                                                 Billed                                  Write off
 1

      CGG Curling - Bruce    8/7/2019 Review and edit Curling objection to Secretary's attempt to keep GEMS data under seal (.5); review                  1.3                       1.3
      Brown                           email from Judge Totenberg, via H. Cole and, with M. Marks, review record and transcript for proper
214                                   response, draft and revise email to H. Cole (.8).
    CGG Curling - Bruce      8/8/2019 Numerous communications concerning FBI's delivery of image of wiped KSU server.                                     0.8                       0.8
215 Brown
    CGG Curling - Bruce     8/11/2019 Emails to M. Marks about AEO material, protective order, and GEMS database discovery.                               0.9                       0.9
216 Brown

    CGG Curling - Bruce     8/13/2019 Telephone conference with M. Marks and R. Maguire about confidential matters relating to FBI                        1.5                       1.5
217 Brown                             server.; review emails; further work on matter.
    CGG Curling - Bruce     8/15/2019 Review Judge Totenberg's Order granting motion for preliminary injunction in part; numerous                          3                         3
    Brown                             telephone calls about decision and next steps; further review of order; review emails about
218                                   sanctions.
      CGG Curling - Bruce   8/17/2019 Fee application: review authorities; review Judge Totenberg's decision on fees in the Mural Case;                   2.5                       2.5
      Brown                           review Supreme Court cases on enhancement; draft extensive memo to team on preparing fee
                                      application; review Local Rule provisions on two-phased motions; further work on fee application
219                                   issues.
    CGG Curling - Bruce     8/18/2019 Review de-certification petition; emails with D. Cross about discovery motion; emails about whether                 1.5                       1.5
220 Brown                             to submit de-certification petition to the Court.
    CGG Curling - Bruce     8/21/2019 Work on fee petition, including emails to other counsel and legal research (1.5); consider motion for               2.3                       2.3
221 Brown                             clarification or status conference regarding implementation issues (.8).
    CGG Curling - Bruce     8/22/2019 Work on motion for fees, including legal research on entitlement.                                                   2.8                       2.8
222 Brown

    CGG Curling - Bruce     8/23/2019 Motion for fees: further legal research and drafting of motion; extensive telephone discussion with                 4.4                       4.4
    Brown                             M. Marks on fees; email to counsel about fees; email to counsel about enhancement (3.5); work on
223                                   discovery, FBI server, and other issues, including motion for clarification (.9).
      CGG Curling - Bruce   8/26/2019 Draft, revise and circulate draft status report; review edits, revise, and file; substantial revisions to           4.7                       4.7
224   Brown                           Joint Discovery statement on FBI Server and then revise same and circulate.
      CGG Curling - Bruce   8/27/2019 Revise and circulate Motion for Fees (2.5); prepare for and participate in conference call with Judge               5.2                       5.2
      Brown                           Totenberg and follow up thereto (2.0); emails to team and to D. Cross about motion for fees (.5);
225                                   draft reply brief on issue of discovery of FBI Image (.2).
      CGG Curling - Bruce   8/28/2019 Further work on Motion for Fees, including consideration of enhancement and fees for successful                     3.7                       3.7
      Brown                           defense of appeal; telephone call with M. Marks and team on expenses, rates and fees; review and
226                                   circulate brief (3.7).
      CGG Curling - Bruce   8/29/2019 Edit and finalize fee petition, including collecting rates and hours from each firm, assessing resonble             4.8                       4.8
      Brown                           expenses, and tabulating and circulating for review total figures; revise, circulate, edit and file brief
                                      (3.5); other work on matter, including review of numbeous email on discovery and pending motions
                                      (.8); telephone conference with M. Marks about strategy and next steps (.5).
227

      CGG Curling - Bruce   8/30/2019 Work on fee substantiation and documentation, including emails regarding selection of expert                        3.6                       3.6
      Brown                           witness (.5); extensive work on joint brief about server discovery, including review and revision of
                                      brief and R. Wilson declaration, and multiple emails or telephone calls with R. Wilson, A. Halderman,
228                                   M. Marks, D. Cross and A. Uhler (3.1).
      CGG Curling - Bruce    9/1/2019 Draft and revise memorandum on unconstitutionality of presumption of validity of election results                   1.5                       1.5
229   Brown                           and circulate to R. McGuire and M. Marks.




14                                                                                                                                                                                                          Brown Time CGG
                                                 Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 115 of 154



               A              B                                                             C                                                           D           E            F                 G

      Matter          Date             Description                                                                                                  Number of January 2020 Adjusted         Initial Billing
      Description and                                                                                                                               Hours     Adjustment Total              Judgment
      Time Keeper                                                                                                                                   Billed                                  Write off
 1

      CGG Curling - Bruce    9/2/2019 Extensive discussion with M. Marks about North Carolina situation (.5 not billed); review strategy                    1.1                       1.1
      Brown                           and priorities in Curling, including how and when to advance clarification or reconsideration of
                                      injunctive relief (.7); work on priorities and review emails about sanctions and other issues (.4).
230

      CGG Curling - Bruce    9/4/2019 Multiple communications following up on proposed changes to Judge Totenberg's Order to address                        3.8                       3.8
      Brown                           First Quarter 2020 elections, use of GEMS, and epollbook changes, including emails and calls to B.
                                      Tyson, M. Marks, V. Russo, D. Cross, and revise proposed proposed order (2.3); review and revise
231                                   motion for sanctions (1.5).
      CGG Curling - Bruce    9/5/2019 Multiple communications about whether and how to clarify order to ensure Defendants'                                   2                         2
      Brown                           compliance with objective of developing a real backup plan; prepare for conference with
                                      defendants; telephone "meet and confer" with Defendants' counsel; emails with D. Cross and CGG
                                      team regarding same; extended telephone calls with CGG team about next steps and shape of
232                                   motion to reconsider (actual time 4.4; reduced to 2).
      CGG Curling - Bruce    9/6/2019 Substantial work on the supplemental complaint, including reviewing drafts, emails with M. Marks                      0.2                       0.2
      Brown                           and R. McGuire, revisions to supplemental complaint, researching document evidence; review and
                                      revise motion for leave; further work on all papers, finalize and file (8; actual time 9 plus, not billed);
233                                   emails about Defendants' filings under seal (.2).
      CGG Curling - Bruce    9/7/2019 Review and analysis of State's Response Brief on GEMS discovery; forward same to M. Marks; email                      2.6                       2.6
      Brown                           to counsel about unsealing the brief (.6); extensive conference with M. Marks about
                                      implementation of injunctive relief, problems with pilot, issues with certification and other obstacles
                                      that the State will face, and to ensure State complies with the Order (2.0); conference with M.
                                      Marks on Supplemental Complaint, BMDs, Martin fees and the LC, and related issues (1.0) (1.0 not
234
                                      billed).
      CGG Curling - Bruce    9/8/2019 Further work on motion for sanctions; review M. Marks' edits and further revisions; transmit to D.                    4.6                       4.6
      Brown                           Cross (1.8); work on fee application, including legal research and emails about fee experts (.8).
235

      CGG Curling - Bruce    9/9/2019 Draft outline of motion for reconsideration/regarding implementation; telephone calls and research                    2.5                       2.5
      Brown                           regarding Rule 59(e) option (2.3); telephone calls and emails regarding potential fee experts (.2).
236

      CGG Curling - Bruce   9/10/2019 Work on Rule 59(e) motion and brief, including drafting the motion, legal research on types of relief                 3.9                       3.9
      Brown                           appropriate under Rule 59(e), plaintiffs' right to monitor, and Rule 59(e) standards; start drafting
                                      brief (3.4); legal research on fees motion, including review of Kennedy v. Crittenden and other cases
237                                   where fees were enhanced because of undesirability of the case (.5).
      CGG Curling - Bruce   9/11/2019 Revise Rule 59(e) motion and brief in support of motion and circulate to R. McGuire and MRM;                          4.6                       4.6
      Brown                           email to B. Tyson about what system State planned to use for runoffs of pilots; draft and revise
                                      tactical incompetence section; extensive discussion and communications about the State's failure to
                                      plan on First Quarter 2020 elections and what to do about it in the Rule 59 motion; review brief and
                                      further discussions on framing of requested relief; emails about whether to include relief relating to
                                      failure of state to obtain state certification and legal research as to whether abstention doctrines
                                      apply (4.5, only 4.2 billed); emails about rates for fee application and briefing schedule for
238
                                      responses to Special Motion (.4).




15                                                                                                                                                                                                            Brown Time CGG
                                                 Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 116 of 154



               A              B                                                          C                                                         D           E            F                 G

      Matter          Date             Description                                                                                             Number of January 2020 Adjusted         Initial Billing
      Description and                                                                                                                          Hours     Adjustment Total              Judgment
      Time Keeper                                                                                                                              Billed                                  Write off
 1

      CGG Curling - Bruce   9/12/2019 Continue drafting and revising Rule 59(e) motion and brief, including generating and circulating new             4.5                       4.5
      Brown                           draft for review;transmit to E. Rosenberg; considering comments from team; review S. Harvey
                                      memo; review M. Marks declaration; continued revision and finalization of motion papers (4.5
                                      (actual time 6 plus)); emails about supplemental complaint, discovery, and K. Anderson proposal (.3,
239                                   not blled).
    CGG Curling - Bruce     9/15/2019 Further discussions about Rule 59(e) motion; legal research regaring same (actual time 4 plus)                   3.5           -2          1.5               0.5
240 Brown
    CGG Curling - Bruce     9/16/2019 Draft status report for M. Marks and R. McGuire; review law on bill of costs.                                     1                         1
241 Brown

    CGG Curling - Bruce     9/17/2019 Extensive work on fee petition, including multiple emails about Holcomb & Ward; emails about                     2.7                       2.7
    Brown                             potential expert on fees (R. Remar); legal research on fee petition (2.5); email to K. Burwell on duty
242                                   to preserve election electronics (.2).
      CGG Curling - Bruce   9/18/2019 Further work on fee petition, including emails and telephone calls about R. Remar; telephone                     2.6                       2.6
      Brown                           conference with M. Marks about fee petition; numerous emails about extension request (2.2); work
243                                   on motion for sanctions and transmit same to Lawyers' Committee (.4).
      CGG Curling - Bruce   9/19/2019 Review response to motion for leave to amend and emails to M. Marks and R. McGuire regarding                     1.2         -0.5          0.7
      Brown                           reply (.5); on fee application, email to R. Remar, draft, revise and file motion for extension (.5);
244                                   emails regarding Curling's bill of costs (.2).
    CGG Curling - Bruce     9/20/2019 Continue work on fees application.                                                                                3                         3
245 Brown
    CGG Curling - Bruce     9/21/2019 Mistaken time entry (original description incorrect)                                                             0.1         -0.1           0
246 Brown

    CGG Curling - Bruce     9/24/2019 Work with M. Marks and R. McGuire to finalize and file reply in support of motion for leave to file               0                         0
247 Brown                             supplemental complaint (1.0, not billed)
    CGG Curling - Bruce     9/25/2019 Work on fee application, including emails to team and R. Remar; further work on matter.                           1                         1
248 Brown

    CGG Curling - Bruce     9/26/2019 Continued work on fee application, including preparation of material for R. Remar, conference call               3.3                       3.3
    Brown                             with R. Remar, email to team; legal research on recoverability of expenses (2.6); review State's
249                                   response to Rule 59(e) motion.
    CGG Curling - Bruce     9/27/2019 Work on fee application including emails to R. Remar B. Custer C. Ichter R. McGuire W. Ney Mr.                   1.7                       1.7
250 Brown                             Marks and review file (1.5); emails with L. Bryan (.1); transmit brief to R. Wilson (.1).
    CGG Curling - Bruce     9/28/2019 Initial draft of reply brief in support of Rule 59(e) motion; conference call with R. McGuire and M.             3.5                       3.5
251 Brown                             Marks about same; email to B. Tyson about State's plans for piloted run-offs.
    CGG Curling - Bruce     9/29/2019 Continued work on fee application, including work on phasing the case and reviewing work for                     2.3                       2.3
    Brown                             reasonableness and email to R McGuire and M. Marks regarding same (1.8); work on fee recovery
252                                   information for motion for sanctions (.5).
      CGG Curling - Bruce   9/30/2019 Work on narrative for motion for sanctions and draft same into declaration; emails to D. Brody and               2.5                       2.5
253   Brown                           M. Marks about their costs.
      CGG Curling - Bruce   10/1/2019 Work on reply in support of Rule 59(e) motion including telephone conference with M. Marks and                    5                         5
      Brown                           further drafting of brief (2.5); legal research and emails about Rule 65(c)(2) (.5); work on fee
                                      application including work on evidence of rates and associated communications with E. Rosenberg
254                                   and R. Remar; email to team about documentation for fee application (2).




16                                                                                                                                                                                                       Brown Time CGG
                                                  Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 117 of 154



               A                B                                                          C                                                        D            E            F                G

      Matter          Date               Description                                                                                            Number of January 2020 Adjusted         Initial Billing
      Description and                                                                                                                           Hours     Adjustment Total              Judgment
      Time Keeper                                                                                                                               Billed                                  Write off
 1

      CGG Curling - Bruce    10/2/2019 Revise draft of Reply Brief in support of Motion for Rule 59(e) Relief and circulate to M. Marks and                3.6                    3.6
      Brown                            R. McGuire (2.4); further work on fee petition including emails about rates (.5); further work on
                                       declaration in support of motion for sanctions (1.5); work with M. Marks on revisions to Reply Brief
255                                    (2.) (time reduced 1.0).
      CGG Curling - Bruce    10/3/2019 Further work on Rule 59(e) reply brief including telephone discussions about epollbooks and voter                   2.4                    2.4
      Brown                            registration darabases (1.5); further work on fee application including telephone conversation with
256                                    R. Remar and review of his draft declaration (.9).
      CGG Curling - Bruce    10/4/2019 Revise Rule 69 reply brief.                                                                                         2.8                    2.8
257   Brown
      CGG Curling - Bruce    10/5/2019 Review Curling motion for preliminary injunction (.5, not billed); further work on motion for                       2.9                    2.9
      Brown                            sanctions including revising declaration to correct fee amounts and transmit to D. Cross (.3); work
258                                    on Rule 59(e) reply and draft revise and file motion for additional pages (2.6)
      CGG Curling - Bruce    10/6/2019 Work on Supplemental Brief in Support of Fee Application including review of early pleadings                        3.5                    3.5
259   Brown                            consider and research record of State's positions on various issues; outline brief.
      CGG Curling - Bruce    10/7/2019 For fee application review time records from W. Ney and email to him; review time records from                      2.8                    2.8
      Brown                            the LC and email to E. Rosenberg regarding issues; review submission from R. McGuire (2.3); on
260                                    Rule 59(e) reply telephone conversation with M. Marks and further work on draft (.5).
    CGG Curling - Bruce      10/8/2019 Further work on Rule 59(e) reply; finalize same and file.                                                           1.3                    1.3
261 Brown
    CGG Curling - Bruce      10/9/2019 Work on fee application brief (2.0) (time on new MPI brief not included here).                                       2                      2
262 Brown

    CGG Curling - Bruce     10/11/2019 Work on fee application; review and organization all declarations; compile time.                                     3                      3
263 Brown

    CGG Curling - Bruce     10/12/2019 Further work on fee application; complete description of work in each phase.                                        6.3                    6.3
264 Brown

    CGG Curling - Bruce     10/13/2019 Further work on fee petition; complete description of work in phases; draft and revise section                      11                     11
    Brown                              anticipating defendants' response; extensive work on revisions; work on tables of hours; further
265                                    work on draft (actual time 12.5).
    CGG Curling - Bruce     10/14/2019 Edit brief in support of motion for fees; review changes by C. Ichter E. Rosenberg R. McGuire and                   3.9                    3.9
266 Brown                              M. Marks.
    CGG Curling - Bruce
267 Brown

    CGG Curling - Bruce                  Original Pre-October 15, 2019 Time from Declaration of Bruce P. Brown, Exhibit 1                               954.5                                      35.1
268 Brown

    CGG Curling - Bruce                  January 2020 Adjustments to Pre-October 15, 2019 Time                                                          -16.65       -16.65
269 Brown

    CGG Curling - Bruce                  Adjusted Total for Pre-October 15 Time                                                                      937.85
270 Brown

    CGG Curling - Bruce
271 Brown

    CGG Curling - Bruce     10/15/2019 Fees: Review and organize declarations of Remar Rosenberg R. McGuire W. Ney and M. Mark;                             8                                       1.5
272 Brown                              finalize papers and file (Actual time 9.5).
    CGG Curling - Bruce     10/16/2019 Fee petition: follow up to filing of detailed specification; review Curling detailed specification and              1.5
    Brown                              telephone discussions regarding same; emails about corrections and additions to CGG declaration
273                                    and brief.




17                                                                                                                                                                                                        Brown Time CGG
                                                  Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 118 of 154



               A                B                                                           C                                                        D           E            F           G

      Matter          Date              Description                                                                                              Number of January 2020 Adjusted   Initial Billing
      Description and                                                                                                                            Hours     Adjustment Total        Judgment
      Time Keeper                                                                                                                                Billed                            Write off
 1

      CGG Curling - Bruce   10/17/2019 On fee application: Further work on corrected fee petition including revisions to M. Marks                         2.2
      Brown                            Declaration; proofread and edit brief; confirm and reconfirm dollar numbers; finalize and file (2.2);
                                       on BMD claim, which is not here billed: telephone conferences with M. Marks (.8) numerous emails
274                                    and drafting regarding motion for preliminary injunction (1.9).
      CGG Curling - Bruce   10/25/2019 Review deadlines and emails; prepare revise and file notice of filing additional exhibits in support of             0
      Brown                            motion for preliminary injunction; emails and telephone calls about deadline for filing bill of costs
275                                    and court's order regarding same.
    CGG Curling - Bruce     10/28/2019 Review and emails about Fulton County's papers; prepare for and conference call with R. McGuire                     0
276 Brown                              and M. Marks about next steps in BMD litigation.
    CGG Curling - Bruce      11/6/2019 Emails about reply brief on sanctions.                                                                             0.1
277 Brown

    CGG Curling - Bruce      11/7/2019 Substantial review of data and feedback on election pilot failures; emails to the Lawyers' Committee               2.2
    Brown                              and R. McGuire regarding same; review Judge Totenberg's prior orders regarding same.
278

      CGG Curling - Bruce    11/8/2019 For enforcement: Review emails and news articles about how poorly the November elections were;                     2.9
      Brown                            review emails from team conference call with M. Marks about current alternative strategies in the
                                       litigation (1.9); substantial telephone conference with Fair Fight attorneys to determine how to
279                                    conserve resources in common efforts (1.0).
    CGG Curling - Bruce      11/8/2019 Motion for Sanctions: review draft reply.                                                                          0.4
280 Brown
    CGG Curling - Bruce      11/9/2019 Motion for Sanctions: review and edit draft reply.                                                                 2.8
281 Brown

    CGG Curling - Bruce     11/11/2019 Review emails; work on sanctions motion reply; work on motion for status conference and emails                      0
282 Brown                              regarding same. (.8, not here billed)
    CGG Curling - Bruce     11/12/2019 On enforcement: Initial draft of motion for status conference; circulate same to team; revise and                  4.3
    Brown                              transmit to D. Cross (1.0, half billed here); extensive work on Reply Brief in Support of Motion for
                                       Sanctions including editing brief draft declarations of B. Brown and M. Marks numerous emails
283                                    about extensive revisions (3.8).
      CGG Curling - Bruce   11/13/2019 Further work on motion for status conference; circulate same; emails with team relating to whether                1.25
      Brown                            and to what extent to provide evidence regarding election failures; email to D. Cross regarding
284                                    strategy (actual time 3.2; billed 2.5, half billed here).
    CGG Curling - Bruce     11/14/2019 Review State's Response to Motion for fees outline response activities for team; email team and                    0.2
285 Brown                              plan conference call to address (.2).
    CGG Curling - Bruce     11/15/2019 Email to V. DuBose about Georgia Open Records Act Requests relating to elections (.2); email to D.                  0
286 Brown                              Cross regarding schedule and motions (.2).
    CGG Curling - Bruce     11/18/2019 Fee application: review State's response and supporting declarations; extensive conference with                    2.5
    Brown                              team to discuss response and allocating roles (2.2); review emails and reports on election failures
287                                    (.3).
      CGG Curling - Bruce   11/19/2019 Draft and revise motion for extension and email to counsel (.8); telephone conference with D. Cross                 0
      Brown                            and related emails (.5); plan next steps regarding discovery preservation and telephone conference
                                       with M. Marks regarding same (1.2); numerous telephone calls and emails with V. Russo M. Marks
                                       M. Bernhard and others regarding Secretary's direct contact of M. Bernard and ramifications (2.1)
288                                    (total is 4.6, but not billed here).




18                                                                                                                                                                                                   Brown Time CGG
                                                 Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 119 of 154



               A                B                                                        C                                                       D           E            F           G

      Matter          Date              Description                                                                                          Number of January 2020 Adjusted   Initial Billing
      Description and                                                                                                                        Hours     Adjustment Total        Judgment
      Time Keeper                                                                                                                            Billed                            Write off
 1

      CGG Curling - Bruce   11/20/2019 Numerous emails and telephone calls about Secretary's interference with expert M. Bernhard                     0.8
      Brown                            including emails to D. Cross M. Bernhard M. Marks R. McGuire (.8, not here billed); work on
                                       discovery for enforcement and preservation issues (.3); telephone conference and emails with M.
289                                    Marks about enforcement discovery (.5).
      CGG Curling - Bruce   11/21/2019 Work on SOS investigation issues including conference call with R. Demillo R. Martin and M. Marks               0
      Brown                            and consider options (1.5); emails regarding preservation of DREs (.2) (actual time 1.7 plus; no
290                                    charge).
      CGG Curling - Bruce    12/3/2019 Review Court's order on status conference; review pleadings requesting conference (1.0); telephone              0
      Brown                            conference with C. Ichter R. McGuire and M. Marks about status conference and related issues (.5,
291                                    not here billed).
      CGG Curling - Bruce    12/4/2019 Further work planning for status conference including review CGG's motion for status conference               0.25
292   Brown                            and consider presentation for conference (.5, half here billed).
      CGG Curling - Bruce    12/5/2019 Review file and numerous communications with counsel and opposing counsel about status                         2.4
      Brown                            conference (1.0); work on status conference brief including extensive discussions with co-counsel
293                                    and drafting and revision of same (3.8) (total is 4.8, half here billed)
      CGG Curling - Bruce    12/6/2019 Review pleadings and orders to prepare for status conference; travel to courthouse to meet with C.            3.15
      Brown                            Ichter D. Cross and clients; attend status conference; conference and telephone calls with counsel
294                                    and clients thereafter (6.3 total, half here billed)
    CGG Curling - Bruce      12/7/2019 Redacted - BMD                                                                                                  0
295 Brown
    CGG Curling - Bruce      12/8/2019 Redacted - BMD                                                                                                  0
296 Brown

    CGG Curling - Bruce      12/9/2019 Redacted - BMD                                                                                                  0
297 Brown

    CGG Curling - Bruce     12/10/2019 Redacted - BMD                                                                                                  0
298 Brown

    CGG Curling - Bruce     12/11/2019 Redacted - BMD                                                                                                  0
299 Brown

    CGG Curling - Bruce     12/12/2019 Redacted - BMD                                                                                                  0
300 Brown

    CGG Curling - Bruce     12/14/2019 Redacted - BMD                                                                                                  0
301 Brown

    CGG Curling - Bruce     12/15/2019 Redacted - BMD                                                                                                  0
302 Brown

    CGG Curling - Bruce     12/16/2019 Redacted - BMD                                                                                                  0
303 Brown

    CGG Curling - Bruce     12/17/2019 BMD MPI: Review filed Curling and filed Coalition declarations in preparation for and telephone                 1
    Brown                              conference with C. Ichter et al. regarding BMD motion strategy (1.8, not here billed); Enforcement:
                                       conference call with team about how to ensure enforcement of Judge's prior order; legal research
                                       about rule nisi's and appropriate framing of remedy; email to team regarding same (1.0).
304

      CGG Curling - Bruce   12/19/2019 Telephone call to C. Ringer; email to C. Ringer; draft circulate and revise extensive memo to                  1.7
      Brown                            Defendants' counsel about readiness for Dominion installation and progress on back-up plan
305                                    development.




19                                                                                                                                                                                               Brown Time CGG
                                                  Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 120 of 154



               A                B                                                          C                                                        D           E            F           G

      Matter          Date              Description                                                                                             Number of January 2020 Adjusted   Initial Billing
      Description and                                                                                                                           Hours     Adjustment Total        Judgment
      Time Keeper                                                                                                                               Billed                            Write off
 1

      CGG Curling - Bruce   12/20/2019 Finalize extensive email to defense counsel about readiness; telephone call with C. Ringer; email to               0.9
      Brown                            M. Marks about potential filings for judicial relief regarding need for back-up plan as ordered by the
306                                    Court
      CGG Curling - Bruce   12/21/2019 Emails to The Lawyer's Committee and client regarding discovery; draft and transmit memo to team                   0.9
      Brown                            about conversation with C. Ringer and readiness of Fulton County; review emails from C. Ichter and
307                                    R. McGuire about enforcement motion and discovery.
      CGG Curling - Bruce   12/22/2019 Review news and communications of State Senator Kirk's death and challenges the Secretary will                     0.5
308   Brown                            have with special election and readiness of BMDs.
      CGG Curling - Bruce   12/23/2019 Work on staffing for discovery for enforcement monitoring; telephone conference about motion to                    0.8
      Brown                            enforce Judge Totenberg's order on HMPB epollbooks and directions to county to provide
309                                    provision ballots.
    CGG Curling - Bruce     12/24/2019 Review and revise draft interrogatories to Secretary of State on readiness for 2020 elections and                  1.4
310 Brown                              transmit same to MRM (.4); review draft motion to enforce and draft comments (1.0).
    CGG Curling - Bruce       1/1/2020 Work on Reply Brief in Support of Motion for Fees.                                                                 1.7
311 Brown

    CGG Curling - Bruce       1/2/2020 Work on Reply Brief including legal research and review and analysis of Fulton County's brief.                     3.6
312 Brown

    CGG Curling - Bruce       1/6/2020 Work on Reply Brief including granular review of time records research on blocked billing and                       8                                   1
313 Brown                              starting drating. (Actual time 9 plus).
    CGG Curling - Bruce       1/7/2020 Enforcment: work on discovery relating to the FBI server; consider implementation status and                       0.7
314 Brown                              options for ensuring State compliance with Order to develop a back-up plan.
    CGG Curling - Bruce       1/8/2020 Work on Reply Brief.                                                                                               2.5
315 Brown

    CGG Curling - Bruce       1/9/2020 Work on Reply Brief (3.8); draft and file motion for extension of time (not billed).                               3.8
316 Brown

    CGG Curling - Bruce      1/10/2020 Work on Reply Brief.                                                                                               4.5
317 Brown

    CGG Curling - Bruce      1/14/2020 Complete first rough draft of reply and distribute to team.                                                         6
318 Brown

    CGG Curling - Bruce      1/15/2020 Work on Reply Brief.                                                                                                2
319 Brown

    CGG Curling - Bruce      1/16/2020 Work on Reply Brief.                                                                                               5.5
320 Brown

    CGG Curling - Bruce      1/16/2020 Billing Judgment Reduction for Work on Reply Brief                                                                  -8                                  8
321 Brown

322                                     Totals for Post-October Time                                                                                    72.45                                10.5
323

324                                     Total for Pre-October 15 Time                                                                                937.85
325                                     Total for Post-October 15 Time                                                                                72.45
326                                     Grand Total                                                                                                  1010.3
327                                     Write Offs
328                                       Original Write Offs Pre-October 15 Time                                                                        35.1
329                                       January 2020 Write Offs on Pre-October 15 Time                                                                16.65
330                                       Write Offs on Post-October 15 Time                                                                             10.5
331                                       Total Write Offs                                                                                              62.25




20                                                                                                                                                                                                  Brown Time CGG
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 121 of 154




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    2
                    Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 122 of 154
Legal Ease Attorney Services, Inc.
                                                                                                                         Invoice
645 Waldo Street, SE
Atlanta, GA. 30312                                                                                            Date            Invoice #

                                                                                                            5/20/2019           7595



          Bill To

       Bruce P. Brown Law
       1123 Zonolite Road
       Suite 6
       Atlanta, Georgia 30306




                                      Ref. No.                  Terms             Due Date     Order Date               Firm/Contact

                                Coalition for Good ...          Net 15            6/4/2019      5/15/2019            Bruce Brown, Esq.

                             Description                                         Qty                 Rate                   Amount

Document Pick Up Charge Zone A. Coalition for Good                                                           20.00                     20.00
Governance, et al. v Brad Raffensperger, et al. USDC Case#
1:17-cv-2989-AT.

Service of Process Zone E. (Based on Round Trip Mileage plus                                                203.00                 203.00
$35.00). Served Jennifer Doran, Elections Supervisor on 5/16/19 at
her business.

Rush Fee. **Service attempt made within two business days**                                                  25.00                     25.00

Waiting Time. Process Server arrived at 10:58 AM and was told                                                 0.00                      0.00
that Jennifer Doran was in a meeting. Served Jennifer Doran at
11:33 AM. **No charge to client**

**Emailed affidavit of service to client. Returned original affidavit                                         0.00                      0.00
of service via US Mail**




Thank you for your business.
There is a 5% late fee to all invoices over 30 days past due.                                Total                                $248.00

                                                                                             Payments/Credits                          $0.00

                                                                                             Balance Due                          $248.00


          Phone #                   Fax #                               E-mail

       404-849-1240             404-624-9181              legaleaseatlanta@outlook.com
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 123 of 154




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T



                                                                    C
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 124 of 154
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 125 of 154



      3.       Attached hereto as Exhibit “1” is a listing of tasks performed between

October 8, 2019, and January 16, 2020, by myself and other timekeepers in the Firm

as well as the date on which the work was done, the time it took to perform each

task, and the billing rate of each timekeeper. The tasks performed by others in the

Firm were performed at my direction and under my supervision.

      4.       The billing records attached hereto show that the amount billed for the

tasks performed is $22,940. That is in addition to the amount described in my initial

Declaration.

      5.       For the work performed in this action, Ichter Davis LLC charged the

Individual Coalition Plaintiffs $625, $350, $350, and $195 per hour for work

performed by myself, Mr. Davis, Ms. Berland, and Ms. LeMieux, respectively.

      7.       In my opinion, these hourly rates are well within the range charged by

civil litigation firms for similar work by persons of similar experience and ability.

This opinion is based on my experience as a litigator and managing partner of

multiple civil litigation firms. My opinion is also based on my knowledge of wat

friends and colleagues in the market charge and the Fulton County Daily Report’s

most recent billing rate report, a copy of which was attached to my initial Declaration

as Exhibit “B.”

      8.       I have reviewed the billing records in this matter for the tasks I

performed, as well as the tasks performed by Mr. Davis, Ms. Berland and Ms.



                                           2
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 126 of 154
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 127 of 154




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    1
             Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 128 of 154


Date       Timekeeper                         Time   Reference                                                     Rate      Total
10/08/19   Cary Ichter (CI) - lead attorney   2.30   Prepare narratives regarding spoliation paragraphs for        $625.00   $1,437.50
                                                     fee application; Prepare declaration for fee application;
                                                     Review and revise summary of time.

10/08/19   William Daniel Davis (WDD) -       0.70   Attention to Mr. Ichter's fee Affidavit.                      $350.00   $245.00
           attorney
10/08/19   Janis Lemieux (JL) - paralegal     0.10   Update electronic case files with Coalition Plaintiffs'       $195.00   $19.50
                                                     Reply in Support of Motion to Alter or Amend
                                                     Judgment.
10/11/19   JL                                 0.10   Update electronic case files with Curling Plaintiffs' Joint   $195.00   $19.50
                                                     Motion for Sanctions.
10/14/19   CI                                 1.50   Review and revise Petition for Fees.                          $625.00   $937.50
10/14/19   JL                                 0.10   Update electronic case files with Motion to Strike            $195.00   $19.50
                                                     Motion for Preliminary Injunction.

10/15/19   JL                                 0.20   Update electronic case files with Order granting              $195.00   $39.00
                                                     Plaintiffs' Motion to Amend/Supplement Complaints;
                                                     calendar associated deadlines.
10/16/19   JL                                 0.10   Update electronic case files with Curling Plaintiffs'         $195.00   $19.50
                                                     Notice of Filing Exhibits.
10/17/19   JL                                 0.10   Update electronic case files with Itemization of              $195.00   $19.50
                                                     Attorney Fees.
10/18/19   JL                                 0.10   Update electronic case files with Response to Motion          $195.00   $19.50
                                                     for Preliminary Injunction.
10/23/19   JL                                 0.10   Update electronic case files with Order granting in part      $195.00   $19.50
                                                     and denying in part Coalition Plaintiffs' Motion to
                                                     Amend Judgment.
10/23/19   JL                                 0.10   Update electronic case files with Order granting              $195.00   $19.50
                                                     Consolidated Briefing on Plaintiffs' Motions for
                                                     Preliminary Injunction.
10/23/19   JL                                 0.10   Update electronic case files with Coalition Plaintiffs'       $195.00   $19.50
                                                     Motion for Preliminary Injunction and Brief In
                                                     Support.
10/28/19   JL                                 0.10   Update electronic case files with pleadings responding        $195.00   $19.50
                                                     to Curling Plaintiffs' Am. Complaint and Coalition
                                                     Plaintiffs' Supplemental Complaint.
10/28/19   JL                                 0.10   Update electronic case files with pleadings responding        $195.00   $19.50
                                                     to Curling Plaintiffs' Am. Complaint and Coalition
                                                     Plaintiffs' Supplemental Complaint.
10/29/19   JL                                 0.10   Update electronic case files with Notice of Leave of          $195.00   $19.50
                                                     Absence.
11/04/19   JL                                 0.10   Update electronic case files with Notice of Filing            $195.00   $19.50
                                                     Record of Related Case.
11/05/19   JL                                 0.10   Update electronic case files with Response to Motion to       $195.00   $19.50
                                                     Dismiss Curling Plaintiffs' Complaint and Coalition
                                                     Plaintiffs' Supplemental Complaint.
11/08/19   CI                                 0.50   Exchange emails with Ms. Marks regarding spoliation           $625.00   $312.50
                                                     brief; Review Mr. Cross' sanctions brief.
11/18/19   CI                                 1.50   Review Defendant's Response to Attorney's Fees                $625.00   $937.50
                                                     Motion; Conference call regarding Response to
                                                     Attorney's Fees Motion with entire team.
11/20/19   JL                                 0.10   Update electronic case files with Order Granting Motion       $195.00   $19.50
                                                     for Extension.
11/22/19   JL                                 0.10   Update electronic case files with Response to Motion          $195.00   $19.50
                                                     for Fees.
11/25/19   JL                                 0.10   Update electronic case files with recent Order.               $195.00   $19.50
11/25/19   CI                                 1.50   Review Court Order regarding GEMs database;                   $625.00   $937.50
                                                     Exchange email correspondence with Mr. Gross and
                                                     Ms. Marks; Conference with Ms. Marks; Exchange
                                                     emails with Mr. Draper (ESI Vendor); Review and
                                                     revise letter to opposing counsel for preservation of
                                                     retired election equipment.
             Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 129 of 154


11/28/19   CI                              0.30   Exchange email correspondence with Mr. Brown and           $625.00   $187.50
                                                  Ms. Marks.
12/02/19   CI                              0.80   Review State Defendant's Request for Status                $625.00   $500.00
                                                  Conference; Prepare email correspondence to State
                                                  Defendants regarding production of inventory lists
                                                  produced by counties.
12/02/19   JL                              0.10   Update electronic case files with court filings.           $195.00   $19.50
12/03/19   CI                              1.30   Prepare email correspondence to opposing counsel           $625.00   $812.50
                                                  regarding inventory of county equipment; Review
                                                  Order regarding Status Conference; Conference call
                                                  with Mr. Brown and Mr. Maguire regarding Status
                                                  Conference.
12/03/19   JL                              0.20   Update electronic case files with Notice of Hearing and    $195.00   $39.00
                                                  calendar same.
12/03/19   JL                              0.10   Update electronic case files with Order regarding status   $195.00   $19.50
                                                  hearing; confirm calendaring for same.
12/04/19   CI                              0.30   Exchange email correspondence with Mr. Brown and           $625.00   $187.50
                                                  Mr. Maguire.
12/05/19   CI                              3.00   Exchange multiple emails with team regarding               $625.00   $1,875.00
                                                  preparation for Status Conference; Conference call
                                                  regarding same; Prepare module for Status Conference
                                                  filing regarding preservation of evidence; Review email
                                                  to opposing counsel regarding preservation of
                                                  equipment.
12/05/19   Jill Connors (JC) - paralegal   0.80   Proofread and edit Motion for Use of Electronic            $195.00   $156.00
                                                  Equipment at Status Conference and Proposed Order;
                                                  Finalize and e-file same.
12/06/19   CI                              3.00   Travel to courthouse; Meeting with team and Mr. Cross      $625.00   $1,875.00
                                                  ahead of Status Conference; Attend Status Conference;
                                                  Return travel to office.
12/09/19   JL                              0.10   Update electronic case files with Minute Entry of          $195.00   $19.50
                                                  Proceedings on 12/6/19.
12/09/19   JL                              0.10   Update electronic case files with Status Report in         $195.00   $19.50
                                                  advance of hearing.
12/10/19   CI                              1.00   Various communications with Ms. Mark and Mr. Gross         $625.00   $625.00
                                                  regarding KSU server image and inventory of DRE
                                                  equipment held by State; Prepare email to State
                                                  Defendants.
12/10/19   JL                              0.10   Update electronic case files with transcript of status     $195.00   $19.50
                                                  conference.
12/15/19   CI                              1.80   Review and revise Reply Brief for Plaintiff's Motion for   $625.00   $1,125.00
                                                  Preliminary Injunction.
12/16/19   JL                              0.10   Update electronic case files with Reply to Response to     $195.00   $19.50
                                                  Motion for Preliminary Injunction.
12/17/19   CI                              2.00   Exchange various emails with team regarding follow up      $625.00   $1,250.00
                                                  on discovery issues, KSU server, and spoliation issues;
                                                  Review Protective Order; Prepare email regarding AEO
                                                  issue; Prepare email to State Defendant's counsel
                                                  regarding the destruction of equipment.

12/18/19   CI                              1.80   Review various emails with team; Conference call with      $625.00   $1,125.00
                                                  team; Prepare email to State Defendants regarding the
                                                  preservation of DREs and identifying DREs for
                                                  production and inspection.
12/19/19   CI                              0.30   Exchange various emails with team regarding retention      $625.00   $187.50
                                                  of DRE equipment and spoliation.
12/22/19   CI                              0.70   Exchange emails with team; Review list of documents        $625.00   $437.50
                                                  to be subpoenaed from Cobb County.
12/23/19   CI                              2.30   Exchange various emails with team regarding discover       $625.00   $1,437.50
                                                  to be pursued; Review and revise Subpoena to Cobb
                                                  County; Prepare email to Mr. Belinfante regarding Ms.
                                                  Marks' right to review KSU server image data;
                                                  Exchange emails with Ms. Monyak regarding Cobb
                                                  Subpoena.
            Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 130 of 154


12/23/19   JC                 1.00   Prepare Subpoena to Janine Eveler; Prepare Notice of         $195.00   $195.00
                                     Intent to Serve Subpoena on Janine Eveler and e-file
                                     same; Telephone conference with Ms. Marilyn Marks.
12/24/19   CI                 1.00   Prepare Plaintiff's Third Interrogatories to Defendant       $625.00   $625.00
                                     Secretary of State; Various email exchanges with team.

12/26/19   JC                 1.20   Prepare Interrogatories in final form; Prepare Rule 5.4      $195.00   $234.00
                                     Certificate and e-file same; Confirm all attorneys of
                                     record who are still in case to ensure accuracy of
                                     service; Statutory Electronic Service and service via US
                                     Mail of same.
12/27/19   JC                 0.80   Prepare Coalition Plaintiffs' Third Interrogatories to       $195.00   $156.00
                                     Defendant Secretary of State; Prepare Rule 5.4
                                     Certificate of Service; E-file Rule 5.4 Certificate;
                                     Statutory Electronic Service and service via US Mail of
                                     Interrogatories; Attention to calendaring relevant case
                                     deadlines.
12/27/19   CI                 0.80   Conference with Ms. Marks regarding discovery and            $625.00   $500.00
                                     injunction issues.
12/30/19   CI                 1.30   Exchange email with opposing counsel regarding Ms.           $625.00   $812.50
                                     Mark's access to information from KSU server; Prepare
                                     email regarding potential injunction motion; Exchange
                                     various emails regarding Secretary of State's request for
                                     Status Conference.
12/31/19   CI                 0.30   Conference with Ms. Marks to discuss deposition of           $625.00   $187.50
                                     Secretary of State, project manager and dealing with the
                                     Defendant's request for Status Conference.
01/01/20   CI                 3.00   Review and revise Response to Defendant's Request for        $625.00   $1,875.00
                                     Status Conference; Review and revise Fail Safe
                                     Summary; Review and revise Implementation Status
                                     Report Request and Proposed Elements; Exchange
                                     emails with Ms. Marks.
01/02/20   CI                 0.30   Exchange email correspondence with team; Review              $625.00   $187.50
                                     email correspondence regarding Cobb subpoena from
                                     Ms. Monyak and Mr. Russo.
           JL                 2.00   Exchange email correspondence with counsel; prepare          $195.00   $390.00
                                     Declaration of Cary Ichter; format exhibit to same;
                                     identify formatting issues in draft Report and
                                     communicate corrections to counsel; begin drafting
                                     Motion for Leave to File Under Seal; examine
                                     Protective Order and communicate with counsel
01/15/20                             regarding duty to confer.
01/16/20   JL                 2.50   Format revised exhibits, prepare all slip sheets for same;   $195.00   $487.50
                                     confirm citations to exhibit numbers within Status
                                     Report and within Declarations; revise Certificate of
                                     Service to Status Report; finalize and file Status Report
                                     and exhibits; zip and forward stamped-filed e-copies of
                                     same to counsel.
01/16/20   WDD                0.50   Organize fee slips for supplemental fee affidavit.           $350.00   $175.00
                                     TOTAL                                                                        $22,940.00
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 131 of 154




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T


                                                                    D
        Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 132 of 154




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION



   DONNA CURLING, ET AL.,

        Plaintiffs,                             Civil Action File No.
                                                1: 17-CV-2989-AT
   V.


   BRAD RAFFENSPERGER, ET AL.,

        Defendants.



                      DECLARATION OF JOHN POWERS


         1.    My name is John Powers. I make this declaration pursuant to 28

U.S.C. § 1746 in support of the fee request submitted by the Coalition Plaintiffs in

this case.

        2.     I am a Counsel with the Lawyers' Committee for Civil Rights Under

Law. The Declaration of Ezra D. Rosenberg and the accompanying exhibits

support the Lawyers' Committee' s detailed specification of hours worked and

expenses incurred in this matter through October 17, 2019. See Doc. 632, Exhibit

E, at 156-257.
      Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 133 of 154




       3.     Mr. Rosenberg's declaration also identifies the hourly rates for each

timekeeper associated with the Lawyers' Committee. See Rosenberg Deel. ,r 47.

                                     EXPENSES

       4.     As of October 17, 2019, the date of the filing of the detailed

specification, the Lawyers' Committee had incurred $13,155.30 in expenses. Id. ,r

56.

       5.    The Lawyers' Committee is subtracting $25 worth of meal-related

expenses, see Doc. 660 at 40, from the total amount sought. The Lawyers'

Committee therefore currently seeks recompense for $13,130.30 in expenses.

                               ATTORNEYS' FEES

       6.    At the time of the filing of the detailed specification on October 17,

2019, Lawyers' Committee attorneys had worked 760.5 billable hours on the case,

incurring a total of $266,730 in attorneys' fees. See Rosenberg Deel. ,r 52.

      7.     The Lawyers' Committee is subtracting 17.5 of Mr. Rosenberg's

hours and 5.0 of Mr. Brody's hours spent traveling from the total number of hours

billed. See Doc. 660 at 26. When multiplied by Messrs. Rosenberg and Brody' s

hourly rates, this causes a reduction of $13,375 to the total attorneys' fees sought

by the Lawyers' Committee.




                                          2
     Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 134 of 154




       8.     Between November 15 and 21, 2019, and between January 15 and 16,

2020, I worked a total of 12.1 hours on the reply brief in support of the Coalition

Plaintiffs' attorneys' fees motion. That time includes researching, drafting,

reviewing, and editing various drafts of the reply brief, conversations with Jacob

Conarck and Ezra Rosenberg regarding the brief, and drafting, reviewing, editing,

and finalizing this declaration.

       9.     I supervised the work of Jacob Conarck on the reply brief in support

of the Coalition Plaintiffs' attorneys' fees motion. He worked a total of 15.6 hours

on the brief between November 15 and 21 , 2019. That time includes researching,

drafting, reviewing, and editing various drafts of the reply brief, as well as

conversations with me and Ezra Rosenberg regarding the brief.

       10.   Between January 9 and 15, 2020, I worked a total of 8.3 hours on

Coalition Plaintiffs' Status Report Regarding BMD Implementation and Response

to State Defendants' Request to Destroy DRE System Records, Doc. 699. That

time includes drafting, reviewing, and editing various drafts of the brief, reviewing

evidence, and conversations and email communications with Marilyn Marks,

Bradley Phillips, Ritchie Wilson, Robert McGuire, and others regarding the

content of the brief and related strategy matters.




                                          3
        Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 135 of 154




         11.   When multiplied by our hourly rates, these additional 36 billable

hours amount to $12,060 in additional attorneys' fees sought by the Lawyers'

Committee.

         12.   After the additions and subtractions, the Lawyers' Committee now

seek recompense for 13 .5 additional hours but are seeking $1,315 less in attorneys'

fees.

         13.   The Lawyers' Committee now seeks recompense for 774 hours of

work, which amounts to $265,415 in attorneys' fees.

 TOTAL AMOUNT SOUGHT FOR ATTORNEYS' FEES AND EXPENSES

         14.   The total amount of attorneys' fees and litigation sought by the

Lawyers' Committee in this matter for work performed and expenses incurred

through January 16, 2020 is $278,545.30

         15.   Pursuant to 28 U.S.C. § 1746 I declare under penalty of perjury that

the foregoing is true and correct.

         This f 0~day of January, 2020.




                                               Powe



                                           4
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 136 of 154




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    E
   Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 137 of 154




              IN THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                                )
 DONNA CURLING, et al.                          )
                                                )
 Plaintiff,                                     )
                                                )   CIVIL ACTION FILE
 vs.                                            )   NO.: 1:17-cv-2989-AT
                                                )
 BRAD RAFFENSPERGER, et al.                     )
                                                )
 Defendant.                                     )
                                                )
                                                )

                   DECLARATION OF MARILYN MARKS

         I, MARILYN MARKS, hereby declare under penalty of perjury,

pursuant to 28 U.S.C. § 1746, that the following is true and correct:


1. I have personal knowledge of all facts stated in this declaration and, if

   called to testify, I could and would testify competently thereto.

2. I am the Executive Director of Plaintiff Coalition for Good Governance.

3. Attached as Exhibit 1 is a true and correct copy of a document that I

       received from the Attorney General of the State of Georgia in response to

       a Georgia Open Records Act Request.

4. I supervise our analysts and paid interns who spend virtually all of their

       hours in direct litigation support. This support is of the nature of direct

       support that would be provided by paralegals, legal assistants or research

       assistants in a law firm engaged in a case such as this one.

                                          1
  Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 138 of 154




5. Our standard pay rate for the duration of this case has been $17 per hour

   for the interns and analysts. We reimburse direct expenses such mileage,

   parking, postage, reimbursement of Open Records Request fees if they

   have paid them directly, and office supplies.

6. Taran Greenwald has worked on an as needed basis in litigation support

   since mid-November 2018.

7. Greenwald’s work has included a range of direct litigation support work

   from messenger service tasks to reseaching anomalies in the 2018

   elections. Almost none of his work is in administrative support for

   Coalition for Good Governance.

8. His work has routinely involved picking up and delivering discovery

   related documents, scanning and organizating them into electronic files.

   He has copied and organized deposition and hearing support files for the

   attorneys and delivered such files and supplies.

9. Greenwald’s research work is under my direction based on requests from

   the attorneys regarding evidence that requires collection and

   coordination. For example, Greenwald initiated scores of Georgia Open

   Records requests regarding the administration and documentation of the

   2018 and 2019 relevant elections. Upon receiving responses, he

   organized, summarized and followed up where necessary, bringing to my


                                      2
  Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 139 of 154




   attention pertinent information for evidence collection. This is work that

   would otherwise be done by a paralegal or research analyst.

10. Greenwald also made or obtained recordings of election superintendents’

   public meetings and made transcripts of relevant portions for attorney

   review and inclusion in Court filings where appropriate, including

   highlighting significant information in the transcripts. This is work that

   would typically be done by paralegals or legal asssitants.

11. The vast majority of Greenwald’s analytical work related to the manual

   review of manual records of 2018 and 2019 election results at the

   precinct and machine level as reported on polling place tapes, which are

   difficult to decipher, handle and transcribe. The purpose of the work was

   to locate anomalous or erroneously reported results, such as the

   Winterville Precinct anomalies in Clarke County.

12. The many hours of laborious and tedious manual work to locate

   anomalies and document and DRE system reporting errors was

   necessitated only because the Defendants refused to permit access to the

   non-confidential data in the GEMS databases.

13. Greenwald also analyzed data patterns and counties’ individual results

   reporting patterns during the process and became quite knowledgeable in

   identifying unusual results, anomalies, and machines and reports that


                                       3
    Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 140 of 154




    require further investigation—more so than anyone on our team.

    Greenwald prepared reports prioritizing and describing the follow up

    analysis needed.

 14. This level of knowledge and analytical skill would bear a market rate of

    well over $200 per hour if Greenwald were working as a legal assistant in

    a law firm engaged in this research effort.

 15. Greenwald’s reimbursed expenses related to this case total $2,061.14

    (attached as Exhibit 2-2).

 16. Greenwald’s hours of direct litigation support at $17 per hour pay rate

    total $30,285.50. (attached as Exhibit 2-1). However, to compensate for

    Greenwald’s training time and unrelated tasks, the Coalition for Good

    Governance reduced the amount sought for Greenwald’s time by $2,521,

    bringing the total time and expenses sought for reimbursement to

    $29,826.

17. Executed on this date, January 21, 2020.



                                                  Marilyn Marks




                                       4
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 141 of 154




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    1
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 142 of 154
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 143 of 154




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    2-1
        Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 144 of 154


Taran Greewald paid hours
2019
Hours
Mon 7/22: 1:00-2:00pm. 1 hour.
Tue 7/23: 2:00-11:00pm. 9 hours.
Wed 7/24: 11:00am-4:00pm. 5 hours.
Thu 7/25: 6:00pm-12:00am. 6 hours.
Fri 7/26: 11:30am-8:30pm. 9 hours.
Sat 7/27: 12:00pm-12:00am. 12 hours.
Sun 7/28: 2:00pm-12:00am. 10 hours.
Mon 7/29: 12:00-8:00pm. 8 hours.
Tue 7/30: 3:00pm-12:00am. 9 hours.
Wed 7/31: 4:00pm-12:00am. 8 hours.
Thu 8/1: 8:00pm-12:00am. 4 hours.
Fri 8/2: 4:00pm-12:00am. 8 hours.
Sat 8/3: 12:00-6:00pm. 6 hours.
Sun 8/4: 3:00-5:00am. 2 hours.
Mon 8/5: 12:00pm-3:00pm. 3 hours
Tue 8/6: 5:00-7:00am, 10:30am-7:30pm. 11 hours.
Wed 8/7: 5:00am-12:00pm. 7 hours.
Thu 8/8: 1:00-11:30pm. 10.5 hours.
TOTAL: 128.5 HOURS.                                                         128.5



HOURS
Mon 7/1: 12:00pm-12:00am. 12 hours.
Tue 7/2: 12:00pm-12:00am. 12 hours.
Wed 7/3: 12:00am-6:00am, 5:00pm-12:00am. 13 hours.
Thu 7/4: 12:00am-6:00am, 12:00pm-6:00pm. 12 hours.
Fri 7/5: 11:00am-12:00am. 13 hours.
Sat 7/6: 9:30am-3:30pm, 7:00pm-12:00am. 11 hours.
Sun 7/7: 2:30pm-12:00am. 9.5 hours.
Mon 7/8: 12:00pm-12:00am. 12 hours.
Tue 7/9: 1:00pm-12:00am. 11 hours.
Wed 7/10: 12:00pm-12:00am. 12 hours.
Thu 7/11: 12:00am-4:30am, 12:00pm-12:00am. 16.5 hours.
Fri 7/12: 12:00pm-12:00am. 12 hours.
Sat 7/13: 9:00pm-12:00am. 3 hours.
Sun 7/14: 12:00am-7:30am. 7.5 hours.
Mon 7/15: 1:00pm-10:00pm. 9 hours.
Tue 7/16: 4:00pm-12:00am. 8 hours.
Wed 7/17: 8:00am-12:00pm. 4 hours.
       Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 145 of 154


Thu 7/18: 1:00pm-9:00pm. 8 hours.
Fri 7/19: 1:00pm-9:00pm. 8 hours.
Sat 7/20: 1:00pm-7:00pm. 6 hours.

TOTAL: 199.5 HOURS                                                         199.5


HOURS
Mon 6/10: 12:30-3:30pm--3 hours.
Tue 6/11: 3:30-7:00pm--3.5 hours.
Thu 6/13: 2:30-4:00pm, 6:00-10:30pm--6 hours.
Fri 6/14: 3:00-7:30pm--4.5 hours.
Sat 6/15: 2:30-11:30pm--9 hours.
Mon 6/17: 12:00-3:00am, 2:30pm-12:00am--12.5 hours.
Tue 6/18: 12:00-3:00am, 2:00-9:00pm--10 hours.
Wed 6/19: 4:00pm-12:00am--8 hours
Thu 6/20: 12:00-2:30am, 10:00am-2:00pm, 6:00pm-12:00am--12.5 hours.
Fri 6/21: 5:00pm-12:00am--7 hours.
Sat 6/22: 4:00pm-12:00am--8 hours.
Sun 6/23: 2:00-8:00pm--6 hours.
Tue 6/25: 1:30-3:30pm, 8:30-9:00pm--2.5 hours.
Wed 6/26: 3:00pm-7:30pm--4.5 hours.
Thu 6/27: 2:00-7:00pm, 8:00pm-12:00am--9 hours.
Fri 6/28: 8:00am-12:00am--16 hours.
Sat 6/29: 12:00pm-12:00am--12 hours.
Sun 6/30: 9:00am-12:00am--15 hours.

TOTAL: 149 HOURS.                                                           149




Mon 5/13: 2am-8am; 10am-3pm. 11 hours.
Tue 5/14: 7pm-12am. 5 hours.
Wed 5/15: 12am-7am. 7 hours.
Thu 5/16: 12am-7am. 7 hours.
Fri 5/17: 12pm-5pm. 5 hours.
Sat 5/18: 5pm-11pm. 6 hours.
Sun 5/19: 2pm-12am. 10 hours.
Mon 5/20: 12am-2am; 3pm-12am. 11 hours.
Tue 5/21: 4pm-12am. 8 hours.
Wed 5/22: 1pm-4pm; 6pm-9pm. 6 hours.
Thu 5/23: 12pm-3pm. 3 hours.
Thu 6/6: 12pm-2pm. 2 hours.
Fri 6/7: 12pm-2pm. 2 hours.
          Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 146 of 154


Sat 6/8: 4pm-10pm. 6 hours.
Sun 6/9: 5pm-11pm. 6 hours.

TOTAL: 95 HOURS                                                                 95




HOURS

Mon 4/22: 2:30-7:30pm. 5 hours.
Tue 4/23: 3:00-5:00pm. 2 hours.
Wed 4/24: 4:00pm-8:00pm. 4 hours.
Thu 4/25: 7:00pm-12:00am. 5 hours.
Fri 4/26: 1:00-11:00am. 10 hours.
Sun 4/28: 9:30am-10:00pm. 12.5 hours.
Mon 4/29: 10:00am-12:00am. 14 hours.
Tue 4/30: 12:00pm-12:00am. 12 hours.
Wed 5/1: 12:00pm-12:00am. 12 hours.
Thu 5/2: 12:00-2:00am; 10:00am-12:00am. 16 hours.
Fri 5/3: 11:00am-12:00am. 13 hours.
Sat 5/4: 11:00am-12:00am. 13 hours.
Sun 5/5: 12:00-1:00am. 1 hour.
Mon 5/6: 5:00-11:00pm. 6 hours.
Tue 5/7: 5:00pm-12:00am. 7 hours.
Wed 5/8: 12:00-2:00am; 1:00pm-12:00am. 13 hours.
Thu 5/9: 12:00-2:00am; 12:00pm-12:00am. 14 hours.
Fri 5/10: 4:30pm-12:00am. 7.5 hours.
Sat 5/11: 12:00-2:00am; 4:00pm-12:00am. 10 hours.
Sun 5/12: 12:00-1:30am. 1.5 hours.

TOTAL: 178.5 HOURS                                                            178.5

Mon 3/25: 12:00-7:00pm. 7 hours.
Tue 3/26: 2:00-4:30am; 4:00-6:00pm; 9:00pm-12:00am. 9.5 hours.
Wed 3/27: 12:00-4:00am;; 9:00pm-12:00am. 7 hours.
Thu 3/28: 12:00-3:00am; 3:00pm-12:00am. 12 hours.
Fri 3/29: 12:00-9:00am; 7:00pm-12:00am. 14 hours.
Sat 3/30: 5:00-8:00pm. 3 hours.
Sun 3/31: 7:00pm-12:00am. 5 hours.
Mon: 4/1: 12:00-5:00am; 7:00pm-12:00am. 10 hours.
Tue 4/2: 2:00pm-12:00am. 10 hours.
Wed 4/3: 2:00-10:00pm. 8 hours.
Thu 4/4: 12:00-3:00pm. 3 hours.
Fri 4/5: 6:00-10:00pm. 4 hours.
Sat 4/6: 6:00-11:00pm. 5 hours.
Sun 4/7: 8:00pm-12:00am. 4 hours
Mon 4/8: 7:00am-7:00pm. 12 hours.
Tue 4/9: 9:00am-2:00pm; 5:00pm-12:00am. 12 hours.
Wed 4/10: 12:00-4:30am. 2:30-4:00pm. 6 hours
Thu 4/11: 4:00-8:00pm. 4 hours.
          Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 147 of 154


Fri 4/12: 4:00-10:00pm. 6 hours.
Sat 4/13: 12:00-5:00pm. 5 hours.
Sun 4/14: 7:00-11:00am. 4 hours.

TOTAL HOURS: 150.5                                                            150.5

Mon 3/4-- 12:30-2:00pm; 3:00-3:30pm; 6:00-8:00pm. 4 hours.
Tue 3/5-- 5:00-10:00pm. 5 hours.
Wed 3/6-- 4:00-8:00pm. 4 hours.
Thu 3/7-- 5:30-7:30pm; 10:00pm-12:00am. 4 hours.
Fri 3/8-- 12:00-4:00am; 5:00-11:30pm. 10.5 hours.
Sat 3/9-- 5:00-7:30pm. 2.5 hours.
Sun 3/1-- 4:00-4:30am; 5:00-8:00pm. 3.5 hours.
Mon 3/11-- 4:00-8:00pm. 4 hours.
Tue 3/12-- 9:00pm-12:00am. 3 hours.
Wed 3/13-- 12:00-5:00am; 8:00pm-12:00am. 9 hours.
Thu 3/14-- 12:00-8:00am; 5:00-8:00pm. 11 hours.
Sat 3/16-- 7:00pm-12:00am. 5 hours.
Sun 3/17-- 12:00-8:00am. 8 hours.
Tue 3/19-- 2:00-11:00pm. 9 hours.
Wed 3/20-- 3:00pm-12:00am. 9 hours.
Thu 3/21-- 3:00-9:00pm. 6 hours.
Fri 3/22-- 12:00-7:00pm. 7 hours.
Sat 3/23-- 11:00am-12:00am. 13 hours.
Sun 3/24-- 12:00pm-12:00am. 12 hours.

TOTAL: 129.5 HOURS                                                            129.5


Mon 2/11: 4:00pm-1:00am--9 hours.
Tue 2/12: 4:00pm-3:30am-- 11.5 hours.
Wed 2/13: 4:00pm-12:00am-- 8 hours.
Thu 2/14: 9:00pm-1:00pm-- 14 hours.
Sat 2/16: 9:00am-10:30pm-- 13.5 hours.
Sun 2/17: 11:00pm-Noon-- 13 hours.
Tue 2/19: 3:00pm-6:00pm; 11:00pm-4:00am-- 8 hours.
Wed 2/20: 11:000am-1:00am-- 14 hours.
Thu 2/21: 3:00pm-1:00am-- 10 hours.
Fri 2/22: 2:30pm-5:00pm-- 2.5 hours.
Sat 2/23: 2:30pm-5:30pm-- 3 hours.
Sun 2/24: 11:00pm-6:00pm-- 7 hours.
Tue 2/26: 2:00pm-6:00pm-- 4 hours.
Thu 2/28: 1:00pm-4:00pm; 8:00pm-11:00pm-- 6 hours.
Fri 3/1: 12:00pm-6:00pm; 10:00pm-12:00am-- 8 hours.
Sat 3/2: 12:00pm-7:00pm-- 7 hours.
Sun 3/3: 2:00pm-9:00pm-- 7 hours.
TOTAL HOURS: 145.5                                                            145.5


Mon 1/21--1:30am-5:30am; 4:30pm-4:30am Tue 1/22. 16 hours.
Tue 1/22--1:45pm-3:15pm. 1.5 hours.
Wed 1/23--2:00pm-4:30pm; 7:00-11:00pm. 6.5 hours.
          Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 148 of 154


Thu 1/24--1:00-1:30 pm; 6:45-7:15pm. 1 hour.
Fri 1/25--4:00pm-1:00am Sat 1/26. 9 hours.
Sat 1/26--4:00pm-12:00am. 8 hours.
Sun 1/27--5:00am-5:30am; 5:00pm-9:00pm. 4.5 hours.
Mon 1/28--11:30am-4:00pm. 4.5 hours.
Tue 1/29--3:00pm-2:00am Wed 1/30. 11 hours.
Wed 1/30--4:00pm-5:00am Thu 1/31. 13 hours.
Fri 2/1--12:00am-8:00am; 5:00pm-4:00am Sat 2/2. 19 hour.
Sat 2/2--5:00pm-6:30am Sun 2/3. 13.5 hours.
Sun 2/3--7:00pm-4:30pm Mon 2/4. 21.5 hours.
Tue 2/5--3:00pm-3:00am Wed 2/6. 12 hours.
Wed 2/6--7:00pm-12:00am. 5 hours.
Fri 2/8--1:45pm-3:30pm; 7:00pm-9:15pm. 4 hours.

TOTAL: 150 HOURS                                                                150

Mon 1/7--4:45pm-10:45pm. 6 hours.
Wed 1/9--9:15am-11:15am; 6:10pm-7:40pm. 3.5 hours.
Fri 1/11--4:15pm-2:15am Sat 1/12. 10 hours.
Sat 1/12--4:30pm-7:30pm. 3 hours.
Sun 1/13--1:30am-5:00am; 4:30pm-4:30am Mon 1/14. 15.5 hours.
Mon 1/14--5:30am-8:30am; 5:30pm-2:00am Tue 1/15. 11.5 hours.
Tue 1/15--3:30pm-3:45pm; 9:15pm-10:45pm. 1.75 hours.
Wed 1/16--2:00am-3:30am; 7:30pm-10:00pm; 11:00pm-12:30am Thu 1/17. 5.5 hours.
Thu 1/17--8:15am-5:15pm. 9 hours.
Fri 1/18--9:15am-11:00am; 1:15pm-2:45pm. 3.25 hours.
Sat 1/19--2:45-4:45pm; 5:45pm-4:45am Sun 1/20. 13 hours.
Sun 1/20--9:00pm-12:00am Mon 1/21. 3 hours.
TOTAL: 85 HOURS.                                                                 85




2018
Mon 12/31---1:30pm-5:00pm; 10:00pm-11:00pm. 4.5 hours.
Tue 1/1----5:00pm-11:00pm; 3:00am-4:00am Wed 1/2. 7 hours.
Wed 1/2---4:00pm-7:00pm. 3 hours.
Thu 1/3---4:00pm-2:00am Fri 1/4. 10 hours.
Fri 1/4---4:00pm-8:00pm; 9:00pm-3:00am Sat 1/5. 10 hours.
Sat 1/5---9:00pm-9:30am Sun 1/6. 12.5 hours.

Total: 47 HOURS.                                                                 47

Tues 12/25 11:30pm-1:30am Wed 12/26. 2 hours.
Wed 12/26 3:15pm-1:45am Thu 12/27. 10.5 hours.
Thu 12/27 2:45pm-5:45am Fri 12/28 15 hours.
Fri 12/28 6:00pm-7:30pm 1.5 hours
Sat 12/29 5:50am-6:20am; 3:00pm-6:00pm. 3.5 hours.
Sun 12/30 7:00pm-11:00pm. 4 hours.

TOTAL: 36.5 HOURS                                                               36.5
          Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 149 of 154


Mon 12/17 5:30pm-1:30am Tue 12/18: 8 hours.
Tue 12/18 4:15pm-3:45am Wed 12/19: 11.5 hours.
Wed 12/19 2:45pm-6:15pm; 8:30pm-4:30am Thu 12/20: 11.5 hours.
Thu 12/20 12pm-12am Fri 12/21: 12 hours.
Fri 12/21 8:30am-12:30pm: 4 hours.
Sun 12/23 4:30pm-6:30am Mon 12/24 14 hours.

TOTAL: 61 HOURS.                                                              61

Mon 12/10--4:00pm-1:30am Tue 12/11. 9.5 hours.
Tue 12/11--9:00pm-1:00am Wed 12/12. 4 hours.
Wed 12/12--10:00am-11:00pm. 13 hours.
Thu 12/13--11:00am-12:00am Fri 12/14. 13 hours.
Fri 12/14--4:00pm-8:30pm; 9:30pm-2:30am Sat 12/15. 9.5 hours.
Sat 12/15--2:30pm-4:30pm. 2 hours.

TOTAL: 51 HOURS.                                                              51


Hours

Mon 12/3 1:30am-5:30am; 6:00pm-4am Tue 12/4. 14 hours.

Tue 12/4 11:30am-12:00pm; 1:00pm-8:30pm. 8 hours.

Wed 12/5 9:30am-10:00am. 0.5 hours.

Thur 12/6 9:00pm-3:00am Fri 12/7 6 hours.

Sat 12/8 1:00am-9:00am; 1:30pm-7:00pm 13.5 hours.

Sun 12/9 9:00pm-11:00pm 2 hours.

TOTAL: 44 HOURS.                                                              44

-----------------------------
Mon 11/26: 8:00am-10:00am; 1:00pm-4:00pm; 7:00pm-11:00pm. 9 hours.
Tues 11/27 2:00pm-4:00am Wed 11/28. 14 hours.
Wed 11/28 4:30pm-12:30am Thurs 11/29. 8 hours.
Thurs 11/29 5:00pm-3:30am Fri 11/30. 10.5 hours.
Sat 12/1 7:00pm-1:30am Sun 12/2. 6.5 hours.
Sun 12/2 2:30am-8:30am. 6 hours.

TOTAL: 54 hours.                                                              54
_____
Friday 11/16 11:00pm-Saturday 11/17 7:00am. 8 hours.
Saturday 11/17 4:30pm-7:30pm; 9:30pm-Sunday 11/18 2:00 am. 7.5 hours.
Sunday 11/18 5:30pm-11:30pm. 6 hours.
Monday 11/19 4:30pm-8:30pm; 10:30pm-Tuesday 11/20 1:30am. 7 hours
Tuesday 11/20 3:00pm-3:30pm; 4:30pm-11:00pm. 7 hours.
Wednesday 11/21 9:00am-4:00pm; 6:30pm-9:30pm. 10 hours.
Thursday 11/22 3:00pm-5:00pm; 11:30pm-Friday 11/23 5:00am. 7.5 hours.
              Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 150 of 154


Friday 11/23 11:00am-10:00pm. 11 hours.
Sunday 11/25 2:00pm-Monday 11/26 3:00am. 13 hours.
TOTAL: 77 HOURS.                                                                      77


Total hours                                                                  $     1,782
                                                                             $        17
Hours paid                                                                   $    30,286
8.3% reduction for learning curve, general admin                             $     2,521
net billed to case                                                           $    27,765
Plus Expenses                                                                $     2,061
Total                                                                        $    29,826
Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 151 of 154




                                                                    E
                                                                    X
                                                                    H
                                                                     I
                                                                    B
                                                                     I
                                                                    T

                                                                    2-2
            Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 152 of 154


Taran Greenwald Reimbursed Expenses

Open Records charges
Atkinson: $25
Baldwin: $25
Bibb: $25
Calhoun: $25
Clarke: $25
Clay: $25
Cobb: $25
Cook: $25
Dougherty: $25
Greene: $25
Gwinnett: $25
Mitchell: $23.62
Morgan: $20.62
Richmond: $25
Talbot: $25
Terrell: $12.92
Troup: $25
Walker: $25
Whitfield: $25

TOTAL: $457.16                                                      $           457.16

May expenses:
Office depot supplies and copies                                    $           100.24


July
$477.74 for Fedex copying/printing depositions
$25 to the Clinch County Board of Elections for records.

TOTAL: $502.74                                                      $           502.74


__________________________
Expenses:

Supreme court records: $33.00--deduct
Staples: $18.00
Athens records: $50.84

TOTAL: $101.84                                                      $           101.84

Checks to County BOER
Bacon: $25.00
Clarke: $25.00
Echols: $25.00
Houston (sent from vacation in late August): $25.00
            Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 153 of 154


Lanier: $25.00
Quitman: $25.00
Terrell: $12.32
TOTAL: $162.32                                                      $            162.32

Check to Bartow County BOER: $25                                    $             25.00

__________
Other:
Panera for Bruce: $12.40 deduct
Court sandwiches: $60.05 deduct
Affidavit scan: $2.49 deduct
Office Depot copies: $29.58

Courthouse parking: $19.00 deduct
GA Tech parking: $2.00
TOTAL: $104.52 ($125.52 with parking)                               $            125.52


Total Expenses                                                      $           1,474.82

MILEAGE



Mileage Nov 2018
Round trip to and from Fulton County BoE: 7 miles.
Round Trip to and from Gwinnett County BoE: 56 miles.
Home-Bruce-Fedex-Home: 6 miles.
TOTAL: 69 miles.                                                    $             69.00


Mileage--Dec 2018

Runoff day: 103 miles (polling tape collection at precincts)

Cobb Magistrate Court round-trip: 38 miles.-- deduct

TOTAL: 141 MILES (101 correcting for GPS error).                    $            141.00

Mileage--Dec 2018
OK Cafe meeting with Bruce round trip: 17 miles.
(Gwinnett poll worker manual copy) round trip: 58 miles.

TOTAL: 75 miles                                                     $             75.00

MILEAGE--Jan 2019
Bartow doc delivery round-trip: 93.5 miles.
Georgia Archive round-trip: 38 miles.
Office Depot/Fedex: 11.5 miles.
            Case 1:17-cv-02989-AT Document 705 Filed 01/21/20 Page 154 of 154


TOTAL: 143 MILES.                                                       $        143.00

Mileage Jan 2019
41.6 Mile RT to Cobb (x3)
1.8 mile RT for scanning affidavit.
1 mile RT dropping off part with Matt
3.8 mile RT to Bruce's office
3.2 mile RT for copies at Office Depot.
8.6 mile RT Matt to DeMillo office
TOTAL: 143.2 MILES.                                                     $        143.20




Miileage Feb. 2019
Capitol (1/22) Round trip--4.8 miles.
Morrow RT--42.5 miles.
Staples-Marilyn-Bruce--11 miles.
Appeals Court records-Supreme Court records-Bruce--15.9 miles. Deduct
Clarke Board of Elections RT--154.1 miles.
                                                                        $        228.30
TOTAL: 228.3 MILES.

Mileage March 2019
Madison GA roundtrip--106 miles.
Capitol roundtrip--7.8 miles.
TOTAL: 113.8 MILES                                                      $        113.80




May 2019 Milage
174 miles delivering documents                                          $        174.00




Mileage--July 2019
Fulton Govt/Sandy Springs round trip: 43 miles (total).                 $         43.00


Grand total miles                                                       $       1,130.30
deduct --not related to Curling case                                    $          54.00
Net miles                                                               $       1,076.30
paid at $.545                                                           $         586.58

Total Mileage and Expenses                                              $   2,061.40
